Exhibit 10.1

Execution Version

CREDIT AND GUARANTEE AGREEMENT

dated as of January 6, 2016,

among

KRATON POLYMERS LLC, as Borrower,

KRATON PERFORMANCE POLYMERS, INC. and

CERTAIN SUBSIDIARIES OF KRATON POLYMERS LLC,

as Guarantors,

VARIOUS LENDERS,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

NOMURA SECURITIES INTERNATIONAL, INC., and

DEUTSCHE BANK SECURITIES INC.

as Syndication Agents

 

 

$1,350,000,000 Senior Secured Credit Facilities

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

NOMURA SECURITIES INTERNATIONAL, INC. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1      1.1    Definitions      1      1.2    Accounting Terms; Limited
Condition Acquisition Calculations      42      1.3    Interpretation, etc.     
44      1.4    Currency Translation      44      1.5    Cashless Rolls      44
     1.6    Calculation of Consolidated Total Assets      44   

SECTION 2. LOANS

     45      2.1    Loans      45      2.2    Pro Rata Shares; Availability of
Funds      45      2.3    Use of Proceeds      46      2.4    Evidence of Debt;
Register; Lenders’ Books and Records; Notes      46      2.5    Interest on
Loans      47      2.6    Conversion/Continuation      48      2.7    Default
Interest      49      2.8    Fees      49      2.9    Scheduled Payments      49
     2.10    Voluntary Prepayments/Commitment Reductions      50      2.11   
Mandatory Prepayments/Commitment Reductions      52      2.12    Application of
Prepayments/Reductions      55      2.13    General Provisions Regarding
Payments      56      2.14    Ratable Sharing      57      2.15    Making or
Maintaining Eurocurrency Rate Loans      58      2.16    Increased Costs;
Capital Adequacy      60      2.17    Taxes; Withholding, etc.      62      2.18
   Obligation to Mitigate      66      2.19    Replacement of Lenders      67   
  2.20    Extension Offers      68      2.21    Incremental Credit Extensions   
  70   

SECTION 3. CONDITIONS PRECEDENT

     73      3.1    Closing Date      73      3.2    Conditions to Each Credit
Extension after the Closing Date      77   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     78      4.1    Organization; Requisite Power and Authority; Qualification
     78      4.2    Equity Interests and Ownership      78      4.3    Due
Authorization      78      4.4    No Conflict      78   

 

i



--------------------------------------------------------------------------------

  4.5    Governmental Consents      79      4.6    Binding Obligation      79   
  4.7    Historical Financial Statements      79      4.8    [Reserved]      79
     4.9    No Material Adverse Change      79      4.10    Adverse Proceedings,
etc.      79      4.11    Payment of Taxes      80      4.12    Properties     
80      4.13    Environmental Matters      80      4.14    No Defaults      81
     4.15    Investment Company Act      81      4.16    Margin Stock      81   
  4.17    [Reserved].      81      4.18    Employee Benefit Plans      81     
4.19    Solvency      82      4.20    Compliance with Statutes, etc.      82   
  4.21    Disclosure      83      4.22    Anti-Corruption Laws and Sanctions   
  83      4.23    Collateral Matters      83      4.24    Use of Proceeds.     
84   

SECTION 5. AFFIRMATIVE COVENANTS

     84      5.1    Financial Statements and Other Reports      84      5.2   
Existence      87      5.3    Payment of Taxes and Claims      87      5.4   
Maintenance of Properties      88      5.5    Insurance      88      5.6   
Books and Records; Inspections      88      5.7    Compliance with Laws      89
     5.8    Environmental      89      5.9    Subsidiaries      90      5.10   
Additional Material Real Estate Assets      91      5.11    Further Assurances
     94      5.12    Unrestricted Subsidiary Designation      95      5.13   
Maintenance of Ratings      95      5.14    Use of Proceeds      95      5.15   
Certain Post-Closing Obligations      95   

SECTION 6. NEGATIVE COVENANTS

     95      6.1    Indebtedness      96      6.2    Liens      101      6.3   
No Further Negative Pledges      103      6.4    Restricted Junior Payments     
104      6.5    Restrictions on Subsidiary Distributions      105      6.6   
Investments      106   

 

ii



--------------------------------------------------------------------------------

  6.7    Fundamental Changes; Disposition of Assets      108      6.8    Sales
and Leasebacks      111      6.9    Transactions with Affiliates      111     
6.10    Conduct of Business      113      6.11    Permitted Activities of Parent
     113      6.12    Amendments or Waivers of Material Debt Agreements or
Organizational Documents and Junior Indebtedness      114      6.13    Fiscal
Year      114      6.14    Financial Covenant.      115    SECTION 7. GUARANTEE
     115      7.1    Guarantee of the Obligations      115      7.2    Borrower
Indemnity; Contribution by Guarantors      115      7.3    Payment by Guarantors
     117      7.4    Liability of Guarantors Absolute      117      7.5   
Waivers by Guarantors      119      7.6    Guarantors’ Rights of Subrogation,
Contribution, etc.      119      7.7    Subordination of Other Obligations     
120      7.8    Continuing Guarantee      120      7.9    Authority of
Guarantors or Borrower      120      7.10    Financial Condition of Borrower   
  120      7.11    Bankruptcy, etc.      121      7.12    Discharge of Guarantee
Upon Sale of Guarantor      121   

SECTION 8. EVENTS OF DEFAULT

     122      8.1    Events of Default      122   

SECTION 9. AGENTS

     125      9.1    Appointment of Agents      125      9.2    Powers and
Duties      125      9.3    General Immunity      126      9.4    Agents
Entitled to Act as Lender      128      9.5    Lenders’ Representations,
Warranties and Acknowledgment      128      9.6    Expense Reimbursement and
Indemnity      129      9.7    Successor Administrative Agent and Collateral
Agent      130      9.8    Collateral Documents and Guarantee      131      9.9
   Withholding Tax.      133      9.10    Agency for Perfection      133   

SECTION 10. MISCELLANEOUS

     134      10.1    Notices      134      10.2    Expenses      136      10.3
   Indemnity      137      10.4    Set-Off      138   

 

iii



--------------------------------------------------------------------------------

  10.5    Amendments and Waivers      138      10.6    Successors and Assigns;
Participations      142      10.7    Independence of Covenants      146     
10.8    Survival of Representations, Warranties and Agreements      146     
10.9    No Waiver; Remedies Cumulative      146      10.10    Marshalling;
Payments Set Aside      146      10.11    Severability      147      10.12   
Obligations Several; Independent Nature of Lenders’ Rights      147      10.13
   Headings      147      10.14    APPLICABLE LAW      147      10.15    CONSENT
TO JURISDICTION      147      10.16    WAIVER OF JURY TRIAL      148      10.17
   Confidentiality      149      10.18    Usury Savings Clause      150     
10.19    Counterparts      150      10.20    Effectiveness; Entire Agreement   
  150      10.21    PATRIOT Act      151      10.22    Electronic Execution of
Loan Documents      151      10.23    No Fiduciary Duty      151      10.24   
Judgment Currency      152      10.25    Authorization of Filing of Financing
Statements      152      10.26    Actions in Concert      152      10.27   
Applicable Intercreditor Agreements      152   

 

iv



--------------------------------------------------------------------------------

APPENDICES:

   A    Initial Term Loan Commitments    B    Notice Addresses

SCHEDULES:

   4.1    Jurisdictions of Organization and Qualification    4.2    Equity
Interests and Ownership    4.11    Payment of Taxes    4.12    Real Estate
Assets    5.10    Mortgaged Properties    5.14    Post-Closing Matters    6.1   
Certain Indebtedness    6.2    Certain Liens    6.5    Certain Restrictions on
Subsidiary Distributions    6.6    Certain Investments    6.9    Certain
Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    B    Term
Loan Note    C    Compliance Certificate    D    Assignment and Assumption
Agreement    E    U.S. Tax Compliance Certificate    F    Closing Date
Certificate    G    Counterpart Agreement    H-1    ABL Intercreditor Agreement
   H-2    Pari Passu Intercreditor Agreement    I    Form of Perfection
Certificate    J    Pledge and Security Agreement    K    Solvency Certificate
   L    Collateral Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTEE AGREEMENT

This CREDIT AND GUARANTEE AGREEMENT, dated as of January 6, 2016, is entered
into by and among Kraton Polymers LLC, a Delaware limited liability company
(“Borrower”); Kraton Performance Polymers, Inc., a Delaware corporation
(“Parent”); certain subsidiaries of Parent, as Guarantors; the Lenders party
hereto from time to time; Credit Suisse AG, Cayman Islands Branch (“Credit
Suisse”), as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”) and as Collateral Agent (together with
its permitted successors in such capacity, “Collateral Agent”); and Nomura
Securities International, Inc. and Deutsche Bank Securities Inc. as Syndication
Agents.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, Borrower has entered into the Stock Purchase Agreement pursuant to
which Borrower will purchase all of the issued and outstanding shares of Arizona
Chemical Holdings Corporation; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement and each other Transaction, the Borrower has
requested the Lenders to extend credit as set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABL Administrative Agent” means Bank of America N.A., as Administrative Agent
under the ABL Loan Agreement together with its permitted successor and assigns.

“ABL Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the ABL Administrative Agent, as agent for the holders of
the ABL Obligations (as defined therein), Administrative Agent, as agent for the
holders of the Fixed Asset Obligations (as defined therein), the other Fixed
Asset Collateral Agents (as defined therein) from time to time party thereto and
the other ABL Collateral Agents (as defined therein) from time to time party
thereto and acknowledged by Parent, Borrower and Guarantors.

“ABL Loan Agreement” means the Amended and Restated Loan, Security and Guarantee
Agreement dated as of Closing Date, by and among, inter alia, Parent, the
Borrower, the ABL Administrative Agent, and the lenders from time to time a
party thereto, as amended, restated, adjusted, waived, renewed, modified,
refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time in accordance with this
Agreement and the ABL Intercreditor Agreement.



--------------------------------------------------------------------------------

“ABL Loan Documents” means the ABL Loan Agreement and any related notes,
guarantees, collateral documents, instruments and agreements constituting “Loan
Documents” (or similar term) under and as defined in the ABL Loan Agreement, and
in each case, as amended, restated, adjusted, waived, renewed, modified,
refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time in accordance with this
Agreement and the ABL Intercreditor Agreement.

“ABL Loans” means the “Loans” (as defined in the ABL Loan Agreement).

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Account” has the meaning assigned to such term in Article 9 of the UCC.

“Acquisition” means any acquisition whether by purchase, merger or otherwise (in
one transaction or a series of transactions) of all or substantially all of the
assets of any other Person or of a business unit, division, product line or line
of business of any other Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition or other acquisition and all other payments by Parent or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition or any other acquisition, whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or such other
acquisition or deferred for payment at any future time (provided, however,
“Acquisition Consideration” shall not include any such future payment for so
long as it is subject to the occurrence of any contingency) and includes any and
all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

“Additional Commitments” means any term commitments established pursuant to
Section 2.20, 2.21 or 10.5(f)(i).

“Additional Lender” means a Lender with an Additional Commitment or an
outstanding Additional Loan.

“Additional Loans” means any term loans made pursuant to any Additional
Commitments or established as a separate Class of Loans pursuant to
Section 2.20.

“Adjusted Eurocurrency Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurocurrency Rate Loan, the rate per
annum obtained by dividing (i) the rate per annum that appears on the page of
the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to one minus the

 

2



--------------------------------------------------------------------------------

Applicable Reserve Requirement. In the event the rate referenced in the
preceding clause (a)(i) or (b) does not appear on such page or service or if
such page or service shall cease to be available, each such referenced rate
shall be deemed to be the Interpolated Rate. Notwithstanding the foregoing, the
Adjusted Eurocurrency Rate applicable to any Initial Term Loan shall at no time
be less than 1.00% per annum.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Parent or any of its Restricted Subsidiaries,
threatened in writing against Parent or any of its Subsidiaries or any property
of Parent or any of its Restricted Subsidiaries.

“Affected Lender” has the meaning assigned to such term in Section 2.15(b).

“Affected Loans” has the meaning assigned to such term in Section 2.15(b).

“Affiliate” means, with respect to any Person, any branch of such Person or any
other Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. For purpose of this definition, (a) “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by agreement or otherwise and (b) “Controlled” has a correlative
meaning. For the avoidance of doubt, none of the Arrangers, the Agent or their
respective lending affiliates shall be deemed to be an Affiliate of Parent, the
Borrower or any of their respective Restricted Subsidiaries.

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent, (iii) the
Arrangers and (iv) any other Person appointed under the Credit Documents to
serve in an agent or similar capacity, including, without limitation, any
auction manager.

“Agent/Arranger Affiliates” has the meaning assigned to such term in
Section 10.1(b)(iii).

“Aggregate Amounts Due” has the meaning assigned to such term in Section 2.14.

“Aggregate Payments” has the meaning assigned to such term in Section 7.2.

“Agreement” means this Credit and Guarantee Agreement, dated as of January 6,
2016, as it may be amended, supplemented, restated or otherwise modified from
time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

3



--------------------------------------------------------------------------------

“Applicable Intercreditor Agreement” means (a) the ABL Intercreditor Agreement,
(b) with respect to debt that is secured on a pari passu basis with the
Obligations hereunder, an intercreditor agreement substantially in the form
attached hereto as Exhibit H-2, or (c) with respect to Indebtedness that is
subordinated to the Obligations hereunder or secured by a Lien that is
subordinated to the Liens securing the Obligations hereunder (excluding
Indebtedness under the ABL Loan Documents), an intercreditor agreement
reasonably satisfactory to Administrative Agent.

“Applicable Margin” means (a) with respect to Initial Term Loans that are
Eurocurrency Rate Loans, 5.00% per annum; and (b) with respect to Initial Term
Loans that are Base Rate Loans, 4.00% per annum; and (c) with respect to any
Additional Loan of any Class, the rate or rates per annum specified in the
applicable Refinancing Amendment, Incremental Facility Amendment or Extension
Amendment.

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan denominated in Dollars, the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurocurrency Rate or any other interest rate of a Loan is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurocurrency Rate Loans denominated in Dollars shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Arrangers” means Credit Suisse Securities (USA) LLC (“CS Securities”), Nomura
Securities International, Inc. (“Nomura”) and Deutsche Bank Securities Inc.
(“DBSI”).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor) transfer or other disposition to, or any exchange of property with,
any Person (other than (a) to Borrower or any Guarantor Subsidiary or (b) among
wholly owned Subsidiaries of Parent that are not Credit Parties), in one
transaction or a series of transactions, of all or any part of Parent’s or any
of its Restricted Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired or leased, including, without limitation, the Equity
Interests of any of Parent’s Restricted Subsidiaries,

 

4



--------------------------------------------------------------------------------

other than (i) sales, leases or licenses (exclusive or non-exclusive) out
granted in the ordinary course of business (excluding any such sales, leases or
licenses out by operations or divisions discontinued or to be discontinued),
(ii) non-exclusive licenses out of Intellectual Property by any Restricted
Subsidiary of Parent to another Restricted Subsidiary of Parent in the ordinary
course of business, (iii) sales of Accounts in connection with any Supplier
Financing Transaction, (iv) any sale or other transfer of inventory, Cash, Cash
Equivalents and other cash management investments and obsolete, unused or
unnecessary equipment, in each case in the ordinary course of business and
(v) other than for purposes of Section 6.7 and the definition of “Internally
Generated Cash”, sales, leases or licenses out of other assets for consideration
of less than $30,000,000 in the aggregate during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, in each case with such amendments or
modifications thereto as may be approved by Administrative Agent and Borrower.

“Assignment Effective Date” has the meaning assigned to such term in
Section 10.6(b).

“Auction” means a purchase by the Borrower pursuant to Section 2.10(c) of Loans
of any Class (Loans tendered for in an Auction being referred to as “Offer
Loans”) pursuant to a modified Dutch auction in accordance with the following
restrictions: (a) the Borrower shall deliver a notice of the proposed purchase
of Loans to Administrative Agent (for distribution to the Lenders) no later than
12:00 p.m. (New York City time) at least three Business Days in advance of a
proposed commencement date of such Auction indicating (i) the dates on which the
Auction will commence and conclude, (ii) the maximum principal amount of Loans
that such purchaser is willing to purchase in such Auction and (iii) the range
of discounts to par at which such purchaser would be willing to purchase the
Offer Loans, (b) the dollar amount of the proposed purchase in each Auction
(based on the par value of the Offer Loans to be purchased) shall be no less
than an aggregate of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (c) such purchaser shall hold each Auction open for a minimum period of
two Business Days, (d) a Lender that elects to participate in an Auction may
choose to tender all or part of such Lender’s Loans, (e) each Auction shall be
offered to the Lenders holding the applicable Class of Loans on a pro rata basis
in accordance with their Pro Rata Shares, (f) each Auction shall be conducted
pursuant to procedures Administrative Agent may establish, which shall be
consistent with this definition and with Section 2.10(c) and otherwise
reasonably acceptable to Borrower, that a Lender must follow in order to have
its Offer Loans purchased, (g) as to each assigning Lender, each purchase of
Loans shall be of a uniform, and not varying, percentage of all rights of such
assigning Lender hereunder with respect thereto (and shall be allocated among
the Loans of such Class of such assigning Lender in a manner that would result
in such assigning Lender holding Loans of each Type (and, in the case of Loans
that are Eurocurrency Rate Loans, for each Interest Period) in accordance with
its applicable Pro Rata Share) and (h) all purchases of Loans pursuant to any
individual Auction shall be at the same discounted purchase price.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), or such
Person’s chief financial officer, chief accounting officer or treasurer;
provided, that, when such term is used in reference to a certificate or other
document executed by, or a certificate of, an Authorized Officer, the secretary
or assistant secretary (or equivalent thereof) of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

 

5



--------------------------------------------------------------------------------

“Available Basket Amount” means, as of any date:

 

  (a) $50,000,000.00 (the “Starter Basket”); plus

 

  (b) the sum, for all Fiscal Years commencing with the Fiscal Year ending on
December 31, 2016, for which the financial statements required by Section 5.1(b)
shall have been delivered, 50.00% of Consolidated Net Income for each such
Fiscal Year, minus

 

  (c) the portion of the Available Basket Amount previously utilized pursuant to
Section 6.4(f) or 6.6(k), with the utilization of Section 6.6(k) for any
acquisition being the Acquisition Consideration in respect thereof and the
utilization of Section 6.6(k) for any Investment being the amount thereof
determined in accordance with the last sentence of the definition of
“Investment”, plus

 

  (d) an amount equal to the aggregate amount of all Returns received on or
prior to such date in Cash or Cash Equivalents in respect of any Investment made
in reliance on Section 6.6(k), plus

 

  (e) the amount of any Declined Proceeds, plus

 

  (f) the net Cash proceeds, of a sale of Qualified Equity Interests of Parent
(which proceeds shall be contributed to Borrower as Cash in exchange for
Qualified Equity Interests), and the fair market value, as reasonably determined
by Borrower, of Cash Equivalents, marketable securities or any other property
received by Parent as a capital contribution or in return for any issuance
(without duplication of clause (g) immediately below) of common Equity Interests
of Parent, and contributed to Borrower as Qualified Equity Interests, in each
case received after the Closing Date and excluding any such amount received
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or pursuant to Section 6.6(s), plus

 

  (g) the net Cash proceeds of Indebtedness of Parent and its Subsidiaries or of
Disqualified Equity Interests of Parent, in each case, issued after the Closing
Date (other than in respect of (i) any issuance by any of Parent or its
Subsidiaries to Parent or any Subsidiary, or (ii) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan) to the extent such Indebtedness or Disqualified Equity Interests have been
exchanged or converted into Qualified Equity Interests of Parent, together with
the fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by Borrower) of any property or assets received by
Borrower upon such exchange or conversion.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

6



--------------------------------------------------------------------------------

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1.00% and (iii) the Adjusted Eurocurrency
Rate (after giving effect to any Adjusted Eurocurrency Rate “floor”) that would
be applicable to a Eurocurrency Rate Loan denominated in Dollars with an
Interest Period of one month determined on such day plus 1.00% per annum;
provided that, notwithstanding the foregoing, the Base Rate applicable to any
Initial Term Loan shall at no time be less than 2.00% per annum. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurocurrency Rate shall be effective on the effective day
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a rate
determined by reference to the Base Rate.

“Beneficiary” means any Secured Party.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted
Eurocurrency Rate or any Eurocurrency Rate Loans denominated in Dollars, the
term “Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person, in each case subject to Section 1.2(c).

“Captive Insurance Subsidiary” means any Subsidiary of Parent that is subject to
regulation as an insurance company (or any Subsidiary thereof).

“Cash” means money, currency or a credit balance in any Deposit Account.

“Cash Equivalents” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 12 months
from the date of acquisition thereof;

 

7



--------------------------------------------------------------------------------

  (b) direct obligations issued or unconditionally guaranteed by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an investment grade rating from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s is rating such obligations, an equivalent
rating from another rating agency) maturing within 12 months from the date of
acquisition thereof;

 

  (c) investments in commercial paper and variable or fixed rate notes maturing
within 12 months from the date of acquisition thereof rated, at such date of
acquisition, at least A-2 by S&P or at least P-2 by Moody’s (or, if at any time
neither S&P nor Moody’s is rating such obligations, an equivalent rating from
another rating agency);

 

  (d) investments in certificates of deposit, banker’s acceptances, demand
deposits, time deposits and Eurodollar time deposits maturing within 12 months
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any Lender or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

  (e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) through (d) above and
(f) through (h) below and entered into with a financial institution satisfying
the criteria described in clause (d) above;

 

  (f) money market and similar liquid funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a 7 under the Investment
Company Act of 1940, (ii) are rated at least A-2 by S&P and P-2 by Moody’s and
have portfolio assets of at least $5,000,000,000 (or, if at any time neither S&P
nor Moody’s is rating such obligations, an equivalent rating from another rating
agency);

 

  (g) securities with maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or any political subdivision or taxing
authority thereof;

 

  (h) indebtedness or preferred stock issued by persons rated A or higher by S&P
or A2 or higher from Moody’s with maturities of 12 months or less from the date
of acquisition (or, if at any time neither S&P nor Moody’s is rating such
obligations, an equivalent rating from another rating agency);

 

  (i) any money market fund of which the assets are comprised of not less than
90.00% of the items specified in clauses (a) through (h) above; and

 

  (j) with respect to any Non-U.S. Subsidiary investments denominated in the
currency of the jurisdiction in which such Person is organized which are similar
to the items specified in clauses (a) through (h) above (other than the
nationality of the governmental or non-governmental issuer or counterparty
involved).

 

8



--------------------------------------------------------------------------------

“Change in Law” has the meaning assigned to such term in Section 2.16(a).

“Change of Control” means, (a) at any time, Parent shall not beneficially own
and control directly or indirectly 100% of the Equity Interests of Borrower and
of each Person that directly or indirectly owns or controls any outstanding
voting stock of Borrower; (b) the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), in a
single transaction or in a related series of transactions, of Equity Interests
representing more than 35.00% of the total voting power of all of the Equity
Interests of Parent; (c) a “Change of Control” (as defined in the Senior
Unsecured Notes Indenture, the ABL Loan Agreement or any other agreement with
respect to Material Indebtedness of any Credit Party) shall have occurred and
(d) the majority of the seats (other than vacant sales) on the board of
directors (or similar governing body) of Parent shall cease to be occupied by
Continuing Directors.

“Class”, when used in reference to (a) any Loan or borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are Initial Term Loans,
Additional Loans of any series established as a separate “Class” pursuant to
Section 2.20, 2.21 or 10.5(f), (b) any Commitment, refers to whether such
Commitment is an Initial Term Loan Commitment, an Additional Commitment of any
series established as a separate “Class” pursuant to Section 2.20, 2.21 or
10.5(f) and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

“Closing Date” means the date on which the Initial Term Loans are made, which
occurred on January 6, 2016.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for all or any part of the Obligations
(subject to exceptions contained herein and/or in the Collateral Documents, and
excluding, for the avoidance of doubt, the Excluded Assets).

“Collateral Agent” has the meaning assigned to such term in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, any deed or amendment of deed
executed in connection with this Agreement or any amendment hereof and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to, or
perfect in favor of, Collateral Agent, for the benefit of the Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for all or any part of the Obligations.

 

9



--------------------------------------------------------------------------------

“Commitment” means each of the Initial Term Loan Commitments and the Additional
Commitments.

“Commitment Letter” means that certain Amended and Restated Commitment Letter
dated October 7, 2015, by and among the Borrower, the Administrative Agent and
the Commitment Parties named therein.

“Commodity Agreement” means any commodity price protection agreement or other
commodity price hedging arrangement, swap agreement, futures contract, option
contract, cap or other similar agreement or arrangement.

“Company Material Adverse Effect” means any events, acts, changes, effects or
circumstances that (1) has had or would be reasonably expected to have a
material and adverse effect on the business, financial condition or results of
operations of the Company and its Subsidiaries taken as a whole, or (2) would
reasonably be expected to prevent or delay past the Outside Date the
consummation of the transactions contemplated by the Stock Purchase Agreement by
Seller or the Company; provided, however, that none of the following shall be
deemed (either alone or in combination) to constitute, and none of the following
shall be taken into account in determining whether there has been or may be, a
Company Material Adverse Effect: (i) the effect of any change in the United
States or foreign economies or securities, financial, banking or credit markets
(including changes in interest or exchange rates) or geopolitical conditions in
general; (ii) the effect of any change that generally affects any industry in
which the Company or any of its Subsidiaries operates or seasonal changes in the
results of operations of the Company or any of its Subsidiaries; (iii) the
effect of any change arising in connection with natural disasters or acts of
nature, hostilities, acts of war, sabotage or terrorism or military actions or
any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions; (iv) the effect of any action taken
by the Company as expressly required by the Stock Purchase Agreement or with the
consent of Buyer or the failure to take any action expressly prohibited by the
Stock Purchase Agreement; (v) the effect of any changes in applicable Laws or
accounting rules or any action required to be taken under any applicable Law or
Order; (vi) the failure of the Company or its Subsidiaries to meet any of their
internal projections (it being agreed that such exception shall not prevent or
otherwise affect a determination that the underlying cause of any such failure
(unless such underlying cause is covered by any other section of this proviso)
is or contributed to a Company Material Adverse Effect); (vii) any effect
resulting from the negotiation, execution, announcement, pendency or performance
of the Stock Purchase Agreement, compliance with terms of the Stock Purchase
Agreement or the consummation of the transactions contemplated by the Stock
Purchase Agreement or any communication by Buyer or any of its Affiliates of its
plans or intentions (including in respect of employees) with respect to any of
the businesses of the Company and its Subsidiaries, including (A) losses or
threatened losses of, or any adverse change in the relationship with employees,
customers, suppliers, distributors, financing sources, joint venture partners,
licensors, licensees or others having relationships with the Company or any of
its Subsidiaries and (B) the initiation of litigation or other administrative
proceedings by any Person with respect to the Stock Purchase Agreement or any of
the transactions contemplated hereby; (viii) any effect that results from any
action taken at the express prior request of Buyer or with Buyer’s prior written
consent; or (ix) any breach by Buyer of its obligations under the Stock Purchase
Agreement.; provided, however, any events, acts, changes, effects or
circumstances

 

10



--------------------------------------------------------------------------------

referred to in clause (i), (ii), (iii) or (v) shall be taken into account for
purposes of determining whether a Company Material Adverse Effect has occurred
to the extent such event, act, change, effect or circumstance adversely affects
the Company in a disproportionate manner as compared to similarly situated
participants in the industry in which the Company operates. For the avoidance of
doubt, a Company Material Adverse Effect shall be measured only against past
performance of the Company and its Subsidiaries, and not against any
forward-looking statements, financial projections or forecasts of the Company
and its Subsidiaries. Capitalized terms in the preceding definition (other than
the terms “Company Material Adverse Effect” and “Stock Purchase Agreement”) are
used as defined in the Stock Purchase Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means with respect to Parent and its Restricted
Subsidiaries for any period, the Consolidated Net Income for such period:

 

  (a) increased (without duplication) and to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

  (i) the amount of depreciation and amortization, as determined in accordance
with GAAP; plus

 

  (ii) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
any Capital Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) any commissions, discounts, yield
and other fees and charges; plus

 

  (iii) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations); plus

 

  (iv) negative effects of purchase accounting; plus

 

  (v) all extraordinary, nonrecurring or one-time charges; plus

 

11



--------------------------------------------------------------------------------

  (vi) the sum of: (A) the amount of “run rate” cost savings, operating expense
reductions, other operating improvements and synergies related to any
acquisition or similar transaction (including the Acquisition) projected by the
Borrower in good faith to be realized as a result of actions (taken, committed
to be taken or planned to be taken, in each case on or prior to the date that is
24 months after such acquisition or similar transaction (which cost savings
shall be added to Consolidated Adjusted EBITDA until fully realized and
calculated on a pro forma basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that such cost savings are reasonably
identifiable and quantifiable), (B) cost savings to be realized for actions
already taken in connection with the Borrower’s cost reset initiative announced
prior to the Closing Date (such strategic cost reset initiative as described in
the presentation provided to the Lenders on December 1, 2015 the “Cost Reset
Initiative”) and achieved prior to the date which is 12 months after the Closing
Date, which shall not exceed $12,000,000 and (C) cost savings in connection with
actions taken after the Closing Date (excluding any cost savings related to the
Cost Savings Initiative regardless of when the actions giving rise to such cost
savings are taken or when such cost savings are realized) projected by the
Borrower in good faith to be realized on or prior to the date that is 12 months
after such action is taken (which cost savings shall be added to Consolidated
Adjusted EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that such cost savings are reasonably identifiable and quantifiable)
and provided further that such cost savings shall not exceed $15,000,000 for any
period; and provided that the aggregate amount of such cost savings, operating
expense reductions, other operating improvements and synergies in clauses (A),
(B) and (C) hereof shall not exceed 25% of Consolidated Adjusted EBITDA, prior
to giving effect to such additions; plus

 

  (vii) all non-cash charges that did not increase Consolidated Adjusted EBITDA
in a prior period; provided, that for any such non-cash charges resulting in a
cash payment or cash outlay in a subsequent period, Consolidated Adjusted EBITDA
will be reduced by the amount of the cash payment or cash outlay in the period
made; plus

 

  (viii) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging agreements pursuant to FASB Accounting Standards
Codification 815 — “Derivatives and Hedging”; plus

 

  (ix) (A) the amount of any restructuring provisions, restructuring charges,
restructuring accruals or restructuring reserves, (B) cost initiative charges
embedded in cost of goods sold (cash and non-cash charges) and (C) cost
initiative charges embedded in selling, general and administrative expenses
(cash and non-cash charges); plus

 

12



--------------------------------------------------------------------------------

  (x) non-recurring operating location exit charges; provided no amounts
pursuant to this clause (x) may be added if such amount was added in a prior
period; plus

 

  (xi) actual plant turnaround costs and expenses to the extent deducted in
calculating Consolidated Net Income in an aggregate amount not to exceed
$7,500,000 in such period; plus

 

  (xii) losses on sales of assets, disposals or abandonments other than in the
ordinary course of business (cash and non-cash); plus

 

  (xiii) Transaction Costs and any fees, costs and expenses payable by Parent
and the Restricted Subsidiaries in connection with any offering of Equity
Interests of Parent, Permitted Acquisitions, joint ventures or other Investments
permitted hereunder (whether consummated or unsuccessful and other than
Investments made in the ordinary course of business and other than Investments
in Subsidiaries) expensed or amortized in such period; plus

 

  (xiv) Pro Forma EBITDA; plus

 

  (xv) to the extent not included in Consolidated Net Income of Parent and its
Restricted Subsidiaries, the KFPC Percentage times the Consolidated Adjusted
EBITDA of the joint venture Kraton Formosa Polymers Corporation, a corporation
formed under the laws of Republic of China (“Kraton Formosa”), calculated in a
manner consistent with the calculation of Consolidated Adjusted EBITDA otherwise
applicable to the Parent and its Restricted Subsidiaries and provided that prior
to the commission of the production facility owned by Kraton Formosa, such
amount shall be excluded if a negative number;

 

  (b) decreased (without duplication) and to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:

 

  (i) gains on sales of assets other than in the ordinary course of business
(cash and non-cash); minus

 

  (ii) any non-cash gains attributable to the mark-to-market movement in the
valuation of hedging agreements pursuant to FASB Accounting Standards
Codification 815 — “Derivatives and Hedging”;

 

  (c) increased or decreased (without duplication) by, as applicable, any
effects of Inventory Revaluation; and

 

13



--------------------------------------------------------------------------------

  (d) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated Adjusted EBITDA currency translation gains and
losses related to currency re-measurements of assets or liabilities (including
the net loss or gain resulting from hedging agreements for currency exchange
risk and revaluations of intercompany balances).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) of Parent
and its Restricted Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included as capital
expenditures in the consolidated statement of cash flows of Parent and its
Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

  (a) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for a potential Cash charge in any future period or amortization of a prepaid
Cash charge that was paid in a prior period (other than with respect to any
environmental, pension and other post-retirement expenses accrual or reserves)),
plus (c) the Consolidated Working Capital Adjustment; minus

 

  (b)

the sum, without duplication (including with respect to amounts already reducing
Consolidated Net Income), of (a) the amounts paid in such period from Internally
Generated Cash of (1) scheduled repayments of Indebtedness for borrowed money
(excluding repayments of any revolving facilities except to the extent the
commitments under any such revolving facilities are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), and
(2) Consolidated Capital Expenditures and other cash payments by Parent and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of Parent and its Restricted Subsidiaries (other than Indebtedness) to the
extent such payments are not deducted in calculating Consolidated Net Income,
plus (b) other non-Cash gains increasing Consolidated Net Income for such period
(excluding

 

14



--------------------------------------------------------------------------------

  any such non-Cash gain to the extent it represents the reversal of an accrual
or reserve for a potential Cash charge in any prior period (other than with
respect to any environmental, pension and other post-retirement expenses accrual
or reserves)), plus (c) environmental, pension and other post-retirement
expenses paid in such period to the extent previously or concurrently accrued or
reserved and not reducing Consolidated Net Income in this period plus (d) the
aggregate amount of Restricted Junior Payments made pursuant to Sections 6.4(a),
(b), (d) and (h) or Investments made pursuant to Sections 6.6(h), (l), (n), (p),
(q) and (r) (in each case, to the extent funded with Internally Generated Cash
of the Credit Parties); in each case paid by the Parent and its Restricted
Subsidiaries in such period plus (e) any gain (loss) on asset sales, disposals
or abandonments (other than asset sales, disposals or abandonments in the
ordinary course of business or consistent with industry practice) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of). As used in this clause (b)(a)(1), “scheduled repayments of
Indebtedness” do not include mandatory prepayments or voluntary prepayments or
purchases of the Loans pursuant to Section 2.10.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Parent or is merged into or consolidated with Parent or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary of Parent) in which Parent or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Parent or such Restricted Subsidiary in the form
of dividends or similar distributions, and (c) the undistributed earnings of any
Restricted Subsidiary of Parent to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Credit Document) or any applicable law.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of Parent and its Restricted
Subsidiaries at such date.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Indebtedness of the Parent and its Restricted Subsidiaries outstanding
on such date, determined on a consolidated basis in accordance with GAAP,
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments; provided that
the maximum amount of the guarantee of indebtedness of Kraton Formosa shall be
included in calculating Consolidated Total Debt, with such indebtedness
calculated net of the KFPC Percentage times the unrestricted cash and cash
equivalents of Kraton Formosa and its subsidiaries.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any property of Parent or its Restricted
Subsidiaries.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital attributable
to the Person or Persons acquired in such Permitted Acquisition as at the time
of such Permitted Acquisition is consummated exceeds (or is less than)
Consolidated Working Capital attributable to such Person or Persons at the end
of such period.

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Debt or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Debt or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Debt of the ability of the primary obligor to make payment
of such Debt or (d) otherwise to assure or hold harmless the holder of such Debt
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the Debt
in respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Continuing Directors” means (a) the directors of Holding on the Closing Date
after giving effect to the transactions contemplated hereby and (b) each other
director of Holdings if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommenced by at least 50% of
the votes of the then Continuing Directors.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
lease, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Contributing Guarantors” has the meaning assigned to such term in Section 7.2.

 

16



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.9 and in form and
substance reasonably satisfactory to the Administrative Agent.

“Cost Reset Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Collateral Documents, the
Counterpart Agreements, each Refinancing Amendment, each Incremental Facility
Amendment, each Extension Amendment, each Additional Agreement and, except for
purposes of Section 10.5, the Notes, if any, any amendments or other
modifications of any of the foregoing, and each other document, certificate,
instrument or agreement executed and delivered by a Credit Party for the benefit
of any Agent or any Lender in connection herewith on or after the date hereof
that is designated by Borrower and Administrative Agent as a “Credit Document”.

“Credit Extension” means the making or extension of a Loan.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(f).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by Parent, the
Borrower or any

 

17



--------------------------------------------------------------------------------

of their Subsidiaries in connection with an asset sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower, setting forth such valuation, less the amount of cash
or cash equivalents received in connection with a subsequent disposition of such
Designated Non-Cash Consideration.

“Designated Subsidiary” means (a) each Subsidiary that is not an Excluded
Subsidiary; and (b) each Subsidiary that is a Credit Party on the Closing Date.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the payment of any dividend, interest, sinking fund or other
similar payment in cash, or (iv) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the then-existing Latest Maturity Date, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations and the termination of the Commitments.

“Disqualified Lenders” means (a) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by the Borrower on or prior to the date of
the Original Commitment Letter (as defined in the Commitment Letter), (b) those
competitors of Parent or any of its Subsidiaries who are from time to time
identified in writing by Borrower to Administrative Agent and (upon request) the
Lenders as Disqualified Lenders and (b) in the case of each such competitor,
each Affiliate thereof (other than bona fide debt funds that are affiliates of
competitors of the Borrower or its Subsidiaries) that is clearly identifiable on
the basis of such Affiliate’s name or that is identified in writing by Borrower
to Administrative Agent and the Lenders as a Disqualified Lender (it being
understood that no supplement to the list of Disqualified Lenders will affect
any assignment to a Person not on the list at the time it acquired its interest
in any Commitment, Loan or other interest hereunder).

“Disregarded Entity” means any entity that is treated as a pass-through or
disregarded entity for United States federal income tax purposes.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereunder) or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that (A) none of the Credit Parties or any Affiliate of any
Credit Party shall be an Eligible Assignee and (B) if at any time a list of
Disqualified Lenders has been

 

18



--------------------------------------------------------------------------------

made available to Administrative Agent and (upon request) all Lenders, no
Disqualified Lender identified on such list shall be an Eligible Assignee at
such time. Notwithstanding the foregoing or anything else to the contrary in
this Agreement, each of the parties hereto acknowledges and agrees that
Administrative Agent (1) shall not have any responsibility or obligation to
determine whether any Lender or any potential assignee Lender is a Disqualified
Lender and (2) shall not have any liability with respect to any assignment or
participation made to a Disqualified Lender.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than any plan that is sponsored by a Governmental
Authority) which is or in the last six years, was sponsored, maintained or
contributed to by, or required to be contributed by, Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, written demand, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of, or liability under, any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to human health or safety as related to
environmental matters, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), laws (including,
without limitation, common law and legally binding directives, rules and
regulations of the European Union), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health as related to exposure to Hazardous
Materials, in any manner applicable to Parent or any of its Subsidiaries or any
Real Estate Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting) of equity of such Person, including if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity
interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or

 

19



--------------------------------------------------------------------------------

not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Internal Revenue Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (iv) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (v) the withdrawal by Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan, in either case resulting
in liability to Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (vi) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; Parent(vii) the imposition of liability on Parent,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (viii) the withdrawal of Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor; (ix) the
occurrence of an act or omission which gives or would be reasonably expected to
give rise to the imposition on Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Pension Plan; (x) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan or the assets thereof, or against Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Pension Plan; (xi) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xii) the imposition of a Lien
pursuant to Section 430(k), 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; or (xiii) any event with
respect to any Non-U.S. Plan, based on applicable law, which is similar to any
event described in any of subsections (i) through (xii) hereof.

 

20



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Assets” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiaries, (b) any
Immaterial Subsidiaries, (c) any Joint Ventures, (d) any Subsidiary that is
prohibited or restricted by applicable law, rule or regulation or by any
contractual obligation existing on the Closing Date (or, if later, the date it
becomes a Restricted Subsidiary) from guaranteeing the Term Facility or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless such consent, approval, license or
authorization has been received, (e) any Subsidiary that is an investment
company under the Investment Company Act of 1940 (or would be such an investment
company if it were to provide or maintain a Guarantee), (f) any Subsidiary whose
provision of a guarantee would constitute an investment in “United States
property” by a “controlled foreign corporation” within the meaning of sections
956 and 957 of the Internal Revenue Code and the Treasury regulations thereunder
(or any similar law or regulation in any applicable jurisdiction) (a “CFC”) or
otherwise result in a material adverse tax consequence to the Borrower or one of
its Subsidiaries as reasonably determined by the Borrower in consultation with
the Term Administrative Agent, (g) any Subsidiary owned directly or indirectly
by a CFC, (h) any Subsidiary that is a disregarded entity for United States
federal income tax purposes and substantially all of whose assets consist
(directly or indirectly through disregarded entities) of the capital stock or
debt of CFCs, (i) not-for-profit Subsidiaries and captive insurance companies,
if any, (j) any Subsidiary for which the providing of a guarantee could
reasonably be expected to result in any violation or breach of, or conflict
with, fiduciary duties of such Subsidiary’s officers, directors or managers, and
(k) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with indebtedness permitted to be incurred pursuant to this Agreement
as assumed indebtedness and any Restricted Subsidiary thereof that guarantees
such indebtedness, in each case to the extent such secured indebtedness
prohibits such subsidiary from becoming a Guarantor.

“Extended Term Loans” has the meaning assigned to such term in
Section 2.20(a)(i).

“Extension” has the meaning assigned to such term in Section 2.20(a).

“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to Administrative Agent (for purposes of giving effect
to Section 2.20) and Borrower executed by each of (a) Parent, Borrower and the
other Guarantors, (b) Administrative Agent and (c) each Lender that has accepted
the applicable Extension Offer pursuant hereto and in accordance with
Section 2.20.

“Extension Offer” has the meaning assigned to such term in Section 2.20(a).

 

21



--------------------------------------------------------------------------------

“Fair Share” has the meaning assigned to such term in Section 7.2.

“Fair Share Contribution Amount” has the meaning assigned to such term in
Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable thereto and not materially more onerous to comply with), any current
or future Treasury regulations thereunder or other official administrative
interpretations thereof, any similar provision of law applicable under an
intergovernmental agreement entered into in respect thereof and any agreements
entered into pursuant to such intergovernmental agreement or current section
1471(b)(1) of the Internal Revenue Code as of the Closing Date (or any amended
or successor version described above) and any intergovernmental agreements
implementing the foregoing.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to any financial
statements for which such certification is required, the certification of the
chief financial officer, the chief accounting officer or the treasurer of Parent
that such financial statements fairly present, in all material respects, the
consolidated financial condition of Parent and its Restricted Subsidiaries as at
the dates indicated and the consolidated results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a
consistent basis (except as disclosed in such financial statements), subject to
changes resulting from audit and normal year-end adjustments.

“Financial Plan” has the meaning assigned to such term in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Restricted Subsidiaries
ending on December 31 of each calendar year.

“Fixed Incremental Amount” has the meaning assigned to such term in
Section 2.21(a).

 

22



--------------------------------------------------------------------------------

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency and any
successor Governmental Authority performing a similar function as being located
in a special flood hazard area.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Funding Guarantors” has the meaning assigned to such term in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to Section 1.2, United States generally accepted
accounting principles in effect as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any foreign or domestic, federal, state,
municipal, supranational, national or other government, governmental department,
commission, board, bureau, court, agency or instrumentality or political
subdivision thereof or any entity, officer or examiner exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” means a “Grantor” as defined in the Pledge and Security Agreement or
any similar term defined in any other Collateral Document.

“Guarantee” means the guarantee of each Guarantor set forth in Section 7.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.1.

“Guarantor” means (i) Parent, (ii) each other Subsidiary of Parent listed on the
signature pages of this Agreement and (iii) each Subsidiary of Parent that signs
a Counterpart Agreement as a Guarantor that is delivered to the Administrative
Agent; provided that, for the avoidance of doubt no Excluded Subsidiary shall be
required to become a Guarantor hereunder.

 

23



--------------------------------------------------------------------------------

“Guarantor Subsidiary” means each Guarantor other than Parent.

“Hazardous Materials” means any chemical, material or substance which is
regulated, classified or otherwise characterized as “hazardous” or “toxic” or as
a “pollutant” or “contaminant” by any Governmental Authority.

“Hazardous Materials Activity” means any past, current or proposed activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the
consolidated balance sheet and statements of operations, shareholder’s
(deficiency in assets) equity and comprehensive income, and cash flows of
(a) Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014,
audited by and accompanied by the opinion of KPMG, LLP, independent registered
public accounting firm and (b) Arizona Chemical Holdings Corporation and its
Subsidiaries for the Fiscal Year ended December 31, 2014, audited by and
accompanied by the opinion of Deloitte & Touche LLP, independent registered
public accounting firm, and (ii) the consolidated balance sheet and statements
of operations, shareholder’s equity and comprehensive income of (a) Parent and
its Subsidiaries and (b) Arizona Chemical Holdings Corporation and its
Subsidiaries, in each case as of and for the Fiscal Quarters and the portion of
the Fiscal Year ended September 30, 2015, and the statement of cash flows of
Parent and its Subsidiaries for such portion of such Fiscal Year.

“HSBC Asian Production Facility” means the production facility owned by Kraton
Formosa, or any other Asian production facility the Borrower may choose to
pursue.

“Immaterial Subsidiary” means, as of any date, any Subsidiary of any Credit
Party (a) for which the book value of its consolidated assets is less than 5.00%
of Consolidated Total Assets and (b) the consolidated revenues of which for the
most recently ended four-Fiscal Quarter period for which financial statements
have been delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior
to the first delivery of financial statements thereunder, for the four-Fiscal
Quarter period ended September 30, 2015, as set forth in the Historical
Financial Statements therefor), constituted less than 5.00% of the revenues of
Parent and its Restricted Subsidiaries on a consolidated basis for such period;
provided that the consolidated total assets and revenues of all Immaterial
Subsidiaries shall not exceed 5.00% of Consolidated Total Assets or 5.00% of the
consolidated revenues of Parent and its Restricted Subsidiaries as of the last
day of and for the relevant four-Fiscal Quarter period, as the case may be.

 

24



--------------------------------------------------------------------------------

“Incremental Cap” has the meaning assigned to such term in Section 2.21(a).

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility.

“Incremental Equivalent Debt” means Indebtedness incurred by the Borrower in an
aggregate principal amount not to exceed the then-available Incremental Cap,
consisting of notes, term loans or any bridge facility, in each case, issued in
(A) a public offering, Rule 144A or other private placement or (B) except in the
case of senior secured notes, a bridge facility or in a syndicated loan
financing or otherwise in lieu of an Incremental Facility, on terms and
conditions that are customary on the date of incurrence thereof; provided that
(a) the maturity date of such Incremental Equivalent Debt will be no earlier
than the then Latest Maturity Date, (b) the weighted average life to maturity of
such Incremental Equivalent Debt may not be shorter than the then remaining
weighted average life to maturity of the Loans, and (c) if such Incremental
Equivalent Debt is secured, it shall be subject to the ABL Intercreditor
Agreement, the Pari Passu Intercreditor Agreement or such other customary
intercreditor agreement reasonably satisfactory to the Administrative Agent and
the Borrower. All Incremental Equivalent Debt shall be deemed to be Secured
Indebtedness for all purposes of calculating the Senior Secured Net Leverage
Ratio hereunder.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” means an amendment to this Agreement in form
and substance reasonably satisfactory to Administrative Agent (for purposes of
giving effect to Section 2.21) and Borrower executed by each of (a) Parent,
Borrower and the other Guarantors, (b) Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Incremental Facility being
incurred pursuant thereto and in accordance with Section 2.21.

“Incremental Loans” has the meaning assigned to such term in Section 2.21(a).

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, (excluding any earn-out obligation until such obligation
(x) becomes a liability on the balance sheet (excluding the footnotes thereto)
in accordance with GAAP and (y) has not been paid within 30 days after becoming
due and payable), which purchase price is (a) due more than six months from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument; (v) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests, (viii) the direct or indirect guarantee, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
indebtedness of another; (ix) any obligation

 

25



--------------------------------------------------------------------------------

of such Person the primary purpose or intent of which is to provide assurance to
an obligee that the indebtedness of the obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for the indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement, Currency Agreement or Commodity
Agreement, whether entered into for hedging or speculative purposes.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, treat, monitor, clean up or abate any Hazardous Materials), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees (and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of a conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee)) in connection
with any investigative, administrative or judicial proceeding or hearing
commenced or threatened by any Person (including Parent or any of its
Affiliates), whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Transactions, Lenders’ agreement to make Credit
Extensions, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guarantee)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Parent or any of
its Subsidiaries.

“Indemnified Taxes” has the meaning assigned to such term in Section 2.17(e).

“Indemnitee” has the meaning assigned to such term in Section 10.3.

 

26



--------------------------------------------------------------------------------

“Initial Term Facility” means the Initial Term Loan Commitments and the Initial
Term Loans.

“Initial Term Lender” means a Lender with an Initial Term Loan Commitment or an
outstanding Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make an Initial Term Loan on the Closing Date as
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Initial Term Loan Commitments as of the Closing Date is
$1,350,000,000.

“Initial Term Loan Maturity Date” means the earlier of (i) the sixth anniversary
of the Closing Date and (ii) the date that all Initial Term Loans shall become
due and payable in full hereunder, whether by acceleration or otherwise.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
Borrower pursuant to Section 2.1(a).

“Installment” means each scheduled repayment of any Loan prior to the Maturity
Date applicable thereto, as set forth in Section 2.9 with respect to the Initial
Term Loans or in the applicable Refinancing Amendment, Incremental Facility
Amendment or Extension Amendment with respect to any Additional Loans.

“Intellectual Property” means the rights in and to (a) all inventions and
discoveries (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (c) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (d) all know-how, trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice (including ideas, research and development, know-how, formulas,
compositions and manufacturing and production process and techniques, technical
data, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (e) designs,
(f) all computer software (including data and related documentation), (g) all
other proprietary rights and (h) all licenses and agreements in connection
therewith.

“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note , including without limitation, a
global intercompany note, evidencing Indebtedness owed among the Credit Parties
and their Restricted Subsidiaries in a form reasonably satisfactory to
Collateral Agent.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on March 31, 2016,

 

27



--------------------------------------------------------------------------------

and the final maturity date of such Loan; and (ii) any Loan that is a
Eurocurrency Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one-, two-, three- or six-months (or, if approved by all
applicable Lenders, twelve months or a shorter period), as selected by Borrower
in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be, and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) of this definition, end on the
last Business Day of a calendar month and (c) no Interest Period with respect to
any portion of the Loans shall extend beyond the Maturity Date applicable to
such Loans.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute
(unless otherwise provided herein).

“Internally Generated Cash” means, with respect to any period, any cash of
Parent or any of its Subsidiaries generated during such period, excluding Net
Asset Sale Proceeds (for the avoidance of doubt, being determined without giving
effect to clause (iii) of the definition of “Asset Sale”), Net
Insurance/Condemnation Proceeds and any cash that is generated from an
incurrence of Indebtedness, or the issuance of Equity Interests.

“Interpolated Rate” means, with respect to the Eurocurrency Rate for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
Screen) for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the rate appearing on Reuters Screen LIBOR01
Page (or otherwise on the Reuters Screen) for the shortest period (for which
that rate is available) which exceeds the Interest Period, in each case as of
approximately 11:00 A.M. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period.

 

28



--------------------------------------------------------------------------------

“Inventory Revaluation” means an adjustment (positive or negative) to
Consolidated Adjusted EBITDA equal to the difference of (a) Consolidated
Adjusted EBITDA as determined in accordance with the “first-in-first-out” method
of accounting minus (b) Consolidated Adjusted EBITDA as determined in accordance
with the “replacement cost” method of accounting, computed by adjusting cost of
sales to reflect the cost of raw material prices during the applicable period.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Restricted Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Restricted Subsidiary of Parent, from any Person of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Parent or any of its Restricted Subsidiaries to any other Person, including
all indebtedness and accounts receivable from such other Person that are not
current assets or did not arise from sales to such other Person in the ordinary
course of business; and (iv) all investments consisting of any exchange traded
or over the counter derivative transaction, including any Interest Rate
Agreement, Currency Agreement or Commodity Agreement, whether entered into for
hedging or speculative purposes or otherwise. The amount of any Investment of
the type described in clause (i), (ii) or (iii) shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“judgment currency” has the meaning assigned to such term in Section 10.24.

“Junior Indebtedness” means, collectively, any Indebtedness that is (x) secured
by a Lien that is junior in priority to the Liens securing the Obligations
hereunder and the Obligations under the ABL Loan Agreement, (y) by its terms
subordinated in right of payment to all or any portion of the Obligations
hereunder or (z) unsecured.

“KFPC Percentage” means, at any date of measurement, the percentage of Equity
Interests of Kraton Formosa directly or indirectly owned by the Company.

“Kraton Formosa” has the meaning assigned to such term in the definition of
“Consolidated Adjusted EBITDA”.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time.

“LCA Election” means the Borrower’s election to treat a specified investment as
a Limited Condition Acquisition.

“LCA Test Date” means the meaning set forth in Section 1.2(e).

 

29



--------------------------------------------------------------------------------

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its reasonable discretion as
not being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, each Additional Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, other than a Person that shall have
ceased to be a party hereto pursuant to an Assignment Agreement.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loans” means each of the Initial Term Loans and the Additional Loans.

“Local Time” means with respect to a Loan or notice with respect to any Loan,
New York City time.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Term Loan Exposure representing more than 50.00% of
the aggregate Term Loan Exposure of all the Lenders of such Class at such time.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors as in effect from time to time.

“Material Adverse Effect” means an event or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of Parent
and its Restricted Subsidiaries, taken as a whole, (b) the rights and remedies
(taken as a whole) of Administrative Agent under the Credit Documents or (c) the
ability of Borrower and the Guarantors (taken as a whole) to perform their
payment obligations under the Credit Documents.

“Material Real Estate Asset” means each Real Estate Asset owned in fee and
located in the United States by a Credit Party that, together with the
improvements thereon, has a fair market value, as reasonably determined by the
Borrower in good faith and without requirement of delivery of an appraisal or
other third party valuation, in excess of $10,000,000.

“Material Subsidiary” means (a) Borrower and (b) each other Restricted
Subsidiary that is not an Immaterial Subsidiary.

 

30



--------------------------------------------------------------------------------

“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to any Replacement Term Loans, the
final maturity date for such Replacement Term Loans, as the case may be, as set
forth in the applicable Refinancing Amendment, (c) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment, and (d) with respect to any Extended Term Loans,
the final maturity date set forth in the applicable Extension Amendment.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.20(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or deed to secure debt or similar
document granting a security interest to Collateral Agent, for the benefit of
the Secured Parties, in a Real Estate Asset of a Credit Party, or any mortgage
or deed of trust amendment or any amendment of any other such document, in each
case in form and substance reasonably acceptable to Collateral Agent in its
reasonable discretion, as it may be amended, supplemented, restated or otherwise
modified from time to time.

“Mortgaged Property” means each Real Estate Asset that is, or is required by
Section 5.10 to be, subject to a Mortgage, including those listed on Schedule
5.10 and any properties which may become Mortgaged Properties after the date
hereof.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Parent or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable or
reasonably estimated to be payable within two years of such Asset Sale by the
seller as a result of any gain recognized in connection with such Asset Sale,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans, any Other Applicable
Indebtedness and any other Indebtedness secured by a Lien that is pari passu or
junior to the Lien on the Collateral securing the Obligations) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale (other than any such
Indebtedness assumed by the purchaser of such stock or assets), (c) any bona
fide direct costs incurred by Parent or any of its Restricted Subsidiaries in
connection with such Asset Sale, including the costs and expenses of outside
counsel and other advisors and commissions and fees paid or payable in
connection with such Asset Sale including but not limited to any title insurance
premiums, related search and recording charges, survey costs and mortgage
recording tax paid therewith, and (d) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s

 

31



--------------------------------------------------------------------------------

indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent or any of its Restricted Subsidiaries in
connection with such Asset Sale or any other liabilities associated with the
assets subject to such Asset Sale and retained by Parent or any of its
Restricted Subsidiaries after such Asset Sale including without limitation
pension and other post-employment benefit liabilities and environmental
liabilities; provided that upon release of any such reserve, the amount released
shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Parent or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Parent or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Parent or any of its Restricted
Subsidiaries in connection with the adjustment or settlement of any claims of
Parent or such Restricted Subsidiary in respect thereof, including the costs and
expenses of outside counsel and other advisors, (b) any bona fide direct costs
incurred in connection with (i) any such casualty or condemnation or (ii) any
sale of such assets as referred to in clause (i)(b) of this definition, in
either case including income or gains taxes payable or reasonably estimated to
be payable within two years as a result of any gain recognized in connection
therewith, and (c) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans, any
Other Applicable Indebtedness and any other Indebtedness secured by a Lien that
is pari passu or junior to the Lien on the Collateral securing the Obligations)
that is secured by a Lien on the assets in question and that is required to be
repaid as a result of such casualty or condemnation. For the avoidance of doubt,
any receipt of proceeds pursuant to Section 6.16 of the Stock Purchase Agreement
shall not be deemed Net Insurance/Condemnation Proceeds hereunder.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from any Interest Rate Agreements, Currency
Agreements, Commodity Agreements or other Indebtedness of the type described in
clause (xi) of the definition thereof. As used in this definition, “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Interest Rate Agreement, Currency Agreement or Commodity Agreement or such other
Indebtedness as of the date of determination (assuming the Interest Rate
Agreement, Currency Agreement or Commodity Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Interest Rate
Agreement, Currency Agreement or Commodity Agreement or such other Indebtedness
as of the date of determination (assuming such Interest Rate Agreement, Currency
Agreement or Commodity Agreement or such other Indebtedness were to be
terminated as of that date).

“Non-Guarantor Cap” means, at any time, the greater of (a) $150,000,000.00 and
(b) 5.00% of Consolidated Total Assets, as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable.

 

32



--------------------------------------------------------------------------------

“Non-Guarantor Specified Investments Amount” means, at any time, the aggregate
outstanding amount of Investments made after the Closing Date in reliance on
Section 6.6(e), (h), (l) or (n).

“Nonpublic Information” means information with respect to Parent, Borrower, any
Subsidiary or any Affiliate of any of the foregoing or any Security of any of
the foregoing that is not Public Information.

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.17(d)(i).

“Non-U.S. Plan” means any employee benefit plan maintained by Parent or any of
its Restricted Subsidiaries that is mandated or governed by any law, rule or
regulation of any Government Authority other than the United States, any State
thereof or any other political subdivision thereof.

“Non-U.S. Subsidiary” means each Restricted Subsidiary organized in any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented, restated or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party under
this Agreement and the other Credit Documents, including obligations under the
Guarantees, in each case whether for principal, interest (including interest
that, but for the filing of a petition in bankruptcy with respect to such Credit
Party or any Restricted Subsidiary, would have accrued on any such obligation,
whether or not a claim is allowed against such Credit Party or Restricted
Subsidiary for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.

“Obligee Guarantor” has the meaning assigned to such term in Section 7.7.

“Offer Loans” has the meaning assigned to such term in the definition of
“Auction”.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended and (v) with respect to any other Non-U.S.
Subsidiary, the equivalent thereof in its jurisdiction of incorporation or
organization. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, including an official of a
non-United States government, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official in such official’s relevant jurisdiction.

 

33



--------------------------------------------------------------------------------

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.12(b).

“Other Taxes” has the meaning assigned to such term in Section 2.17(c).

“Parent” has the meaning assigned to such term in the preamble hereto.

“Parent Company” means (a) Parent and (b) any other Person of which Parent is a
direct or indirect wholly-owned Subsidiary.

“Participant Register” has the meaning assigned to such term in
Section 10.6(g)(iv).

“PATRIOT Act” has the meaning assigned to such term in Section 3.1(n).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate substantially in the form attached
hereto as Exhibit I that provides information with respect to the personal or
mixed property of each Credit Party (or such other form reasonably satisfactory
to Collateral Agent).

“Permitted Acquisition” means any acquisition by Borrower or any of its direct
or indirect wholly owned Restricted Subsidiaries whether by an Investment or an
Acquisition; provided, that

 

  (a) at the time of the execution of the definitive documentation for such
Permitted Acquisition, both immediately prior thereto and after giving effect to
such Permitted Acquisition (and any incurred or assumed Indebtedness and related
transactions in connection therewith) on a Pro Forma Basis, no Event of Default
shall have occurred and be continuing or would result therefrom; and

 

  (b) any Person or assets or division as acquired in accordance herewith shall
(A) become a Restricted Subsidiary (unless otherwise permitted pursuant to the
definition of Unrestricted Subsidiary) and (B) be in the same or a similar
business or line of business as that in which Parent and any of its Subsidiaries
are engaged as of the Closing Date or shall be engaged in businesses and
activities that are similar, complementary, ancillary, reasonably related or
incidental thereto.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” has the meaning assigned to such term in Section 5.1(k).

 

34



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Credit Parties, substantially in the form of Exhibit J, as it
may be amended, supplemented, restated or otherwise modified from time to time.

“Primary Syndication Period” means the period of the primary syndication of the
credit facilities being provided under this Agreement, provided that the Primary
Syndication Period will be deemed to have been completed on the earlier to occur
of (a) Arrangers notifying Borrower that primary syndication has been completed
and (b) the date falling 60 days after the Closing Date.

“Prime Rate” means, the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Principal Office” means, for the Administrative Agent, its “Principal Office”
as set forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, the Administrative Agent may from time to time
designate in writing to Borrower and each Lender.

“Pro Forma Basis” means with respect to any determination of the Senior Secured
Net Leverage Ratio, the Total Net Leverage Ratio, Consolidated Adjusted EBITDA
or Consolidated Total Assets (including, in each case, component definitions
thereof), for any period during which one or more Subject Transactions occurs,
such Subject Transaction (and all other Subject Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the most recent four Fiscal Quarter period of measurement and
all income statement items (whether positive or negative) attributable to the
property or Person disposed of in a Subject Transaction shall be excluded and
all income statement items (whether positive or negative) attributable to the
property or Person acquired in a Subject Transaction shall be included; provided
that the foregoing pro forma adjustments may include anticipated cost savings,
operating expense reductions, other operating improvements and synergies solely
to the extent set forth in the definition of Consolidated Adjusted EBITDA.

“Pro Forma EBITDA” means, with respect to any Specified Transaction for any
period, the amount for such period of Consolidated Adjusted EBITDA calculated on
a Pro Forma Basis for such Specified Transaction.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loan of any Class of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure in respect of such Class of that Lender
by (b) the aggregate Term Loan Exposure in respect of such Class of all Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate Term
Loan Exposure of all Lenders.

 

35



--------------------------------------------------------------------------------

“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD and, where applicable, any comparable doctrines under state and
foreign securities laws, (b) does not constitute material non-public information
concerning Parent, Borrower, any Subsidiary or any Affiliate of any of the
foregoing, or any Security of any of the foregoing, for purposes of the United
States federal and state securities laws and, where applicable, foreign
securities laws or (c) so long as neither Parent, Borrower nor any Subsidiary
shall have any Securities registered under the Exchange Act or issued pursuant
to Rule 144A under the Securities Act, or shall otherwise be subject to the
reporting obligations under the Exchange Act, is information of the type that
would be publicly disclosed in connection with an issuance of Securities by
Parent, Borrower or such Subsidiary pursuant to an offering of Securities
registered under the Securities Act or made in reliance on Rule 144A under the
Securities Act (but only if such information does not constitute material
non-public information of any Affiliate thereof for the foregoing purposes).

“Public Lenders” means Lenders that do not wish to receive material Nonpublic
Information with respect to Parent, its Subsidiaries or other Affiliates or
their respective Securities.

“Qualified Equity Interest” means any Equity Interest that is not a Disqualified
Equity Interest.

“Ratio Debt” has the meaning assigned to such term in Section 6.1(n).

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

“Real Estate Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Parent or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

“Refinancing” shall have the meaning given to such term in Section 3.1(h).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent (for purposes of
giving effect to Section 10.5(f)) and Borrower executed by each of (a) Parent,
Borrower and the other Guarantors, (b) Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Replacement Term Loans being
incurred pursuant thereto and in accordance with Section 10.5(f).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.1(m).

“Register” has the meaning assigned to such term in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

36



--------------------------------------------------------------------------------

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and the Exchange Act as in effect
from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
advisors and representatives of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replaced Term Loans” has the meaning assigned to such term in Section 10.5(f).

“Replacement Lender” has the meaning assigned to such term in Section 2.19.

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.5(f).

“Repricing Event” has the meaning assigned to such term in Section 2.10(b).

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Requisite Lenders” means, at any time, one or more Lenders having Term Loan
Exposure representing more than 50.00% of the aggregate Term Loan Exposure of
all Lenders.

“Restricted Amount” has the meaning assigned to such term in Section 2.11(e).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Parent, Borrower or any of
their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Qualified Equity Interests, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of Parent, Borrower or any of their
respective Subsidiaries now or hereafter outstanding, (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Equity

 

37



--------------------------------------------------------------------------------

Interests of Parent, Borrower or any of their respective Subsidiaries now or
hereafter outstanding and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Junior Indebtedness, other than in clauses (ii), (iii) and
(iv), solely in the exchange for Qualified Equity Interests.

“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary, including the Borrower.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the return of principal thereof and payments of interest thereon,
(b) with respect to any other Investment, any return of capital received or
realized in respect of such Investment (including the net proceeds of any sale
or other disposition) and (c) other profits, distributions and similar amounts
received on Investments made in reliance on Section 6.6(j); provided that the
aggregate Returns in respect of any Investment shall not exceed the amount of
the Available Basket Amount used in making the original amount of such
Investment.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“Sanctions” has the meaning assigned to such term in Section 4.22.

“Secured Parties” means the Administrative Agent, the Collateral Agent and the
Lenders.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) the amount as of such day of Consolidated Total Secured Debt minus
the Unrestricted Cash Amount to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on such date.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture and the Senior Unsecured Notes, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Unsecured Notes” shall mean the 10.50% Senior Notes due 2023 issued by
Borrower on the date hereof and any notes issued by Borrower in exchange for,
and as contemplated by, the Senior Unsecured Notes with substantially identical
terms as the Senior Unsecured Notes.

 

38



--------------------------------------------------------------------------------

“Senior Unsecured Notes Indenture” shall mean the indenture, dated as of the
date hereof, with Borrower, as issuer, the subsidiary guarantors party thereto
from time to time and Wells Fargo Bank, N.A., as trustee, relating to the Senior
Unsecured Notes, as such document may be amended, restated, supplemented or
otherwise modified from time to time.

“Similar Business” means (1) any business engaged in by the Company or any of
its Restricted Subsidiaries on the Issue Date, and (2) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Company and its Restricted Subsidiaries are engaged on the Issue Date.

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets; (b) such Person’s capital is not
unreasonably small in relation to its business as contemplated to be conducted
after the Closing Date and the consummation of the Transactions; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts and liabilities (including
contingent liabilities) beyond its ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise). For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No. 5).

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Restricted Subsidiary of Parent or any
division, business unit, product line or line of business of such Restricted
Subsidiary or Parent.

“Specified Representations” means the representations and warranties relating to
the Parent and its Subsidiaries set forth in Sections 4.1(b), 4.3, 4.4, 4.6,
4.15, 4.16, 4.19, 4.23 and 4.24.

“Specified Transaction” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the incurrence or repayment of any Indebtedness.

“Starter Basket” has the meaning assigned to such term in the definition of
Available Basket Amount.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement entered
into by and among AZC Holding Company LLC, as the Seller, Arizona Chemical
Holdings Corporation, as the Company, and Borrower, as Buyer dated as of
September 27, 2015.

“Subject Transaction” means, with respect to any four Fiscal Quarter period, any
of the following that shall have occurred during such period: (a) the
Transactions, (b) any Permitted

 

39



--------------------------------------------------------------------------------

Acquisition or the making of other acquisitions and Investments not prohibited
by this Agreement (including any Investment in a Subsidiary which serves to
increase Parent’s or any Subsidiary’s respective equity ownership in such
Subsidiary or any acquisition or Investment in any joint venture for the purpose
of purchasing any or all of the interests of any joint venture partner), (c) any
disposition of all or substantially all of the assets or stock of a Subsidiary
(or any business unit, line of business or division of Borrower or a Subsidiary)
not prohibited by this Agreement or (d) any other event that by the terms of the
Credit Documents requires pro forma compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.00% of the total voting power of shares, stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless the context otherwise requires, references herein to a “Subsidiary” refer
to a Subsidiary of Parent.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” set forth in Section 5.12.

“Supplier Financing Transaction” means, any transaction in which the Borrower or
an Restricted Subsidiary may, from time to time, directly, or indirectly through
a special purpose vehicle for an amount equal to the market value of such
Accounts, sell to a bank buyer certain Accounts on a non-recourse and true sale
basis.

“Syndication Agents” has the meaning assigned to such term in the preamble
hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to (a) a tax imposed by the jurisdiction in which that Person is
organized or incorporated or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office) other than a
jurisdiction in which it is subject to tax solely as a result of such Person
having executed, delivered, become a party to, perfected a security interest
under, engaged in any other transaction pursuant to, or performed its
obligations or received a payment under or enforced, any of the Credit Documents
or sold or assigned an interest in any Loan or Credit Document or (b) any branch
profits tax imposed by the jurisdictions listed in clause (a).

 

40



--------------------------------------------------------------------------------

“Term Facility” means any of the Initial Term Facility, any Incremental Facility
and any Replacement Term Facility.

“Term Lender” means a Lender with a Commitment or an outstanding Loan.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided, at any time prior to the making of the Loans of any Class, the Term
Loan Exposure of any Lender shall be determined by reference to such Lender’s
Commitment of such Class. The “Term Loan Exposure” of any Lender with respect to
any Class of Loans means, as of any date of determination, the outstanding
principal amount of the Loans of such Class of such Lender.

“Title Policy” means an ALTA mortgagee title insurance policy with respect to a
Mortgaged Property issued by one or more title companies reasonably satisfactory
to Collateral Agent.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt minus the Unrestricted Cash Amount to
(ii) Consolidated Adjusted EBITDA.

“Transaction Costs” means the fees, costs and expenses payable by Parent,
Borrower any Affiliate of Parent or any of their respective Subsidiaries in
connection with the Transactions.

“Transactions” means (i) the entering into and funding of the Initial Term Loans
pursuant to this Agreement the other Loan Documents, the ABL Loans pursuant to
the ABL Loan Documents and the Senior Unsecured Notes pursuant to the Senior
Unsecured Notes Indenture, (ii) the consummation of the transactions pursuant to
the Stock Purchase Agreement, (iii) the creation or continuation of the Liens
created by the Collateral Documents, (iv) the Refinancing and (v) except for
purposes of the definition of “Subject Transaction”, the performance by Credit
Parties of their obligations under the Credit Documents.

“Type of Loan” means a Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States” and “US” mean the United States of America.

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
all unrestricted Cash and Cash Equivalents owned by Parent and its Restricted
Subsidiaries, as would be reflected on a balance sheet prepared on a
consolidated basis in accordance with GAAP of as of such date and not subject to
any Lien (other than Liens created under the Credit Documents in favor of
Collateral Agent, Liens created under the ABL Loan Documents in favor of the ABL
Administrative Agent and Liens arising by operation of law that are permitted by
Section 6.2).

 

41



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.12 that has not
subsequently been designated as a Restricted Subsidiary pursuant to
Section 5.12.

“U.S. Subsidiary” means each Subsidiary organized in or under the laws of the
United States, any state thereof, or the District of Columbia.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit E.

1.2 Accounting Terms; Limited Condition Acquisition Calculations. (a) All
financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Net Leverage Ratio, the Senior
Secured Net Leverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total
Assets shall be construed and interpreted in accordance with GAAP as in effect
on the Closing Date unless otherwise agreed to by Borrower and the Requisite
Lenders; provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value,” as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio,
Consolidated Adjusted EBITDA and the amount of Consolidated Total Assets)
contained in this Agreement that are calculated with respect to any period
during which any Subject Transaction occurs shall be calculated with respect to
such period and such Subject Transaction on a Pro Forma Basis. Further, if since
the beginning of any such period and on or prior to the date of any required
calculation of a financial ratio or test (x) a Subject Transaction shall have
occurred or (y) any Person that subsequently became a Subsidiary or was merged,
amalgamated or consolidated with or into Borrower or any other Subsidiary of
Parent since the beginning of such period shall have consummated any Subject
Transaction, then, in each case, any applicable financial ratio or test shall be
calculated on a Pro Forma Basis for such period as if such Subject Transaction
had occurred at the beginning of the applicable period.

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of “Capital Lease,” in the event of an accounting change
requiring certain or all leases

 

42



--------------------------------------------------------------------------------

to be capitalized, only those leases (assuming for purposes hereof that they
were in existence on the date hereof) that would constitute Capital Leases on
the date hereof shall be considered Capital Leases and all calculations and
deliverables under this Agreement or any other Credit Document shall be made or
delivered, as applicable, in accordance therewith including for the avoidance of
doubt, in the calculation of Consolidated Total Assets (provided that together
with all financial statements delivered to Administrative Agent in accordance
with the terms of this Agreement after the date of such accounting change,
Borrower shall deliver a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Credit Documents requires a
calculation of any financial ratio or test (including the Total Net Leverage
Ratio, the Senior Secured Net Leverage Ratio and the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be. For the purposes of determining the permissibility
of any incurrence of Ratio Debt or any Indebtedness pursuant to Sections 2.21,
6.1(l) or 6.1(m), the proceeds of any such Indebtedness shall be disregarded in
determining the Unrestricted Cash Amount as part of the calculation of any
financial ratio required by such Sections.

(e) Notwithstanding anything to the contrary in this Agreement, solely for the
purpose of (A) measuring the relevant financial ratios and basket availability
with respect to the incurrence of any Indebtedness or Liens or the making of any
Investments or (B) determining compliance with representations and warranties or
the occurrence of any Default or Event of Default, in each case, in connection
with a Limited Condition Acquisition, if the Borrower has made an LCA Election
with respect to such Limited Condition Acquisition, the date of determination of
whether any such action is permitted hereunder, shall be deemed to be the date
on which the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
four-Fiscal Quarter period ending prior to the LCA Test Date, the Borrower could
have taken such action on the relevant LCA Test Date in compliance with such
financial ratio, basket, representation or warranty, such financial ratio,
basket, representation or warranty shall be deemed to have been complied with.
If the Borrower has made an LCA Election for any Limited Condition Acquisition,
then in connection with any subsequent calculation of any financial ratio or
basket availability (other than any basket availability based on a percentage of
Consolidated Total Assets) on or following the relevant LCA Test Date and prior
to the earlier of (x) the date on which such Limited Condition Acquisition is
consummated or (y) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such financial ratio or basket availability
shall be calculated (and tested) (A) on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated and (B) on a standalone basis without giving effect to such Limited
Condition Acquisition and the other transactions in connection therewith.

 

43



--------------------------------------------------------------------------------

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Any reference herein to Term Loans shall be deemed to refer to the
Loans.

1.4 Currency Translation. Administrative Agent shall set up standards and
procedures to determine or redetermine to the extent required by this Agreement
or any other Credit Document the equivalent in Dollars of any amount expressed
in any currency other than Dollars, and otherwise may, but shall not be
obligated to, rely on any determination made by any Credit Party. Any such
determination or redetermination by Administrative Agent shall be conclusive and
binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or any Credit Party and no other currency
conversion shall change or release any obligation of any Credit Party or of any
Secured Party (other than Administrative Agent and its Agent/Arrangers
Affiliates) under any Credit Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.
Notwithstanding the foregoing, for purposes of any determination under
Section 5, Section 6 or Section 8.1 requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
currency exchange rates in effect on the date of such determination.

1.5 Cashless Rolls. Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, if any Lender extends the maturity date
of, or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Replacement Term Loans, Extended Term Loans or loans incurred
under a new credit facility, then, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or under any other Loan Document that
such payment be made “in Dollars” or the relevant alternate currency, “in
immediately available funds”, “in Cash” or any other similar requirement.

1.6 Calculation of Consolidated Total Assets. Any reference to a percentage of
Consolidated Total Assets, unless the provided otherwise, shall be to the
Consolidated Total Assets from and after the date that financial statements have
been delivered pursuant to Sections 5.1(a) and 5.1(b), as applicable.

 

44



--------------------------------------------------------------------------------

SECTION 2. LOANS

2.1 Loans.

(a) Initial Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender with an Initial Term Loan Commitment on the Closing Date severally
agrees to make, on the Closing Date, an Initial Term Loan to Borrower in Dollars
in an amount equal to such Initial Term Loan Commitment, and each Initial Term
Loan Commitment will terminate on the Closing Date following the making of
Initial Term Loans on such date. Any amount borrowed under this Section 2.1(a)
and subsequently repaid or prepaid may not be reborrowed. Subject to Sections
2.10(a) and 2.11, all amounts owed hereunder with respect to the Initial Term
Loans shall be paid in full no later than the Initial Term Loan Maturity Date.

(b) Borrowing Mechanics for Initial Term Loans on the Closing Date. Borrower
shall deliver to Administrative Agent a fully executed Funding Notice in respect
of the Initial Term Loans to be made on the Closing Date no later than one
Business Day prior to the Closing Date. Promptly upon receipt by Administrative
Agent of such Funding Notice, Administrative Agent shall notify each Lender with
an Initial Term Loan Commitment of the proposed borrowing.

(c) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment or Incremental Facility Amendment, each Additional Lender
with an Additional Commitment of a given Class, severally and not jointly,
agrees to make Additional Loans of such Class to Borrower, which Loans shall not
exceed for any such Additional Lender at the time of any incurrence thereof the
Additional Commitment of such Class of such Additional Lender as set forth in
the applicable Refinancing Amendment or Incremental Facility Amendment.

2.2 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. Except as provided in Section 2.1(a), all Loans shall be
made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by

 

45



--------------------------------------------------------------------------------

such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall promptly pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

2.3 Use of Proceeds. On the Closing Date, the proceeds of the Initial Term Loans
will be used as set forth in the recitals. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes such Credit Extension
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act. Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to Parent, any Subsidiary of Parent or any other Person, (a) for the
purpose of furthering an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) for the purpose of (i) funding any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) carrying on any other transaction that would result in a
violation of Sanctions by any Person.

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall, solely as a non-fiduciary agent of Borrower, maintain at the Principal
Office a register for the recordation of the names and addresses of Lenders and
Loans of each Lender from time to time (the “Register”). The Register shall be
available for inspection by Borrower or any Lender (solely with respect to
(i) any entry relating to such Lender’s Commitments and Loans and (ii) the
identity of the other Lenders (but not any information with respect to such
other Lenders’ Commitments or Loans)) at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and

 

46



--------------------------------------------------------------------------------

binding on Borrower and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any Loan. Borrower hereby designates
Administrative Agent to serve as Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.” This Section 2.4(b)
shall be construed so that any Loan or other obligation pursuant to or in
connection with this Agreement is maintained in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loans.

2.5 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of the Initial Term Loans:

 

  (1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

  (2) if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin.

(ii) in the case of any other Loans, as set forth in the applicable Refinancing
Amendment, Incremental Facility Amendment or Extension Amendment.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurocurrency Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be; provided that, until the end of the Primary Syndication Period, the
Initial Term Loans shall be maintained as either (1) Eurocurrency Rate Loans
having an Interest Period of no longer than one month or (2) Base Rate Loans. If
on any day a Loan is outstanding with respect to which a Funding Notice has not
been delivered to Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then such
Loan shall be a Base Rate Loan.

(c) In connection with Eurocurrency Rate Loans of any Class there shall be no
more than five (5) Interest Periods outstanding at any time. With respect to the
Loans denominated in Dollars, in the event Borrower fails to specify between a
Base Rate Loan or a Eurocurrency Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if

 

47



--------------------------------------------------------------------------------

outstanding as a Eurocurrency Rate Loan) will be automatically continued as a
Eurocurrency Rate Loan with an Interest Period of one month on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event Borrower fails to specify an Interest Period for any
Eurocurrency Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (Local
Time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurocurrency Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof to
Borrower and each Lender.

(d) Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurocurrency Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurocurrency Rate Loan, the date of conversion of such Eurocurrency Rate
Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted to a
Eurocurrency Rate Loan, the date of conversion of such Base Rate Loan to such
Eurocurrency Rate Loan, as the case may be, shall be excluded; provided, if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date, (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans.

2.6 Conversion/Continuation.

(a) Subject to Section 2.15 and so long as no Default or Event of Default shall
have occurred and then be continuing:

(i) Borrower shall have the option to convert at any time all or any part of any
Loan denominated in Dollars equal to $1,000,000 and integral multiples of
$500,000 in excess of that amount from one Type of Loan to another Type of Loan;
provided, a Eurocurrency Rate Loan may only be converted on the expiration of
the Interest Period applicable to such Eurocurrency Rate Loan unless Borrower
shall pay all amounts due under Section 2.15 in connection with any such
conversion; or

(ii) Borrower shall have the option upon the expiration of any Interest Period
applicable to any Eurocurrency Rate Loan, to continue all or any portion of such
Loan equal to $1,000,000 and integral multiples of $500,000 in excess of that
amount as a Eurocurrency Rate Loan.

 

48



--------------------------------------------------------------------------------

(b) Subject to Section 3.2(b), Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (Local Time) at least
one Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of a conversion to, or a
continuation of, a Eurocurrency Rate Loan). Except as otherwise provided herein
or as agreed to by the Administrative Agent, a Conversion/Continuation Notice
for conversion to, or continuation of, any Eurocurrency Rate Loans (or
telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and Borrower shall be bound to effect a
conversion or continuation in accordance therewith. All conversions and
continuations shall be allocated among the Lenders of the applicable Class
ratably in accordance with, as applicable, the Term Loan Exposures.

2.7 Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 8.1(a), 8.1(f) or 8.1(g), the past due principal amount
of all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2.00% per annum in excess of the interest
rate (including the Applicable Margin) otherwise payable thereon or if no rate
is applicable, at a rate equal to the rate payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.7 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.8 Fees. Borrower agrees to pay to Agents such other fees in the amounts and at
the times separately agreed upon.

2.9 Scheduled Payments. (a) The principal amount of the Initial Term Loans shall
be repaid in consecutive quarterly installments on the following dates in the
respective amounts set forth opposite such dates (which amounts may be reduced
from time to time as a result of the application of prepayments, purchases and
cancellations of the Initial Term Loans in accordance with Sections 2.10, 2.11
and 2.12):

 

Installment Payment Date

   Principal Amount

March 31, 2016

   8,437,500

June 30, 2016

   8,437,500

September 30, 2016

   8,437,500

December 31, 2016

   8,437,500

March 31, 2017

   16,875,000

June 30, 2017

   16,875,000

September 30, 2017

   16,875,000

December 31, 2017

   16,875,000

March 31, 2018

   16,875,000

June 30, 2018

   16,875,000

September 30, 2018

   16,875,000

December 31, 2018

   16,875,000

March 31, 2019

   16,875,000

June 30, 2019

   16,875,000

September 30, 2019

   16,875,000

December 31, 2019

   16,875,000

March 31, 2020

   16,875,000

June 30, 2020

   16,875,000

September 30, 2020

   16,875,000

December 31, 2020

   16,875,000

March 31, 2021

   16,875,000

June 30, 2021

   16,875,000

September 30, 2021

   16,875,000

 

49



--------------------------------------------------------------------------------

provided, however, that on the Initial Term Loan Maturity Date, the remainder of
the principal amount of the Initial Term Loans outstanding on such date shall be
repaid, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of such payment.

(b) Borrower shall repay the Additional Loans of any Class in such scheduled
amortization installments and on such date or dates as shall be specified
therefor in the applicable Refinancing Amendment, Incremental Facility Agreement
or Extension Amendment (as such payments may be reduced from time to time as a
result of the application of prepayments, purchases and cancellations of the
such Additional Loans in accordance with Sections 2.10, 2.11 and 2.12).

2.10 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

 

  (1) Borrower may prepay any such Loans on any Business Day in whole or in
part, in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess of that amount.

(ii) All such prepayments shall be made:

 

  (1) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans; and

 

  (2) upon not less than three Business Days’ prior written notice in the case
of Eurocurrency Rate Loans.

in each case given to Administrative Agent by 12:00 p.m. (Local Time) on the
date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or written notice to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice

 

50



--------------------------------------------------------------------------------

shall become due and payable on the prepayment date specified therein; provided
that a notice of prepayment of Loans pursuant to Section 2.10(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by Borrower (by
notice to Administrative Agent on or prior to the specified date of prepayment)
if such condition is not satisfied and such Loans shall not be due and payable
on such prepayment date. Any such voluntary prepayment shall be applied as
specified in Section 2.12(a).

(b) Repricing Event. In the event that any Initial Term Loans are subject to a
Repricing Event prior to the date that is 12 months after the Closing Date, then
each Lender whose Loans are prepaid or repaid in whole or in part or amended, or
which is required to assign any of its Loans pursuant to Section 2.19, in
connection with such Repricing Event shall be paid an amount equal to 1.00% of
the amount of such Lender’s Loans so prepaid, repaid, amended or assigned.
“Repricing Event” shall mean the refinancing or repricing by Borrower of all or
any portion of the Initial Term Loans with any long-term bank debt financing
incurred by Parent, the Borrower or any subsidiary thereof, for the primary
purpose of reducing the effective interest cost or weighted average yield (as
such cost or yield may be reasonably determined by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees not payable generally to all
Lenders in connection therewith) to less than the interest rate for or weighted
average yield (as determined by the Administrative Agent on the same basis) of
the Initial Term Loans, including without limitation, as may be effected through
any amendment to this Agreement involving the interest rate for, or weighted
average yield of, the Initial Term Loans, but which, for the avoidance of doubt,
does not include any prepayment or refinancing in connection with a Change of
Control or any refinancing that involves an upsizing in connection with an
acquisition or Investment not permitted under this Agreement.

(c) Certain Permitted Loan Purchases. Notwithstanding anything to the contrary
contained in this Section 2.10, Section 10.6 or any other provision of this
Agreement, so long as (A) no Event of Default has occurred and is continuing or
would result therefrom and (B) Parent represents that it is not in possession of
any material non-public information with respect to itself or its subsidiaries
for purposes of U.S. federal or state security laws, the Borrower may purchase
or acquire assignments (each such purchase or acquisition of an assignment being
referred to as a “purchase” in this Section 2.10(c)) of outstanding Loans of any
Class on the following basis without the consent of Administrative Agent:

(i) the Borrower may conduct Auctions to purchase Loans of any Class. In
connection with any Auction, Administrative Agent may request one or more
certificates of an Authorized Officer of Borrower as to the satisfaction of the
conditions set forth in this Section 2.10(c) and in the definition of “Auction”.

(ii) With respect to all purchases made by the Borrower pursuant to this
Section 2.10(c), (A) the purchaser shall pay to the applicable assigning Lender
all accrued and unpaid interest, if any, on the purchased Loans to the date of
purchase of such Loans, (B) the purchase of such Loans by such purchaser shall
not be taken into account in the calculation of Consolidated Excess Cash Flow,
but for the avoidance of doubt, can be deducted from the prepayment amount in
respect thereof as and to the

 

51



--------------------------------------------------------------------------------

extent provided in Section 2.10(c), (C) all purchases of Loans pursuant to any
individual Auction shall be at the same discounted purchase price, and (D) such
purchases shall not be deemed to be voluntary prepayments pursuant to this
Section 2.10, Section 2.12 or Section 2.13 except that the amount of Loans so
purchased shall be applied on a pro rata basis to reduce the scheduled remaining
Installments of principal on the Loans.

(iii) Following purchase by the Borrower pursuant to this Section 2.10(c), the
Loans so purchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
the purchaser) for all purposes of this Agreement and all other Credit
Documents, including, but not limited to (A) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Credit
Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Credit Document or
(C) the determination of Requisite Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document. In connection with
any Loans purchased and cancelled pursuant to this Section 2.10(c),
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation. Any payment made by the Borrower in connection
with a purchase permitted by this Section 2.10(c) shall not be subject to the
provisions of Section 2.13(a), Section 2.13(c), Section 2.14 or Section 2.15(c).
Failure by the Borrower to make any payment to a Lender required by to be made
in an Auction pursuant to this Section 2.10(c) shall not constitute an Event of
Default under Section 8.1(a).

(iv) Notwithstanding anything herein to the contrary, in no event shall any
purchases of Loans permitted under this Section 2.10(c) be funded with any
proceeds of ABL Loans.

(v) The provisions of Section 10.6 shall not apply to any purchase of Loans
pursuant to this Section 2.10(c).

2.11 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by Parent or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans in an aggregate amount equal to such Net Asset
Sale Proceeds from Asset Sales made pursuant to Section 6.7(c) and (m);
provided, Borrower shall have the option, directly or through one or more
Subsidiaries of Parent, to invest such Net Asset Sale Proceeds within 365 days
of receipt thereof (or, within 180 days after the end of such 365-day period if
Borrower or any Subsidiary of Parent has entered into a binding contract to so
reinvest such Net Asset Sale Proceeds during such 365-day period) in assets
useful in the business of Parent and its Subsidiaries (other than Cash or Cash
Equivalents or inventory); provided, further that Net Asset Sale Proceeds from
ABL Priority Collateral shall be applied first as required by the ABL Loan
Agreement and to the extent so used to repay loans under the ABL Loan Agreement
(without any mandatory reduction in commitments thereunder) shall not be
required to be applied to the Loans pursuant to this Section 2.11.

 

52



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Parent or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, Borrower shall have the option,
directly or through one or more of Subsidiaries of Parent, to repair, restore or
replace the applicable assets or to invest such Net Insurance/Condemnation
Proceeds within 365 days of receipt thereof (or, within 180 days after the end
of such 365-day period if Borrower or any Subsidiary of Parent has entered into
a binding contract to so reinvest such Net Insurance/Condemnation Proceeds
during such 365-day period) in assets useful in the business of Parent and its
Subsidiaries (other than Cash or Cash Equivalents or inventory); provided,
further that Net Insurance/Condemnation Proceeds of ABL Priority Collateral
shall be applied first as required by the ABL Loan Agreement and to the extent
so used to repay loans under the ABL Loan Agreement (without any mandatory
reduction in commitments thereunder) shall not be required to be applied to the
Loans pursuant to this Section 2.11.

(c) Issuance of Debt. No later than the first Business Day following the date of
receipt by Parent or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Parent or any of its Subsidiaries (other than
any Indebtedness permitted to be incurred pursuant to Section 6.1, except to the
extent constituting (x) Refinancing Indebtedness incurred to refinance all or a
portion of the Loans pursuant to Section 6.1(m), (y) Incremental Loans incurred
to refinance all or a portion of the Loans pursuant to Section 2.21 or
(z) Replacement Term Loans incurred to refinance Loans in accordance with the
requirements of Section 10.5(f)), Borrower shall prepay the Loans in an
aggregate amount equal to 100.00% of such proceeds, net of underwriting
discounts and commissions and other reasonable out-of-pocket costs and expenses
associated therewith, including legal, auditing and accounting fees and
expenses.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2016), Borrower shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans in an aggregate amount equal to 50.00% (or,
if the Senior Secured Net Leverage Ratio as of the end of any Fiscal Year after
the Fiscal Year ending December 31, 2016 (determined by reference to the
Compliance Certificate delivered pursuant to Section 5.1(c) for such Fiscal
Year) shall have been less than 2.50 to 1.00, 25.00% or, if the Senior Secured
Net Leverage Ratio as of the end of any Fiscal Year after the Fiscal Year ending
December 31, 2016 (determined by reference to the Compliance Certificate
delivered pursuant to Section 5.1(c) for such Fiscal Year) shall have been less
than 2.00 to 1.00, 0%, in each case calculated after giving pro forma effect to
any voluntary prepayment made during such Fiscal Year or on or prior to the 90th
day after the end of such fiscal year, to the extent such payment is actually
made) of such Consolidated Excess Cash Flow minus voluntary repayments of the
Loans made during such Fiscal Year or on or prior to the 90th day after the end
of such fiscal year (including all purchases of Loans by the Borrower pursuant
to Section 2.10(c) in an amount equal to the purchase price for the Loans so
purchased), other than prepayments funded with the proceeds of incurrences of
long-term indebtedness.

(e) Deferred Prepayments. Notwithstanding any provision under this Section 2.11
to the contrary, (A) any amounts that would otherwise be required to be paid by
Borrower pursuant

 

53



--------------------------------------------------------------------------------

to Section 2.11(a), (b) or (d) above shall not be required to be so prepaid to
the extent any such Consolidated Excess Cash Flow is generated by a Non-U.S.
Subsidiary or the applicable Asset Sale is consummated by a Non-U.S. Subsidiary,
such Net Insurance/Condemnation Proceeds are received by a Non-U.S. Subsidiary,
as the case may be, for so long as the repatriation to the U.S. of any such
amounts would be prohibited under any Requirement of Law or conflict with the
fiduciary duties of such Non-U.S. Subsidiary’s directors (or equivalent
persons), or require the approval or be subject to the review of any works
council or similar body (including the Dutch Works Council), or result in, or
could reasonably be expected to result in, a risk of personal or criminal
liability for any officer, director (or equivalent person), employee, manager,
member of management or consultant of such Non-U.S. Subsidiary (such restricted
amount a “Legal Restricted Amount”); provided that the Borrower agrees to cause
the applicable Non-U.S. Subsidiary to use commercially reasonable efforts to
permit such repatriation, and once such repatriation of any of such affected
proceeds or Consolidated Excess Cash Flow is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director (or equivalent person), or result in, or
could reasonably be expected to result in, a risk of personal or criminal
liability for such Persons described above, such repatriation will be promptly
effected and such repatriated proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.11 to
the extent provided herein; provided that any such reduction in prepayments due
to such a limitation on repatriation shall be allocated ratably as between
amounts required to be prepaid in respect of the Loans and amounts required to
be prepaid in respect of all Other Applicable Indebtedness; and (B) if Parent
and the Subsidiaries determine in good faith that the repatriation to the U.S.
of any amounts required to mandatorily prepay the Loans pursuant to
Section 2.11(a), (b) or (d) above on account of Consolidated Excess Cash Flow
generated by a Non-U.S. Subsidiary, an Asset Sale consummated by a Non-U.S.
Subsidiary, Net Insurance/Condemnation Proceeds received by a Non-U.S.
Subsidiary or Indebtedness incurred by a Non-U.S. Subsidiary would result in
material adverse tax consequences (including any withholding taxes) to Parent
and its Subsidiaries, taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation (such amount, a “Tax
Restricted Amount” and together with the Legal Restricted Amount, “Restricted
Amounts”), the amount Borrower shall be required to mandatorily prepay pursuant
to Section 2.11(a), (b), (c) or (d) above, as applicable, shall be reduced by
the Restricted Amount until such time (if any) as it may repatriate to the U.S.
such Restricted Amount without incurring such material adverse tax liability;
provided that the Borrower agrees to take and to cause each applicable Non-U.S.
Subsidiary to use commercially reasonable efforts to mitigate such adverse tax
liability to permit the repatriation of such amounts); provided further that, to
the extent that the repatriation of any proceeds or Consolidated Excess Cash
Flow from such Non-U.S. Subsidiary would no longer have a material and adverse
tax consequence, an amount equal to such proceeds or Consolidated Excess Cash
Flow, as applicable, not previously applied pursuant to this clause (B), shall
be promptly applied to the repayment of the Loans pursuant to this Section 2.11
as otherwise required above (without regard to this paragraph (f)); and provided
further that any Restricted Amount shall be allocated ratably as between amounts
required to be prepaid in respect of the Loans and amounts required to be
prepaid in respect of all Other Applicable Indebtedness; and provided further,
that the Borrower shall use commercially reasonable efforts to eliminate such
adverse tax consequence in its reasonable control in order to make such
payments.

 

54



--------------------------------------------------------------------------------

(f) Declined Proceeds. Each Lender may elect, by notice to Administrative Agent
at or prior to the time, and in the manner specified by Administrative Agent, of
any prepayment of Loans required to be made by Borrower pursuant to this
Section 2.11, to decline all but not less than all of its Pro Rata Share of such
prepayment (such declined amounts, the “Declined Proceeds”), which Declined
Proceeds may be retained by Borrower and shall be added to the calculation of
the Available Basket Amount; provided, however, that, for the avoidance of
doubt, no Lender may reject any prepayment made under Section 2.11(c) above to
the extent constituting Refinancing Indebtedness incurred to refinance all or a
portion of the Loans pursuant to Section 6.1(m), Incremental Loans incurred to
refinance all or a portion of Loans pursuant to Section 2.21 or Replacement Term
Loans incurred to refinance Loans in accordance with the requirements of
Section 10.5(f). If a Lender fails to deliver a notice of election declining
receipt of all or any portion of its Pro Rata Share of such mandatory prepayment
to Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Lender’s Pro Rata Share of
the total amount of such mandatory prepayment of Loans.

2.12 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.10(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Loans.

(b) Application of Mandatory Prepayments by Type of Loans. Except as otherwise
provided in any Refinancing Amendment, any Incremental Facility Amendment or any
Extension Amendment, each prepayment of Loans pursuant to any of Section 2.11(a)
through 2.11(d) shall be applied ratably to each Class of Loans then outstanding
(provided that any prepayment of Loans with proceeds of any Refinancing
Indebtedness, Incremental Facility or Replacement Term Loans shall, to the
extent incurred to refinance or replace Loans of any Class, be applied to the
applicable Class of Loans being refinanced or replaced); and shall be further
applied (i) in the case of the Initial Term Loans, as directed by Borrower and
(ii) in the case of each other Class of Loans, as specified in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment;
provided that if at the time that any such prepayment would be required
hereunder, Borrower is required to offer to purchase or prepay any other
Indebtedness secured on a pari passu basis with the Obligations under the Credit
Documents pursuant to the terms of the documentation governing such Indebtedness
with such net proceeds or Consolidated Excess Cash Flow, as the case may be
(such Indebtedness required to be offered to be so purchased or prepaid, the
“Other Applicable Indebtedness”), then Borrower may apply such net proceeds or
Consolidated Excess Cash Flow, as the case may be, on a pro rata basis to the
prepayment of the Loans and to the purchase or prepayment of the Other
Applicable Indebtedness (determined on the basis of the aggregate outstanding
principal

 

55



--------------------------------------------------------------------------------

amount of the Loans and Other Applicable Indebtedness (or accreted amount if
such Other Applicable Indebtedness is issued with original issue discount) at
such time; provided that the portion of such net proceeds or Consolidated Excess
Cash Flow, as the case may be, allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds or Consolidated Excess Cash
Flow, as the case may be, required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds or Consolidated Excess Cash Flow, as the case may be, shall be
allocated to the Loans in accordance with the terms hereof), and the amount of
prepayment of the Loans that would have otherwise been required pursuant to
Section 2.11 shall be reduced accordingly; provided, further, that to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or purchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Loans in accordance with the terms hereof. If the Borrower fails
to deliver a direction to the Administrative Agent as to the order of
application of such prepayment pursuant to this Section 2.12(b), such prepayment
shall be applied to repay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Loans in directly order of maturity.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurocurrency Rate
Loans. In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to Section 2.11, such prepayments shall be applied on a pro rata
basis to the then outstanding Term Loans being prepaid irrespective of whether
such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.11(f), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Base Rate Loans to the full extent thereof before application
to Eurocurrency Rate Loans, in each case in a manner which minimizes the amount
of any payments required to be made by Borrower pursuant to Section 2.15(c).

2.13 General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars, in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (Local Time) on the date due at
the Principal Office designated by Administrative Agent for the account of
Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

56



--------------------------------------------------------------------------------

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall,
except as expressly provided in Section 2.19 promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due thereto, including
all fees payable with respect thereto, to the extent received by Administrative
Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurocurrency
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Loans, whenever any payment to be made hereunder with respect
to any Loan shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest and fees
hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (Local Time) to
be a non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Borrower and each applicable
Lender if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or an Event of Default in accordance with the
terms of Section 8.1(a). Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.7 from the date such amount was due and payable until the date such
amount is paid in full.

(g) Notwithstanding any provision herein contained to the contrary, if an Event
of Default shall have occurred and not otherwise been waived, and the maturity
of the Obligations shall have been accelerated pursuant to Section 8.1, all
payments or proceeds received by Administrative Agent or Collateral Agent
hereunder in respect of any of the Obligations of Borrower (including, without
limitation, all proceeds received by each of Administrative Agent and Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral) shall be applied in accordance with the
application arrangements set forth in Section 7.2 of the Pledge and Security
Agreement and the ABL Intercreditor Agreement.

2.14 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment or purchase of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code or other applicable legislation, receive
payment or reduction of a proportion of

 

57



--------------------------------------------------------------------------------

the aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangements and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set-off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder. The provisions of this Section 2.14
shall not be construed to apply to (a) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement (including
Section 2.10(c)), (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it in accordance with the terms hereof or (c) any
contribution to Borrower of any Loan held by an Affiliate of Borrower so long as
no consideration (other than common equity) is paid by any Credit Party or any
Subsidiary of a Credit Party for such contribution and such Loan is immediately
retired and cancelled and is no longer outstanding, provided that any such
contribution, retirement and cancellation of Loans pursuant to this clause
(c) shall not be deemed to be a voluntary prepayment of such Loans for any
purpose under this Agreement, including Section 2.10, Section 2.11(d),
Section 2.12 and Section 2.13, except that the amount of Loans so contributed,
retired and cancelled shall be applied on a pro rata basis to reduce the
scheduled remaining Installments of principal on the Loans.

2.15 Making or Maintaining Eurocurrency Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurocurrency Rate Loans, that by reason
of circumstances affecting the London interbank market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurocurrency Rate,
Administrative Agent shall promptly give notice (which may be by telephone, if
promptly confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurocurrency Rate Loans (other than those where the interest rate can be
determined in accordance with clause (c) or (d) of the definition of Adjusted
Eurocurrency Rate) until such time as Administrative Agent notifies Borrower and
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice or Conversion/Continuation Notice given by Borrower with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by Borrower.

 

58



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of Eurocurrency Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurocurrency Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurocurrency Rate Loans has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall promptly give notice (which may be by telephone if
promptly confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). If Administrative Agent receives a notice from (x) any Lender
pursuant to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurocurrency Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurocurrency Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligation to maintain its
outstanding Eurocurrency Rate Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurocurrency Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (which may be
by telephone if promptly confirmed in writing) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all actual losses,
expenses and liabilities as reasonably determined, including by ratable
allocation (including any interest paid

 

59



--------------------------------------------------------------------------------

or payable by such Lender to Lenders of funds borrowed by it to make or carry
its Eurocurrency Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurocurrency
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurocurrency Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurocurrency Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurocurrency Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower.

(d) Booking of Eurocurrency Rate Loans. Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurocurrency Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made as though such Lender had actually funded each of its relevant
Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurocurrency Rate in an amount equal to the amount of such Eurocurrency
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
such Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurocurrency Rate Loans in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16.

2.16 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender or Administrative Agent shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that (A) any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule, regulation or order was issued or enacted prior to
the date hereof), including the introduction of any new law, treaty or
governmental rule, regulation or order but excluding solely proposals thereof,
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof (or in the case of (x) any Lender that
becomes a party after the Closing Date through an assignment by a Lender not
affected by any of the foregoing or (y) any Additional Lender, the date that
such Lender becomes a party hereto), or (B) any guideline, request or directive
by any central bank or other Governmental Authority or quasi-Governmental
Authority (whether or not having the force of law) or any implementation rules
or interpretations of previously issued guidelines, requests or directives, in
each case that is issued or made after the date hereof (or in the case of
(x) any Lender that becomes a party after

 

60



--------------------------------------------------------------------------------

the Closing Date through an assignment by a Lender not affected by any of the
foregoing or (y) any Additional Lender, the date that such Lender becomes a
party hereto) (any such change, determination or issuance, a “Change in Law”):
(i) subjects such Lender or Administrative Agent (or its applicable lending
office) or any company controlling such Lender or Administrative Agent to any
additional Tax (other than any Tax on the overall net income of such Lender or
Administrative Agent) with respect to this Agreement or any of the other Credit
Documents or its loans, loan principal, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto or any of
its obligations hereunder or thereunder or any payments to such Lender or
Administrative Agent (or its applicable lending office) of principal, interest,
fees or any other amount payable hereunder or thereunder; (ii) imposes, modifies
or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender or any company controlling such Lender (other than any such reserve or
other requirements with respect to Eurocurrency Rate Loans that are reflected in
the definition of Adjusted Eurocurrency Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or any company controlling such Lender or
such Lender’s obligations hereunder or the London interbank market or the
European interbank market; and the result of any of the foregoing is to increase
the actual cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount actually received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender or Administrative Agent, upon receipt
of the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender or
Administrative Agent on an after Tax basis for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender or
Administrative Agent shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender or Administrative Agent
under this Section 2.16(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date (or in the case of (x) any Lender that becomes a party after the
Closing Date through an assignment by a Lender not affected by any of the
foregoing or (y) any Additional Lender, the date that such Lender becomes a
party hereto) of any law, rule or regulation (or any provision thereof)
regarding capital adequacy or liquidity, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) or any
company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency that was
made, issued or otherwise become effective after the Closing Date (or in the
case of (x) any Lender that becomes a party after the Closing Date through an
assignment by a Lender not affected by any of the

 

61



--------------------------------------------------------------------------------

foregoing or (y) any Additional Lender, the date that such Lender becomes a
party hereto), has or would have the effect of reducing the rate of return on
the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling company could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
company with regard to capital adequacy or liquidity), then from time to time,
within five Business Days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after-Tax basis for such reduction. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.16(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

For the avoidance of doubt, subsections (a) and (b) of this Section 2.16 shall
apply to all requests, rules, guidelines or directives concerning liquidity and
capital adequacy issued by any United States or foreign regulatory authority
(i) under or in connection with the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.

Notwithstanding the foregoing, (i) Borrower shall not be required to compensate
a Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies
Borrower of the change giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
change giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof) and (ii) no Lender shall be entitled to request
compensation for such increased costs or reductions pursuant to this
Section 2.16 unless it is the general policy or practice of such Lender (as
determined by such Lender) to request such compensation for similar amounts from
similar borrowers under comparable provisions of similar credit facilities (to
the extent such Lender has the right under such similar credit facilities to do
so).

2.17 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by or on account of any
obligation of any Credit Party hereunder and under the other Credit Documents
shall (except to the extent required by applicable law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority or any
political subdivision or taxing authority thereof or therein.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
applicable law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by or an account of any obligation of any Credit
Party to the Administrative Agent or any Lender under any of the Credit
Documents: (i) Borrower shall notify, or cause to be

 

62



--------------------------------------------------------------------------------

notified, Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) such Credit Party or
other Person shall pay, or cause to be paid, any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender and (iii) if such Tax is
not a Tax on the overall net income of any Lender and is not a U.S. federal
withholding tax imposed under FATCA and is not attributable to such Lender’s or
Administrative Agent’s failure to comply with Section 2.17(d)(i), the sum
payable in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of such deduction, withholding or payment (including such withholding
applicable to additional amounts payable under this Section), Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; provided, no such additional amounts shall be
required to be paid to any Lender to the extent of U.S. federal withholding
Taxes imposed pursuant to a law in effect on the date hereof (in the case of
each Lender listed on the signature pages hereof on the Closing Date), the date
on which such Lender becomes a Lender hereunder (in the case of an Additional
Lender), the effective date of the Assignment Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender, but excluding any
Lender that becomes a Lender pursuant to Section 2.19), or the date on which
such Lender changes its lending office (in the case of all Lenders) ; provided,
however, that a Lender shall be entitled to receive additional amounts to the
extent such Lender’s assignor was entitled to receive additional amounts or to
the extent that such Lender was entitled to receive additional amounts before it
changed its Lending Office, as applicable.

(c) Payment of Other Taxes. In addition, the Credit Parties shall timely pay or
cause to be timely paid, or at the option of the Administrative Agent timely
reimburse it for payment of, any and all present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document
(“Other Taxes”) to the relevant Governmental Authority in accordance with
applicable law.

(d) Evidence of Exemption From U.S. Withholding Tax.

(i) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “Non-U.S. Lender”) shall deliver to Administrative Agent
for transmission to Borrower, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date), on or
prior to the date on which such Lender becomes a Lender hereunder (in the case
of an Additional Lender) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times upon request of Borrower or Administrative Agent as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original or certified copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or
any successor forms), properly completed and duly executed by such Lender,

 

63



--------------------------------------------------------------------------------

and such other documentation required under the Internal Revenue Code or
reasonably requested by Borrower or Administrative Agent to establish that such
Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W-8ECI or W-8EXP pursuant to clause (i) above, a
U.S. Tax Compliance Certificate together with two original or certified copies
of Internal Revenue Service Form W-8BEN, W-8BEN-E and/or W-8IMY (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code or reasonably
requested by Borrower or Administrative Agent to establish that such Lender is
not subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. If any Lender provides an
Internal Revenue Service Form W-8IMY, such Lender must also attach a U.S. Tax
Compliance Certificate and/or the additional documentation from each beneficial
owner, as applicable, that must be transmitted with Internal Revenue Service
Form W-8IMY, including the appropriate forms described in this
Section 2.17(d)(i). Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) shall deliver to
Borrower and Administrative Agent on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date), on or
prior to the date on which such Lender becomes a Lender hereunder (in the case
of an Additional Lender) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times, upon request of Borrower or Administrative Agent, as may be
necessary in the determination of Borrower and Administrative Agent(each in the
reasonable exercise of its discretion) two original or certified copies of
Internal Revenue Service Form W-9 (or successor forms) and such other
documentation required under the Internal Revenue Code or reasonably requested
by Borrower or Administrative Agent to establish that such Lender is not subject
to U.S. federal backup withholding tax. Notwithstanding anything to the contrary
contained herein, a Non-U.S. Lender shall not be required to deliver any form or
statement pursuant to this Section 2.17(d)(i) that such Non-U.S. Lender is not
legally able to deliver, and no Lender shall be required to deliver any
documentation pursuant to this Section 2.17(d)(i) other than any applicable
Internal Revenue Service Form W-8 or W-9 (or successor forms), any other
documentation required under the Internal Revenue Code, or any U.S. Tax
Compliance Certificate, if in the Lender’s reasonable judgment the completion,
execution or submission of such other documentation would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.17(d)(i) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original

 

64



--------------------------------------------------------------------------------

or certified copies of such forms, certificates or other evidence (or any
successor forms, certificates, or other evidence), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code or reasonably requested by Borrower or
Administrative Agent to confirm or establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Credit
Documents, or promptly notify Administrative Agent and Borrower of its inability
to deliver any such forms, certificates or other evidence.

(ii) If any payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Administrative Agent and/or Borrower,
at the time or times prescribed by law and at such time or times reasonably
requested by Administrative Agent and/or Borrower, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Administrative Agent and/or Borrower as may be necessary for Administrative
Agent and/or Borrower to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(d)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(e) Credit Parties Indemnification for Failure to Pay Required Taxes, etc. If
the Credit Parties fail to pay (or cause to be paid) any Taxes pursuant to
Section 2.17(b)(iii) or (c) (“Indemnified Taxes”) when due to the appropriate
taxing authority or fail to remit to Administrative Agent the required receipts
or other required documentary evidence, Credit Parties shall jointly and
severally indemnify Administrative Agent and the Lenders for the full amount of
such Taxes paid or payable by, or required to be withheld or deducted from a
payment to, Administrative Agent or any Lender (including Indemnified Taxes
imposed or asserted on or attributable to amounts paid or payable under this
Section 2.17) and any incremental Taxes that may become payable by
Administrative Agent or any Lender as a result of any such failure, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this indemnification must be made
within fifteen days from the date any Administrative Agent or any Lender or any
of their respective Affiliates makes written demand therefore accompanied by
appropriate evidence of the Tax and its payment. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Agent
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.

(f) Treatment of Certain Refunds. So long as no Default or Event of Default has
occurred and is continuing, if Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or other taxes
(as described in Section 2.17(c)) as to which it has been indemnified by a
Credit Party or with respect to which the Credit Party has paid additional
amounts pursuant to this Section 2.17, it shall pay to such Credit Party an
amount

 

65



--------------------------------------------------------------------------------

equal to such refund (but only to the extent of indemnity or other payments
made, or additional amounts paid, by such Credit Party under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of Administrative Agent or such Lender, as
applicable, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such Credit
Party, upon the request of Administrative Agent or such Lender, agrees to repay
the amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will Administrative Agent or any
Lender be required to pay any amount to such Credit Party pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Credit Party or any other Person.

(g) As soon as practicable after payment of any Tax by any Credit Party pursuant
to this Section 2.17, and within thirty days after the due date of payment of
any such Tax, such Credit Party shall deliver, or cause to be delivered, to
Administrative Agent the original or certified copy of and receipt evidencing
such payment.

(h) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.18 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.15, 2.16 or 2.17, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.15, 2.16 or 2.17 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loans or
the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.18 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

66



--------------------------------------------------------------------------------

2.19 Replacement of Lenders.

If (i) any Lender has become and continues to be an Affected Lender, (ii) any
Lender requests compensation under Section 2.16, (iii) Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification of any Credit
Document, or to any departure of any Credit Party therefrom, that under
Section 10.5(b) or 10.5(c) requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Requisite Lenders (or, in circumstances where Section 10.5(d) does not
require the consent of the Requisite Lenders, majority in interest of the
affected Class of Lenders) shall have granted their consent (each such Lender, a
“Non-Consenting Lender”), then Borrower may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.6, including the consent requirements set
forth therein), all its interests, rights and obligations under this Agreement
and the other Credit Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Credit Documents as a
Lender of a particular Class) to an Eligible Assignee (each a “Replacement
Lender”) that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) the
registration and processing fee payable to Administrative Agent referred to in
Section 10.6(d) shall not be required in connection with such assignment,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued fees and all other amounts payable to
it hereunder (including any amounts under Section 2.15(c) and, if such
assignment is made in connection with a Repricing Event, the prepayment fee
under Section 2.10(b) (if applicable, in each case only to the extent such
amounts relate to its interest as a Lender of a particular Class)) from the
assignee (in the case of such principal) or Borrower (in the case of all other
amounts), (C) such assignment and delegation does not conflict with applicable
law, (D) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter and (E) in the case of any such assignment
and delegation resulting from the failure to provide a consent, the assignee
shall have given such consent and, as a result of such assignment and delegation
and any contemporaneous assignments and delegations and consents, the applicable
waiver, amendment or other modification, or consent to a departure, can be
effected. A Lender (other than a Non-Consenting Lender) shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation have ceased to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
Section 2.19 may be effected pursuant to an Assignment Agreement executed by
Borrower, Administrative Agent and the assignee and that the Lender required to
make such assignment and delegation need not be a party thereto.

 

67



--------------------------------------------------------------------------------

2.20 Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by Borrower
to all Lenders holding Loans of any Class or Commitments of any Class, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Loans or Commitments of such Class) and on the same terms to each
such Lender, Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the Maturity Date of each such Lender’s Loans and/or
Commitments of such Class and otherwise modify the terms of such Loans and/or
Commitments of such Class pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans and/or Commitments (and related outstandings) and/or modifying the
amortization schedule, if any, in respect of such Lender’s Loans of such Class)
(each, an “Extension”, and each group of Loans or Commitments, as applicable, in
each case as so extended, as well as the original Loans and the original
Commitments (in each case not so extended), being a “tranche” for purposes of
this Section 2.20; any Extended Term Loans shall constitute a separate tranche
of Loans from the tranche of Loans from which they were converted), so long as
the following terms are satisfied:

(i) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by Borrower and any Lender that agrees to an Extension of its Loans
and set forth in the relevant Extension Offer) and (y) any covenants or other
provisions applicable only to periods after the Latest Maturity Date (in each
case, as of the date of such Extension), the Loans of any Lender extended
pursuant to any Extension (any such extended Loans, the “Extended Term Loans”)
shall have the same terms (or terms not less favorable to existing Lenders) as
the tranche of Loans subject to such Extension Offer;

(ii) the final Maturity Date of any Extended Term Loans shall be no earlier than
the then applicable Latest Maturity Date at the time of Extension;

(iii) the weighted average life to maturity of any Extended Term Loans shall be
equal to or greater than the weighted average life to maturity of the
then-existing Term Facility with the longest weighted average life to maturity;

(iv) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Loans, in each case as specified in the
respective Extension Offer;

(v) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Loans or Commitments, as
the case may be, offered to be extended by Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;

 

68



--------------------------------------------------------------------------------

(vi) the Extensions shall be in a minimum amount of $5,000,000;

(vii) any applicable Minimum Extension Condition shall be satisfied or waived by
Borrower; and

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing.

(b) With respect to all Extensions consummated by Borrower pursuant to this
Section 2.20, (i) such Extensions shall not constitute voluntary or mandatory
payments for purposes of Section 2.10 or 2.11, (ii) the scheduled amortization
payments (insofar as such schedule affects payments due to Lenders participating
in the relevant Class) set forth in Section 2.9 shall be adjusted to give effect
to the Extension of the relevant Class and (iii) except as set forth in clause
(a)(vii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Borrower’s sole discretion and which may be waived by Borrower) of
Loans or Commitments (as applicable) of any or all applicable tranches be
tendered. Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.20 (including, for the avoidance of
doubt, the payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.9, 2.10, 2.11, 2.13 or 2.14) or any other Credit Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.

(c) No consent of any Lender or Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments of any
Class (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Credit
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Credit Documents. The Lenders hereby irrevocably authorize Administrative Agent
to enter into any Extension Amendment and any amendments to any of the other
Credit Documents with the Credit Parties as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of Administrative Agent and Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.20.

(d) In connection with any Extension, Borrower shall provide Administrative
Agent at least ten Business Days’ (or such shorter period as may be agreed by
Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to,
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.20.

 

69



--------------------------------------------------------------------------------

2.21 Incremental Credit Extensions.

(a) Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment add one or more new tranches of term facilities
and/or increase the principal amount of the Loans of any existing Class by
requesting new term loan commitments to provide such Loans (any such new tranche
or increase, the “Incremental Facilities” and any loans made pursuant to an
Incremental Facility, “Incremental Loans”), in an aggregate principal amount
which shall not exceed:

(x) $350,000,000 (the “Fixed Incremental Amount”) less the aggregate principal
amount of all Incremental Equivalent Debt incurred or issued in reliance on the
Fixed Incremental Amount, plus

(y) an unlimited amount so long as, in the case of this clause (y), after giving
effect to such Incremental Facility, in the case of any Incremental Facility or
Incremental Equivalent Debt, the Senior Secured Net Leverage Ratio calculated on
a Pro Forma Basis, subject to Section 1.2(e), as of the last day of the most
recently ended four Fiscal Quarter period for which financial statements have
been delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior to
the first delivery of financial statements thereunder, for the four-Fiscal
Quarter period ended September 30, 2015, as set forth in the Historical
Financial Statements therefor), does not exceed 3.10:1.00;

(it being understood that for purposes of clause (y) of this Section 2.21(a),
the Cash proceeds of the relevant Incremental Facility or Incremental Equivalent
Debt shall be excluded in calculating the Unrestricted Cash Amount used in
determining the Senior Secured Net Leverage Ratio) (the amounts described in
clauses (x) and (y) above, the “Incremental Cap”); provided that:

(i) each such Incremental Facility Amendment shall specify the amount of such
Incremental Facility, which shall be in an amount not less than $5,000,000,

(ii) except as otherwise agreed by the lenders providing an Incremental Facility
in connection with a Limited Condition Acquisition, (x) if the proceeds of such
Incremental Commitments are being used to finance a Limited Condition
Acquisition permitted hereunder, no Default or Event of Default under
Section 8.1(a), Section 8.1(f) or Section 8.1(g) or (y) if otherwise, no Event
of Default shall exist, subject to Section 1.2(e), immediately prior to or after
giving effect to the effectiveness of any such Incremental Facility,

(iii) after giving effect to such Incremental Loans, the conditions of
Section 3.2(a) shall be satisfied (it being understood that all references to
“such date” or similar language in such Section 3.2 shall be deemed to refer to
the effective date of such Incremental Facility Amendment); provided that, if
the proceeds of any Incremental Loans are being used to finance a Limited
Condition Acquisition, the lenders providing an Incremental Facility in
connection with such Limited Condition Acquisition may

 

70



--------------------------------------------------------------------------------

agree that (x) the reference in Section 3.2(a) to the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that would constitute Specified Representations
and the representations and warranties in the relevant acquisition agreement the
breach of which would permit the buyer to terminate its obligations thereunder
or decline to consummate such Limited Condition Acquisition and (y) the
reference to “Material Adverse Effect” in the Specified Representations shall be
understood for this purpose to refer to “Material Adverse Effect” or similar
definition as defined in the main transaction agreement governing such Permitted
Acquisition,

(iv) the proceeds of any Incremental Facility may be used by Borrower and its
subsidiaries for working capital, capital expenditures and other general
corporate purposes, including the financing of Permitted Acquisitions,
acquisitions, investments, debt repayments, Restricted Junior Payments and other
uses not prohibited by the Credit Documents,

(v) the interest rate (determined as set forth below) for any Incremental
Facility will not be more than 0.50% higher than the corresponding interest rate
applicable to the Initial Term Facility, unless the interest rate margin with
respect to the Initial Term Facility is adjusted to be equal to the interest
rate with respect to the relevant Incremental Loans or Incremental Facility,
minus, 0.50%; provided, further, that in determining the applicable interest
rate: (w) interest margins, original issue discount and upfront fees paid by
Borrower in connection with such Incremental Facility and the Initial Term
Facility (in the case of original issue discount or upfront fees, equated to
interest rate margin based on the lesser of a four year average life to maturity
and the remaining stated life to maturity), shall be included, (x) any
amendments to the Applicable Margin that became effective subsequent to the
Closing Date but prior to the time of the addition of such Incremental Facility
or Incremental Loans shall be included, (y) arrangement, commitment,
structuring, underwriting, amendment and similar fees that are not shared with
all the lenders providing such Incremental Facility or the Initial Term Facility
shall be excluded and (z) if such Incremental Facility includes an interest rate
floor greater than those applicable to the Initial Term Facility such
differential between interest rate floors shall be included for purposes of
determining whether an increase to the interest rate margin under the Initial
Term Facility shall be required hereunder, but only to the extent that an
increase in the interest rate floor applicable to the Initial Term Facility
would cause an increase in the interest rate in effect thereunder as of the date
of determination (and, in such case, the interest rate floor (but not the
interest rate margin) applicable to the Initial Term Facility shall be increased
to the extent of such differential),

(vi) each Incremental Facility (A) will have Maturity Date no earlier than the
Latest Maturity Date and (B) will have a weighted average life to maturity equal
to or greater than the weighted average life to maturity of the then-existing
Term Facility with the longest weighted average life to maturity,

(vii) each Incremental Facility will be guaranteed solely by the Guarantors and
will be secured on a pari passu basis with the other Term Facilities solely by
the Collateral,

 

71



--------------------------------------------------------------------------------

(viii) any prepayment (other than scheduled amortization payments) of
Incremental Loans that are pari passu in right of payment and pari passu with
respect to security with the Initial Term Loans shall be made on a pro rata
basis with all then existing Initial Term Loans (and all then-existing
Incremental Loans, Extended Term Loans and Replacement Term Loans requiring
ratable prepayment), except that Borrower and the lenders in respect of such
Incremental Loans shall be permitted, in their sole discretion, to elect to
prepay or receive, as applicable, any prepayments on a less than pro rata basis
(but not on a greater than pro rata basis),

(ix) all terms (other than with respect to margin, pricing, maturity or fees)
applicable to any Incremental Facility (other than any terms which are
applicable only after the Latest Maturity Date or that are also added to this
Agreement for the benefit of the existing Lenders) shall be no more favorable to
the Lenders providing such Incremental Facility (taken as a whole) than to the
existing Lenders, unless otherwise reasonably acceptable to Administrative Agent
(and Administrative Agent is hereby authorized to enter into any Amendment to
this Agreement to give effect to any such more favorable terms for the benefit
of the existing Lenders without the consent of any other party hereto other than
Borrower),

(x) for the avoidance of doubt, the foregoing shall not affect Borrower’s rights
under Section 6.1(l) to incur Incremental Equivalent Debt (or incur any loans or
establish commitments thereunder) that is not pari passu in right of payment or
security with the Obligations), and

(xi) the Borrower may elect to use clause (y) of the Incremental Cap prior to
clause (x) thereof, and if both clause (x) and (y) are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
clause (y).

(b) Incremental Commitments may be provided by any existing Lender or by any
other Person that will become an Additional Lender; provided that Administrative
Agent shall have consented (such consent not to be unreasonably withheld) to
such Additional Lender’s providing such Incremental Commitments if such consent
would be required under Section 10.6 for an assignment of Loans or Commitments
of the applicable Class to such Additional Lender; provided further, that except
as separately agreed from time to time between Borrower and any Lender, no
Lender shall be obligated to provide all or any portion of any Incremental
Commitment and the determination to provide such commitment shall be within the
sole and absolute discretion of such Lender. The creation or provision of any
Incremental Facility or Incremental Loan shall not require the approval of any
existing Lender other than any existing Lender providing all or part of any
Incremental Commitment.

(c) Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to Administrative Agent and Borrower all
such documentation (including the applicable Incremental Facility Amendment and
amendments to any other Credit Document) as may be reasonably required by
Administrative Agent to evidence and effectuate such Incremental Commitments. On
the effective date of such Incremental Commitments, each Additional Lender added
as a new Lender pursuant to such Incremental Commitments shall become a Lender
for all purposes in connection with this Agreement.

 

72



--------------------------------------------------------------------------------

(d) As a condition precedent to any Incremental Facility or Incremental Loans,
(i) upon its reasonable request, Administrative Agent shall have received
customary opinions of counsel, as well as such reaffirmation agreements,
supplements and/or amendments to one or more of the Credit Documents as it shall
reasonably require, (ii) Administrative Agent shall have received the following
(if reasonably requested): (x) an updated completed Flood Certificate, (y) a
modification to each Mortgage (except in any instance where local counsel
advises that the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations, including as amended
pursuant to the Incremental Facility Amendment, for the benefit of the Secured
Parties) and (z) an endorsement to each Title Policy relating to any Mortgage
which is modified pursuant to this section and (iii) Administrative Agent shall
have received an Administrative Questionnaire and such other documents as it
shall reasonably require from each Additional Lender and Administrative Agent
and Lenders shall have received all fees required to be paid in respect of such
Incremental Facility or Incremental Loans.

(e) On the date of the making of any Incremental Loans that will be of the same
Class as any then-existing Class of Loans, and notwithstanding anything to the
contrary set forth in Sections 2.5 and 2.6, such Incremental Loans shall be
added to (and constitute a part of and be of the same Type as and have, if
applicable, the same Interest Period as) each borrowing of outstanding Loans of
such Class on a pro rata basis (based on the relative sizes of such borrowings),
so that each Term Lender providing such Incremental Loans will participate
proportionately in each then outstanding borrowing of Loans of such Class.

(f) The Lenders hereby irrevocably authorize Administrative Agent to enter into
any Incremental Facility Amendment and any amendment to any of the other Credit
Documents with the Credit Parties as may be necessary in order to establish new
Classes in respect of Loans or Commitments increased or extended pursuant to
this Section 2.21 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new Classes, in each case on terms
consistent with this Section 2.21.

(g) This Section 2.21 shall supersede any provisions in Section 2.13, 2.14 or
10.5 to the contrary.

 

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent and Arrangers shall have received
copies of this Agreement, the Pledge and Security Agreement, the ABL
Intercreditor Agreement, each other Credit Document contemplated herein to be
delivered on the Closing Date, the Senior Unsecured Notes Indenture and the ABL
Loan Agreement, each executed and delivered by each applicable Credit Party, as
the Administrative Agent shall reasonably request.

(b) No Company Material Adverse Effect. Except as contemplated by the Stock
Purchase Agreement or as set forth on Schedule 4.22 thereto, (i) since
December 31, 2014 until

 

73



--------------------------------------------------------------------------------

and through the date of the Stock Purchase Agreement, there has not been any
Company Material Adverse Effect and (ii) since the date of the Stock Purchase
Agreement, there shall not have been any Company Material Adverse Effect.

(c) Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received (i) a copy of each Organizational Document of each Credit
Party certified, to the extent applicable, as of a recent date by the applicable
Governmental Authority, and a certificate from an Authorized Officer certifying
that such Organizational Documents remain in full force and effect and have not
been amended, modified, revoked or rescinded, (ii) signature and incumbency
certificates of the officers or directors of each Credit Party executing this
Agreement and any Collateral Documents to which it is a party, (iii) resolutions
of the Board of Directors or similar governing body of each Credit Party
approving and, to the extent required in any jurisdiction, resolutions of the
meeting of shareholders of a Credit Party, in each case authorizing the
execution, delivery and performance of this Agreement and any Collateral
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by a director, its secretary
or an assistant secretary as being in full force and effect without modification
or amendment and (iv) a good standing certificate (to the extent such concept is
applicable in the relevant jurisdiction) from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Closing Date.

(d) Consummation of Transactions. The proceeds from Loans made on the Closing
Date, the proceeds from loans made under the ABL Loan Agreement, the proceeds
from the issuance of the Senior Unsecured Notes and Cash on hand of Borrower
shall be sufficient to consummate the Transactions. The Transactions, including
the acquisition pursuant to the Stock Purchase Agreement, shall have been
consummated or substantially simultaneously with the making of the Initial Term
Loans, shall be consummated, in all material respects in accordance with the
Stock Purchase Agreement without giving effect to any waivers, consents,
amendments, supplements or modifications that are in any respect materially
adverse to the Lenders and the Arrangers without approval of the Lenders and the
Arrangers (not to be unreasonably withheld, delayed or conditioned). For
purposes of the foregoing condition, it is hereby understood and agreed that any
increase or reduction in the purchase price in connection with the acquisition
pursuant to the Stock Purchase Agreement shall not be deemed to be material and
adverse to the interests of the Lenders and Arrangers; provided that (i) any
increase in the purchase price shall be funded with equity and (ii) an amount
equal to 100% of any reduction of the purchase price shall be allocated
(x) first to the Senior Unsecured Notes to reduce the aggregate principal amount
of such issuance to $250,000,000, and (y) then to the Initial Term Facility to
reduce the amount of commitments thereof; provided, further that the granting of
any consent under the Stock Purchase Agreement that is not materially adverse to
the interest of the Lenders and Arrangers will not otherwise constitute an
amendment, modification or waiver.

(e) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of the Secured Parties, a valid, perfected First Priority
security interest in the Collateral (other than ABL Priority Collateral) and a
valid, perfected second priority security interest in the ABL Priority
Collateral, in each case other than ABL Priority Collateral located, applied
for, registered or otherwise arising under the law of any jurisdiction outside
of the United States,

 

74



--------------------------------------------------------------------------------

and except as set forth in Schedule 5.15, the Credit Parties shall have
delivered to Collateral Agent:

(i) a completed Perfection Certificate dated the Closing Date and executed by an
Authorized Officer of Parent, together with all attachments contemplated
thereby;

(ii) authorized UCC financing statements, originals of securities, instruments
and chattel paper and any agreements governing deposit and/or securities
accounts in each case to the extent required pursuant to the Pledge and Security
Agreement or other Collateral Documents; and

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent.

(f) Opinion of Counsel to Credit Parties. Agents and Lenders shall have received
an executed copy of the customary written opinion of Cleary Gottlieb Steen &
Hamilton LLP, counsel for the Credit Parties, addressed to Agents and Lenders,
dated as of the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Arrangers (and each Credit Party hereby
instructs such counsel to deliver such opinion to Agents and Lenders).

(g) Fees and other Amounts. Borrower shall have paid to Lenders, Agents and
Arrangers the fees payable on the Closing Date referred to in Sections 2.8 and
all expenses payable pursuant to Section 10.2 or pursuant any other letter
agreement with the Arrangers which have accrued to or are otherwise payable on
the Closing Date, in each case to the extent Borrower has received invoices
therefor at least three Business Days prior to the Closing Date.

(h) Payment of Loans and Other Amounts. On the Closing Date or substantially
simultaneously with the Closing Date, Parent and its Subsidiaries shall have
(i)(A) purchased and cancelled or redeemed in full the Borrower’s 6.75% Senior
Notes due 2019 (the “Borrower Notes”) and (B) for any Borrower Notes not so
cancelled or redeemed, if any, give irrevocable notice for the redemption or
repayment of such Borrower Notes and proceeds sufficient to redeem or repay in
full such Borrower Notes shall have been deposited with the trustee of the
Borrower Notes pursuant to arrangements reasonably satisfactory to the
Arrangers, (ii) repaid in full of all outstanding indebtedness under that
certain (A) First Lien Credit and Guarantee Agreement, dated as of June 12,
2014, by and among AZ Chem US Inc., certain of its subsidiaries, the lenders
from time to time party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent and (B) Second Lien Credit and
Guarantee Agreement, dated as of June 12, 2014, by and among AZ Chem US Inc.,
certain of its subsidiaries, the lenders from time to time party thereto and
Goldman Sachs Bank USA, as administrative agent and collateral agent, and
(iv) delivered to Administrative Agent and Arrangers all documents or
instruments necessary to release all guarantees and all Liens securing such
foregoing Indebtedness or other obligations of Parent and its Subsidiaries
thereunder (collectively, the “Refinancing”).

 

75



--------------------------------------------------------------------------------

(i) Closing Date Certificate. The Borrower shall have delivered to
Administrative Agent and Arrangers an originally executed Closing Date
Certificate, together with all attachments thereto.

(j) Solvency Certificate. The Lenders shall have received a solvency certificate
in the form attached hereto as Exhibit K from the chief financial officer of the
Borrower that shall certify as to the solvency of Parent and its Subsidiaries
(on a consolidated basis) after giving effect to the Transactions.

(k) Letter of Direction. Administrative Agent and Arrangers shall have received
a duly executed letter of direction from Borrower addressed to Administrative
Agent and Arrangers, directing the disbursement on the Closing Date of the
proceeds of the Loans made on such date.

(l) Financial Statements. The Lenders shall have received (i) audited financial
statements of the Borrower and Arizona Chemical Holdings Corporation for the
three most recent fiscal years ended at least 90 days before the Closing Date
and (ii) unaudited interim consolidated financial statements of the Borrower and
Arizona Chemical Holdings Corporation for each quarterly period ended after the
latest fiscal year referred to in clause (i) above and ended at least 45 days
prior to the Closing Date.

(m) Pro Forma Balance Sheet. The Lenders shall have received a pro forma
consolidated balance sheet of the Borrower and its subsidiaries as at the date
of the most recent consolidated balance sheet delivered pursuant to the
preceding paragraph and a pro forma statement of income for the four fiscal
quarters most recently ended for which financial statements were delivered to
the Lenders pursuant to the preceding paragraph, in each case adjusted to give
effect to the consummation of the Transactions and the financings contemplated
hereby as if such transactions, with respect to the pro forma balance sheet, had
occurred on such date or with respect to the pro forma statements of income, had
occurred on the first day of such period.

(n) PATRIOT Act. At least three Business Days prior to the Closing Date, Lenders
shall have received all documentation and other information that they reasonably
determine is required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) that has been requested to be
delivered not less than ten Business Days prior to the Closing Date.

(o) Representations and Warranties. (i) The representations and warranties made
by Arizona Chemical Holdings Corporation in the Stock Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or any of its Affiliates has the right to terminate its obligations
under the Stock Purchase Agreement or not be obligated to consummate the
acquisition thereunder as a result of a breach of such representations and

 

76



--------------------------------------------------------------------------------

warranties in the Stock Purchase Agreement shall be true and correct and
(ii) the Specified Representations shall be true and correct in all material
respects (except in the case of any Specified Representation which expressly
relates to a given date or period, such representation and warranty shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be).

(p) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice.

Administrative Agent shall notify Credit Parties and Lenders of the Closing
Date, and such notice shall be conclusive and binding.

3.2 Conditions to Each Credit Extension after the Closing Date.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date (other than the Closing Date) are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) on any other Credit Date, subject to Section 1.2(e) and
Section 2.21(a)(iii), the representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects on
and as of such Credit Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and

(iii) as of such Credit Date, subject to Section 1.2(e) and Section 2.21(a)(ii),
no event or condition shall have occurred and be continuing or would result from
the consummation of the applicable Credit Extension that would constitute a
Default or an Event of Default.

Any Agent or Requisite Lenders shall be entitled, but not obligated, to request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lenders such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. The Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

77



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and on each Credit Date, that the following
statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made
concurrently with and after giving effect to the consummation of the
Transactions):

4.1 Organization; Requisite Power and Authority; Qualification. Each of Parent
and its Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing (to the extent such concept is known in the relevant jurisdiction
and to the extent the failure to be in good standing has not had, and could not
be reasonably expected to have, a Material Adverse Effect) under the laws of its
jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby and (c) is qualified to do business and in good standing
(to the extent such concept is known in the relevant jurisdiction) in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

4.2 Equity Interests and Ownership. The Equity Interests of the Borrower and
each of its Restricted Subsidiaries have been duly authorized and validly issued
and are fully paid and non-assessable. Except as set forth on Schedule 4.2, as
of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which the Borrower or any of its Restricted
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interest of the Borrower or any of its Restricted Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by the
Borrower or any of its Restricted Subsidiaries of any additional membership
interests or other Equity Interests of the Borrower or any of its Restricted
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interest of the Borrower or any of its Restricted Subsidiaries.
Schedule 4.2 correctly sets forth the ownership interests of the Borrower and
each of its Restricted Subsidiaries in their respective Restricted Subsidiaries
as of the Closing Date after giving effect to the Transactions.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
Transactions do not and will not (a) violate (i) any provision of any law or any
governmental rule or regulation applicable to Parent or any of its Restricted
Subsidiaries, (ii) any of the Organizational

 

78



--------------------------------------------------------------------------------

Documents of Parent or any of its Restricted Subsidiaries, or (iii) any order,
judgment or decree of any court or other agency of government binding on Parent
or any of its Restricted Subsidiaries; or (b) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Parent or any of its Restricted Subsidiaries except to
the extent such conflict, breach or default could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any material registration with, material consent or material approval
of, material notice to, or other material action to, with or by, any
Governmental Authority, except for filings and recordings with respect to the
Collateral required to be made, or otherwise delivered to Collateral Agent
pursuant to this Agreement, for filing and/or recordation, as of the Closing
Date or such later date as the Administrative Agent may agree.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability and principles of good faith and fair dealing.

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present in accordance with GAAP, in
all material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to the absence of
footnotes and changes resulting from audit and normal year-end adjustments.

4.8 [Reserved].

4.9 No Material Adverse Change. Since December 31, 2014, there have been no
events or circumstances, either individually or in the aggregate, that have had
or would reasonably be expected to have a Material Adverse Effect.

4.10 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither Parent nor any of its Restricted Subsidiaries (a) is in
violation of any applicable laws in any jurisdiction (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

4.11 Payment of Taxes. Except as otherwise permitted under Section 5.3 and
listed on Schedule 4.11, all material Tax returns of Parent and its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
material Taxes due and payable and all assessments, fees and other governmental
charges upon Parent and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid except those which are being contested in good faith by
appropriate proceedings diligently conducted that operate to suspend the
collection of such contested Taxes, assessments, fees or charges and for which
adequate amounts have been recorded as a liability or reserved against on the
most recent Historical Financial Statements in accordance with GAAP. Except as
listed on Schedule 4.11, there is no proposed material Tax assessment against
Parent or any of its Restricted Subsidiaries.

4.12 Properties.

(a) Title. Except as set forth on Schedule 4.12 and subject in each case to
Permitted Liens, each of Parent and its Restricted Subsidiaries has (i) good and
marketable title to all real property owned by it in fee simple (or the
equivalent in foreign jurisdictions) and (ii) valid leasehold interests in all
real property leased by it, in each case to the extent such property is
necessary in the ordinary conduct of its business, except for any failures to
have such title or interest that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect . Each of Parent and
its Restricted Subsidiaries owns, or has the right to use, all Intellectual
Property required for the conduct of its business as currently conducted except
for any such failures to own or have the right to use which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of all Material Real Estate Assets owned by the Credit
Parties.

4.13 Environmental Matters. (i) Neither Parent nor any of its Restricted
Subsidiaries nor any of their respective Real Estate Facilities or operations
are subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(ii) neither Parent nor any of its Restricted Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state or foreign law except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (iii) there
are and, to each of Parent’s and its Restricted Subsidiaries’ knowledge, have
been, no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Parent or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(iv) except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither Parent nor any of its
Restricted Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of
Parent or any of its Restricted Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Real Estate Facility, and none of Parent’s or any of its Restricted
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as

 

80



--------------------------------------------------------------------------------

defined under 40 C.F.R. Parts 260-270 or any state or foreign law equivalent
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (v) compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect; and (vi) no event or condition has occurred or is occurring with
respect to Parent or any of its Restricted Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.14 No Defaults. Neither Parent nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where such default or the consequences,
direct or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.

4.15 Investment Company Act. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.

4.16 Margin Stock. (a) Neither Parent nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

(b) No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

4.17 [Reserved].

4.18 Employee Benefit Plans.

(a) Parent, each of its Restricted Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Pension Plan, and have
performed all their obligations under each Pension Plan except for instances of
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. No liability to the PBGC (other than required premium payments), the
Internal Revenue Service (to the extent related to Pension Plans), any Pension
Plan (other than contributions in the ordinary course) or any trust established
under Title IV of ERISA has been or is expected to be incurred by Parent, any of
its Restricted Subsidiaries or any of their ERISA Affiliates except for
liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect. The present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by

 

81



--------------------------------------------------------------------------------

Parent, any of its Restricted Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect. As of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Parent, its Restricted Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA could not
reasonably be expected to result in a Material Adverse Effect. Parent, each of
its Restricted Subsidiaries and each of their ERISA Affiliates have complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan in a manner that could
reasonably be expected to result in a Material Adverse Effect.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, all Non-U.S. Plans are operated in compliance with all applicable laws,
each of Parent and any of its Restricted Subsidiaries which contributes to a
Non-U.S. Plan has paid all required contributions to such Non-U.S. Plan as they
fall due, and no action or omission has been or is expected to be taken by
Parent or any of its Restricted Subsidiaries nor has any event occurred in
relation to a Non-U.S. Plan which has or is reasonably likely to result in
liability to Parent or any of its Restricted Subsidiaries to any Governmental
Authority.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect, there are no liabilities associated with or arising from Parent or any
of its Restricted Subsidiaries participating in, providing, or contributing to,
either currently or in the past, or ceasing to provide or contribute to, or in
respect of, any scheme or arrangement for the provision of any pension,
superannuation, retirement (including on early retirement) or death benefits
(including in the form of a lump sum) (the benefits together referred to as
“Pension Benefits”) or providing, or being obligated to provide or failing to
provide any Pension Benefits, which are not fully funded, insured or provided
for on a generally accepted basis either through a separate trust, insurance
policy or as an accrual or provision in the accounts of Parent or the relevant
Restricted Subsidiary.

4.19 Solvency. Immediately after giving effect to the Transactions occurring
substantially concurrently with the Closing Date, Parent and its Subsidiaries,
on a consolidated basis, will be Solvent.

4.20 Compliance with Statutes, etc. Each of Parent and its Restricted
Subsidiaries is in compliance with all applicable statutes, laws, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws or the
operations of Parent or any of its Restricted Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

4.21 Disclosure. Neither any document, certificate or other written materials
furnished to any Agent or Lender by or on behalf of Parent or any of its
Restricted Subsidiaries for use in connection with the transactions contemplated
hereby (as modified or supplemented by other information so furnished on or
prior to the Closing Date or, in the case of materials delivered after the
Closing Date, at or prior to the delivery thereof) when taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact (known to any Credit Party, in the case of any document not furnished by or
on behalf of any Credit Party) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any financial projections and pro forma financial
information contained in such materials were prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections were furnished, it being understood and agreed
(a) that financial projections are as to future events, are not to be viewed as
facts and are subject to significant uncertainties and contingencies, many of
which are beyond Parent’s control or the control of its Affiliates, (b) that no
assurances can be given that any particular projections will be realized and
(iii) that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such
differences may be material.

4.22 Anti-Corruption Laws and Sanctions. (a) Parent and Borrower have
implemented and maintain in effect policies designed to support compliance by
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

(b) Parent, Borrower and their respective Subsidiaries and, to the knowledge of
Parent and Borrower, their respective officers and directors, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.

(c) None of Parent, Borrower, any of their respective Subsidiaries or, to the
knowledge of Parent or Borrower, any director, officer, employee, agent, or
Affiliate of Parent, Borrower, any of their respective Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”).

4.23 Collateral Matters.

(a) The Pledge and Security Agreement creates in favor of Collateral Agent, for
the benefit of the Secured Parties, a valid and enforceable security interest in
the Collateral subject thereto and (i) when the Collateral subject thereto
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to Collateral Agent, together with instruments of transfer duly
endorsed in blank, the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, except for rights secured by Permitted
Liens which by operation of law or contract would have priority over the Liens
securing the Obligations, and (ii) when financing statements in appropriate form
are filed in the applicable filing offices, the security interest created under
the Pledge and Security Agreement will constitute a fully perfected security
interest in all right, title and interest of the

 

83



--------------------------------------------------------------------------------

Credit Parties in the remaining Collateral subject thereto to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Permitted Liens which by operation of law or contract would
have priority over the Liens securing the Obligations.

(b) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.23(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in such offices in the United
States, in each case prior and superior in right to any other Person, but
subject to Permitted Liens (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Credit Parties after the Closing Date). Notwithstanding
anything to the contrary in this Agreement and in the Collateral Documents, no
actions shall be required in order to create or perfect any security interest in
any Intellectual Property applied for, registered or otherwise arising under the
law of any jurisdiction outside of the United States, and no foreign law
security or pledge agreements or foreign intellectual property filings or
searches shall be required.

4.24 Use of Proceeds. No part of the proceeds of the Loans will be used,
directly or indirectly, (i) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or
(ii) in violation of applicable Sanctions.

 

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 5.

5.1 Financial Statements and Other Reports. Parent will deliver to
Administrative Agent, for distribution to the Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is forty-five (45) days after the end of each
such Fiscal Quarter) after the end of each of the first three Fiscal Quarters of
Parent, an unaudited balance sheet as of the end of such Fiscal Quarter and the
related statements of income and cash flow for such Fiscal Quarter and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for Parent and
its Restricted Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Parent as prepared in accordance with GAAP and fairly presenting in
all material respects the financial position and results of operations for such
Fiscal Quarter and period, subject to normal year-end adjustments and the
absence of footnotes;

 

84



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is ninety (90) days after the end of each such
Fiscal Year), the consolidated balance sheet of Parent and its Restricted
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flow and shareholders’ equity for such Fiscal Year,
on a consolidated basis for Parent and its Restricted Subsidiaries, which
consolidated statements shall be audited and certified (without “going concern”
disclosure or like qualification or exception (or any qualification or exception
as to the scope of such audit) except with respect to Indebtedness under this
Agreement or the ABL Loan Agreement becoming due and payable by its terms within
one year of such opinion) by a firm of independent certified public accountants
of recognized standing selected by Parent and reasonably acceptable to the
Administrative Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information reasonably
acceptable to the Administrative Agent;

(c) Compliance Certificate. Together with each delivery of financial statements
of Parent and its Restricted Subsidiaries pursuant to Sections 5.1(a) and 5.1(b)
or 5.1(m), a duly executed and completed Compliance Certificate for the quarter
or year, as applicable, executed by an authorized financial officer of Parent
which shall include, without limitation (A) a statement that such authorized
financial officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Restricted
Subsidiaries during the accounting period covered by such financial statements
and that such authorized financial officer does not have knowledge of the
existence, as at the date of the compliance certificate, of any condition or
event that constitutes a Default or Event of Default or, if any such condition
or event exists, specifying the nature thereof and what action Parent has taken,
is taking and proposes to take with respect thereto;

(d) [Reserved].

(e) Notice of Default. Promptly upon any officer of Parent or Borrower obtaining
actual knowledge (i) of any condition or event that constitutes a Default or an
Event of Default or of any notice of any such condition or event that has been
given to Parent or Borrower; (ii) that any Person has given any notice to Parent
or any of its Restricted Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or is reasonably expected to cause,
either in any case or in the aggregate, a Material Adverse Effect; a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Authorized Officer of Parent or
Borrower obtaining actual knowledge of the institution or threatened institution
of any action, suit, investigation or proceeding against or adversely affecting
Parent or any of its Restricted Subsidiaries, including any such investigation
or proceeding by any Governmental Authority (other than routine periodic
inquiries, investigations or reviews) or any material development in

 

85



--------------------------------------------------------------------------------

any such action, suit, investigation or proceeding, in each case that would, if
adversely determined, be reasonably expected, individually or in the aggregate,
to have a Material Adverse Effect (but excluding any privileged information),
written notice thereof;

(g) ERISA. Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof, what
action Parent, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto or similar Governmental
Authority with respect to any Non-U.S. Plan;

(h) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Parent and its Restricted Subsidiaries for each such
Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based, and (ii) forecasted consolidated statements of income and
cash flows of Holdings and its Restricted Subsidiaries for each Fiscal Quarter
of such Fiscal Year;

(i) Information Regarding Collateral. Borrower will furnish to Collateral Agent
at least 15 days prior written notice (or such shorter time as the Collateral
Agent may agree) of any change (i) in any Credit Party’s corporate name, (ii) in
any Credit Party’s identity or corporate structure, (iii) in any Credit Party’s
jurisdiction of incorporation or organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number, in each case, to the extent such
information is reasonably necessary to enable the Collateral Agent to perfect or
maintain the perfection of its security interest in the Collateral of the
relevant Credit Party;

(j) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer in the form of Exhibit L.

(k) Other Information. Such other information and data regarding the business
and financial affairs of Parent or any of its Restricted Subsidiaries as from
time to time may be reasonably requested by Administrative Agent on its own
behalf or on behalf of any Lender; and

(l) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1 or
otherwise provided to Administrative Agent by or on behalf of Parent or any
other Credit Party, Parent shall indicate in writing whether such document or
notice contains Nonpublic Information that is of the type that would constitute
material non-public information for purposes of United States Federal and State
securities laws. Parent and each Lender acknowledges that certain of the Lenders
may be Public Lenders and, if documents or notices required to be delivered
pursuant to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other similar
information platform selected by Administrative Agent (the “Platform”), any
document or notice that Parent has indicated contains such Nonpublic

 

86



--------------------------------------------------------------------------------

Information shall not be posted on that portion of the Platform designated for
Public Lenders. If Parent has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains such Nonpublic Information,
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive such
Nonpublic Information with respect to Parent, its Subsidiaries and their
respective Securities. Parent and Borrower agree that the Compliance Certificate
delivered pursuant to Section 5.1(a), (b) and (c) can be posted to that portion
of the Platform designated for Public Lenders unless Parent promptly notifies
Administrative Agent otherwise.

(m) Notwithstanding the foregoing, the obligations referred to in Sections
5.01(a) and 5.01(b) may be satisfied with respect to financial information of
Parent and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) such Parent Company’s Form 10-K or 10-Q,
as applicable, filed with the SEC (and the public filing of such report with the
SEC shall constitute delivery under this Section 5.01); provided that with
respect to each of the preceding clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 5.01(b) (it being understood that such information may be audited at the
option of the Borrower), such materials are accompanied by a report and opinion
by a firm of independent certified public accountants of recognized standing
selected by Parent and reasonably acceptable to the Administrative Agent, which
report and opinion (x) shall be prepared in accordance with generally accepted
auditing standards and (y) shall not be subject to any qualification as to the
scope of such audit or be subject to any explanatory statement as to the
Borrower’s ability to continue as a “going concern” or like qualification. In
connection with the delivery of financial statements of the Parent and its
Subsidiaries pursuant to this clause (m), if there are any Unrestricted
Subsidiaries, the Parent will also provide financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

5.2 Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will, and will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party (other than Parent and Borrower with respect to existence) or any of its
Restricted Subsidiaries shall be required to preserve any such existence, right
or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to, pay all material Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto unless such Tax or claim is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) (i) adequate reserve or other appropriate provision,
as shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim or (b) the failure
to make payment pending such contest would not reasonably be expected to have a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

5.4 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Credit Party will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and damage from casualty or
condemnation excepted, all material real or personal properties necessary in the
ordinary course of business of Parent and its Restricted Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

5.5 Insurance. Parent will maintain or cause to be maintained, with financially
sound and reputable insurers, insurance with respect to the Parent’s and the
Restricted Subsidiaries’ properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business Parent, in each case in such amounts (giving effect to self-insurance),
with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be reasonable and customary for such Persons, provided that
notwithstanding the foregoing, in no event will Parent or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive
than its normal course of practice. Without limiting the generality of the
foregoing, Parent will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the Flood Program, in each case in compliance with any
applicable regulations of the Board of Governors. Each property and general
liability policy of insurance with a coverage amount in excess of $10,000,000
shall (i) name Collateral Agent, for the benefit of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a mortgagee and lenders loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, for the benefit of the Secured Parties, as a
mortgagee and lenders loss payee thereunder and the relevant Credit Party shall
use commercially reasonable efforts to cause the insurer to provide for at least
thirty (30) days’ prior written notice to Collateral Agent of any material
modification or cancellation of such policy.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities (it being understood and agreed that certain Non-U.S.
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder). Each Credit Party will, and
will cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by Administrative Agent to visit and inspect any of
the properties of any Credit Party and any of its Restricted Subsidiaries at
which the principal financial records and executive officers of the applicable
Person are located, to inspect, copy and take extracts from its financial and
accounting records, and to discuss its affairs, finances and accounts with its
Authorized Officers and independent public accountants (provided that Borrower
or the applicable Credit Party may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice, reasonable
coordination in and at such reasonable

 

88



--------------------------------------------------------------------------------

times during normal business hours and as often as may reasonably be requested;
provided that (x) only Administrative Agent on behalf of the Lenders may
exercise the rights of Administrative Agent and the Lenders under this
Section 5.6, and (y) except as provided in the proviso below in connection with
the occurrence and continuance of an Event of Default, (i) Administrative Agent
shall not exercise such rights more often than one time during any calendar year
with respect to any Credit Party and (ii) only one such time with respect to any
Credit Party per calendar year shall be at the reasonable expense of Borrower;
provided, further, that when an Event of Default has occurred and is continuing,
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the reasonable expense of Borrower in accordance
with Section 10.2 at any time during normal business hours and upon reasonable
advance notice.

5.7 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Restricted Subsidiaries to comply with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
ERISA, PATRIOT Act and Environmental Laws), except where the failure to comply
therewith could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

5.8 Environmental.

(a) Environmental Disclosure. Parent will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of material
post-Closing Date environmental audits, investigations, analyses and reports,
prepared by personnel of Parent or any of its Restricted Subsidiaries or, if
prepared by independent consultants, Governmental Authorities or any other
Persons in the possession of Parent or any of its Restricted Subsidiaries,
reasonably accessible by Parent or the relevant Restricted Subsidiary, with
respect to significant environmental matters at any Real Estate Facility or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, (2) any remedial action taken by Parent or any other Person in response
to (A) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (3) Parent or Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Mortgaged Property that is reasonably likely to cause such
Mortgaged Property or any part thereof to be subject to any restrictions on
ownership, occupancy, transferability or use under any Environmental Laws that
would reasonably be expected to materially and adversely affect the value or use
of such Mortgaged Property.

 

89



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

5.9 Subsidiaries. In the event that any Person becomes a Designated Subsidiary
(including through a Subsidiary Redesignation) of any Credit Party after the
Closing Date, such Credit Party shall within 60 calendar days (or 90 calendar
days in the case of the establishment or amendment of any Mortgage) (or such
longer period as Administrative Agent may agree in its reasonable discretion)
(a) cause such Designated Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, (b) take all
of the actions referred to in Section 3.1(e) necessary to grant and perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of the Secured
Parties, under the Pledge and Security Agreement in 100% of the Equity Interests
of such Subsidiary held by a Credit Party, (c) cause such Designated Subsidiary
to take all such necessary actions, and to execute and deliver, or cause to be
executed and delivered, such documents, instruments, agreements, and
certificates, as are specified in Sections 3.1(c), 3.1(e), 3.1(i), 3.1(j) and,
as to each Material Real Estate Asset owned by such Designated Subsidiary,
Section 5.10 and (d) cause such Designated Subsidiary to become an “Obligor”
under the ABL Intercreditor Agreement by executing and delivering to
Administrative Agent an Intercreditor Joinder Agreement in the form of Exhibit A
thereto. In the event that any Person becomes a Non-U.S. Subsidiary directly
owned by any Credit Party, or a U.S. Subsidiary that is directly owned by any
Credit Party and that is a Disregarded Entity substantially all of whose assets
consist (directly or indirectly through Disregarded Entities) of the capital
stock or debt of CFCs, such Credit Party shall take, or shall cause such
Subsidiary to take, as applicable, all of the actions referred to in
Section 3.1(e) necessary to grant and to perfect a First Priority Lien in favor
of Collateral Agent, for the benefit of the Secured Parties, in 65.00% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Subsidiary (or, in the case of any such Non-U.S. Subsidiary that is a
Disregarded Entity and whose assets do not consist (directly or indirectly
through other Disregarded Entities) of the capital stock or debt of CFCs,
100.00% of the Equity Interests of such Non-U.S. Subsidiary) to secure such
Credit Party’s guarantee of the Obligations. With respect to each such
Designated Subsidiary, Parent shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Designated Subsidiary, and (ii) all of the data required to
be set forth in Schedules 4.1 and 4.2 with respect to all Restricted
Subsidiaries of Parent.

Notwithstanding anything to the contrary herein (including this Section 5.9 and
Sections 5.10 and 5.11) or in any Collateral Document, with respect to the
Collateral, (i) the creation or perfection of pledges of or security interests
in, or the obtaining of title insurance, legal opinions or other deliverables
with respect to, particular assets shall not be required if and for so long as
Administrative Agent and Borrower mutually determine that the cost or burden of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance, legal

 

90



--------------------------------------------------------------------------------

opinions or other deliverables in respect of such assets shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (ii) Collateral
Agent may grant extensions of time in its reasonable discretion for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Restricted Subsidiary; (iii) no actions shall
be required in order to create or perfect any security interest in any assets
located, applied for, registered or otherwise arising under the law of any
jurisdiction outside of the United States, and no foreign law security or pledge
agreements or foreign intellectual property filings or searches shall be
required, (iv) the Credit Parties shall not be required to seek any landlord
lien waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement with respect to any leasehold real property or otherwise,
unless (A) a landlord lien waiver, estoppel, warehouseman waiver or other
collateral access or similar letter or agreement has been obtained with respect
to the ABL Loan Documents and (B) such landlord, warehouseman or other third
party is in possession of inventory with a value in excess of $10,000,000,
(v) perfection by control shall not be required with respect to assets requiring
perfection through control agreements or other control arrangements, including
deposit, securities and commodities accounts (except to the extent required
pursuant to the ABL Loan Documents and the ABL Intercreditor Agreement),
provided that the foregoing shall not apply to delivery of pledged Equity
Interests and pledged promissory notes (other than pledged Equity Interests in
Immaterial Subsidiaries and any pledged promissory note with a principal amount
of less than $2,000,000 individually or $6,000,000 in the aggregate), and
(vi) no actions shall be required to perfect the grant of the security interest
in vehicles and any other assets subject to certificates of title, commercial
tort claims and letter of credit rights, in each case except to the extent
perfection of a security interest therein may be accomplished by the filing of
financing statements under the UCC.

5.10 Additional Material Real Estate Assets.

(a) In order to create in favor of Collateral Agent, for the benefit of the
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in each Material Real Estate
Asset listed in Schedule 5.10, within 90 days following the Closing Date or such
longer period of time following the Closing Date as may be acceptable to
Collateral Agent, Collateral Agent shall have received from Borrower and each
applicable Guarantor, unless waived by Collateral Agent in its reasonable
discretion, the documents set forth below:

(i) a fully executed and notarized Mortgage, in proper form for recording in the
appropriate place in the applicable jurisdiction, encumbering such Material Real
Estate Asset;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the Mortgages to be recorded in
such state and such other matters as Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that, if the mortgagor or trustor or comparable
party under any such Mortgage is organized in a state other than the state in
which such Material Real Estate Asset is located, counsel shall be entitled to
either assume the due authorization of execution and delivery of such Mortgage
or rely on an opinion of counsel delivered pursuant to Section 3.1 of this
Agreement with respect to the same);

 

91



--------------------------------------------------------------------------------

(iii) (A) a lender’s Title Policy with respect to such Material Real Estate
Asset, in an amount not less than the fair market value, as reasonably
determined by the Borrower in good faith and without requirement of delivery of
an appraisal or other third-party valuation, of such Real Estate Asset, together
with copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, in form and substance reasonably satisfactory to Collateral
Agent and insuring that Collateral Agent has a First Priority mortgage lien on
such Material Real Estate Asset together with such endorsements as Collateral
Agent shall reasonably require, and (B) evidence reasonably satisfactory to
Collateral Agent that the applicable Credit Party has paid to the title company
or to the appropriate Governmental Authorities all reasonable expenses and
premiums of the title company and all other sums required in connection with the
issuance of such Title Policy and all recording and stamp Taxes (including
mortgage recording and intangible Taxes) payable in connection with recording
the Mortgage for such Material Real Estate Asset in the appropriate real estate
records;

(iv) (A) a completed Flood Certificate with respect such Material Real Estate
Asset, which Flood Certificate shall be addressed to Collateral Agent and
otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Material Real Estate Asset is located in a Flood Zone, Borrower’s
written acknowledgment of receipt of written notification from Collateral Agent
(x) as to the existence of a Mortgage on such Material Real Estate Asset and
(y) as to whether the community in which such Material Real Estate Asset is
located is participating in the Flood Program; (C) if such Material Real Estate
Asset is located in a Flood Zone and is located in a community that participates
in the Flood Program, evidence that Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program; and (D) if such Material Real Estate Asset is located in a Flood Zone
and is located in a community that does not participate in the Flood Program,
evidence that Borrower has obtained private flood insurance that is in
compliance with all applicable regulations or, in the absence of regulations, is
otherwise in form and substance reasonably satisfactory to Collateral Agent; and

(v) existing ALTA surveys (or survey updates) and applicable “survey affidavits
of no-change” in a form acceptable to the issuing title company or, if there is
no existing ALTA survey, then an ALTA survey reasonably satisfactory to
Collateral Agent for all Mortgaged Properties, certified to Collateral Agent,
together with customary owner’s affidavits with respect to all Mortgaged
Properties in form and substance reasonably satisfactory to the issuing title
company.

(b) In the event that any Credit Party acquires a Material Real Estate Asset or
a Real Estate Asset owned on the Closing Date becomes a Material Real Estate
Asset and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of the
Secured Parties, then such Credit Party shall within 90 days following the date
of such acquisition (or such longer period of time as may be acceptable to
Collateral Agent), take all such actions and execute and

 

92



--------------------------------------------------------------------------------

deliver, or cause to be executed and delivered, those documents set forth or
contemplated by Section 5.10(a), as applicable, including:

(i) fully executed and notarized Mortgage, in proper form for recording in the
appropriate place in the applicable jurisdiction, encumbering such Material Real
Estate Asset;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the Mortgages to be recorded in
such state and such other matters as Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that, if the mortgagor or trustor or comparable
party under any such Mortgage is organized in a state other than the state in
which such Material Real Estate Asset is located, counsel shall be entitled to
assume the due authorization of execution and delivery of such Mortgage);

(iii) (A) a lender’s Title Policy with respect to such Material Real Estate
Asset, in an amount not less than the fair market value, as reasonably
determined by the Borrower in good faith and without requirement of delivery of
an appraisal or other third-party valuation, of such Material Real Estate Asset,
together with copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, in form and substance reasonably satisfactory to
Collateral Agent and insuring that Collateral Agent has a First Priority
mortgage lien on such Material Real Estate Asset together with such endorsements
as Collateral Agent shall reasonably require, and (B) evidence reasonably
satisfactory to Collateral Agent that the applicable Credit Party has paid to
the title company or to the appropriate Governmental Authorities all reasonable
expenses and premiums of the title company and all other sums required in
connection with the issuance of such Title Policy and all recording and stamp
Taxes (including mortgage recording and intangible Taxes) payable in connection
with recording the Mortgage for such Material Real Estate Asset in the
appropriate real estate records;

(iv) (A) a completed Flood Certificate with respect such Material Real Estate
Asset, which Flood Certificate shall be addressed to Collateral Agent and
otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Material Real Estate Asset is located in a Flood Zone, Borrower’s
written acknowledgment of receipt of written notification from Collateral Agent
(x) as to the existence of a Mortgage on such Material Real Estate Asset and
(y) as to whether the community in which such Material Real Estate Asset is
located is participating in the Flood Program; (C) if such Material Real Estate
Asset is located in a Flood Zone and is located in a community that participates
in the Flood Program, evidence that Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program; and (D) if such Material Real Estate Asset is located in a Flood Zone
and is located in a community that does not participate in the Flood Program,
evidence that Borrower has obtained private flood insurance that is in
compliance with all applicable regulations or, in the absence of regulations, is
otherwise in form and substance reasonably satisfactory to Collateral Agent; and

 

93



--------------------------------------------------------------------------------

(v) an existing ALTA survey (or survey update) and applicable “survey affidavits
of no-change” in a form acceptable to the issuing title company or, if there is
no existing ALTA survey, then an ALTA survey reasonably satisfactory to
Collateral Agent for such Material Real Estate Asset, certified to Collateral
Agent, together with customary owner’s affidavits with respect to such Material
Real Estate Asset in form and substance reasonably satisfactory to the issuing
title company.

In addition to the foregoing, Borrower shall, at the request of Collateral
Agent, deliver, from time to time, to Collateral Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien; provided, that unless an Event of
Default exists, Collateral Agent shall not request such appraisals in respect of
any Material Real Estate Asset more than once per calendar year and provided,
further, that the Collateral Agent shall request no such appraisals unless
required by law or regulation.

(c) Notwithstanding the foregoing, the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets shall not be required if
and for so long as Collateral Agent determines that the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, legal opinions or other deliverables in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
Administrative Agent and Lenders further agree to use commercially reasonable
efforts to assist the Credit Parties in minimizing any recording Taxes that may
be payable with respect to any Mortgage. The Collateral Agent may grant
extensions of time for the creation and perfection of Mortgage Liens in or the
obtaining of title insurance, legal opinions or other deliverables with respect
to particular Material Real Estate Assets where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.

5.11 Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall (and Parent shall procure that each of its Restricted Subsidiaries
shall) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as
Collateral Agent may reasonably specify (and in such form as Collateral Agent
may reasonably require in favor of Collateral Agent or its nominee(s)), to the
extent reasonably required by Administrative Agent or Collateral Agent, for the
exercise of any rights, powers and remedies of Collateral Agent or (i) to create
or perfect the security created or intended to be created under or evidenced by
the Collateral Documents (which may include the execution of a mortgage, charge,
assignment or other security over all or any part of the assets which are, or
are intended to be, the subject of security pursuant to the Collateral
Documents); (ii) to facilitate the realization of the assets which are, or are
intended to be, the subject of the Collateral Documents; or (iii) otherwise to
ensure that the Obligations are guaranteed by the applicable Guarantors and are
secured by substantially all the assets of the Credit Parties and all the
outstanding Equity Interests of the Subsidiaries of Parent held directly by any
Credit Party (subject to limitations contained in the Credit Documents). Each
Credit

 

94



--------------------------------------------------------------------------------

Party shall (and Parent shall procure that each of its Restricted Subsidiaries
shall) take all such action as is reasonably available to it (including making
all filings and registrations) as may be reasonably necessary for the purpose of
the creation, perfection, protection or maintenance of any security conferred or
intended to be conferred on Collateral Agent or the Credit Parties by or
pursuant to the Credit Documents (subject to limitations contained in the Credit
Documents).

5.12 Unrestricted Subsidiary Designation. The Borrower may at any time on or
after the Closing Date designate a Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i) no
Event of Default shall have occurred and be continuing or result therefrom,
(ii) immediately after giving effect to such designation, the Total Net Leverage
Ratio shall not exceed 4.70:1.00 calculated on a Pro Forma Basis as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior
to the first delivery of financial statements thereunder, for the four-Fiscal
Quarter period ended September 30, 2015, as set forth in the Historical
Financial Statements therefor), (iii) if an Unrestricted Subsidiary is being
designated as a Subsidiary hereunder (“Subsidiary Redesignation”) such
Subsidiary Redesignation shall constitute the incurrence by such Subsidiary of
all Indebtedness and Liens of such Unrestricted Subsidiary at such time and
(iv) if an Unrestricted Subsidiary is being designated as a Subsidiary
hereunder, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of the proceeding clauses (i) through (iii). In the event of a
designation of a Subsidiary as an Unrestricted Subsidiary hereunder, (a) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Parent or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.6, and any prior or concurrent Investments in such
Subsidiary by Parent or any of its Subsidiaries shall be deemed to have been
made under Section 6.6 and (b) without duplication of clause (a) any net assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof shall be treated as Investments pursuant to Section 6.6. Notwithstanding
the foregoing, the Borrower shall not be permitted to be an Unrestricted
Subsidiary.

5.13 Maintenance of Ratings. Borrower shall at all times use commercially
reasonable efforts to maintain (i) a public corporate family rating for Parent
from Moody’s, (ii) a public corporate credit rating for Parent from S&P and
(iii) a public credit rating for the Initial Term Loans from each of Moody’s and
S&P (but, in each case, not any minimum rating).

5.14 Use of Proceeds. The Borrowers will use the proceeds of all Loans in a
manner contemplated by Section 2.3.

5.15 Certain Post-Closing Obligations. Each of the Credit Parties shall satisfy
the requirements set forth on Schedule 5.15 on or before the date specified for
such requirement or such later date as is agreed to in writing by Administrative
Agent in its sole discretion.

 

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.

 

95



--------------------------------------------------------------------------------

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except the following:

(a) (i) Indebtedness created under (i) the Credit Documents, (ii) Indebtedness
created under the ABL Loan Documents in an aggregate principal amount not to
exceed $350,000,000 and (iii) the Senior Unsecured Notes in an aggregate
principal amount of $425,000,000;

(b) (i) Indebtedness of Borrower or any Guarantor Subsidiary owed to any other
Subsidiary of Parent, (ii) Indebtedness of any Credit Party owed to any other
Credit Party (subject, in the case of Parent, to Section 6.11) and
(iii) Indebtedness of any Subsidiary that is not a Credit Party owed to any
other Subsidiary that is not a Credit Party and (iv) to the extent such
Indebtedness constitutes a permitted Investment pursuant to Section 6.6(j) or
6.6(m); provided, that in the case of (i) and (ii), (1) with respect to any
Indebtedness owed to a Credit Party, shall be evidenced by one or more
Intercompany Notes and subject to a First Priority Lien pursuant to the Pledge
and Security Agreement or another Collateral Document, securing the Obligations
and (2) all such Indebtedness, if owed by a Credit Party, shall be unsecured and
subordinated in right of payment (on customary terms for intercompany
subordinated Indebtedness which, for the avoidance of doubt, may be included in
the Intercompany Note) to the payment in full of the Obligations pursuant to the
terms of the applicable Intercompany Note;

(c) Indebtedness incurred by Parent or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Parent or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Restricted Subsidiary of Parent or any of its Restricted Subsidiaries;

(d) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal, banker’s acceptance facilities and completion
guaranties or similar obligations incurred in the ordinary course of business or
consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;

(e) Indebtedness in respect of netting services, overdraft protections, cash
management services, automatic clearinghouse arrangements, employee credit card
programs and otherwise in connection with deposit, securities and commodities
accounts in the ordinary course of business;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners of Parent and its Restricted Subsidiaries;

(g) guaranties (i) by any Credit Party of Indebtedness of any other Credit Party
and (ii) by any Subsidiary that is not a Credit Party of Indebtedness of any
other Subsidiary that is not a Credit Party, with respect, in each case,
Indebtedness otherwise permitted to be incurred by such Credit Party pursuant to
this Section 6.1; provided, in the case of clauses (i) and (ii), that if the
Indebtedness that is being guaranteed is unsecured and/or subordinated to the
Obligations, the guarantee shall also be unsecured and/or subordinated to the
Obligations;

 

96



--------------------------------------------------------------------------------

(h) Indebtedness described in Schedule 6.1, but not any extensions, renewals,
refundings or replacements of such Indebtedness except (i) extensions, renewals,
refundings or replacements expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the date of this Agreement
and (ii) extensions, renewals, refundings or replacements of any such
Indebtedness permitted by clause (m) of this Section 6.1;

(i) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount, taken together with the aggregate amount of all
Attributable Debt in respect of sale and leasebacks entered into in reliance on
Section 6.8, not to exceed at any time the greater of $100,000,000.00 and 3.25 %
of Consolidated Total Assets as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b); provided, that any such Indebtedness (i) shall be secured
only by the asset acquired in connection with the incurrence of such
Indebtedness (and such asset is so acquired within 270 days of such Indebtedness
being incurred), and (ii) shall constitute not more than 100.00% of the
aggregate consideration paid with respect to such asset; provided, further, that
individual financings of the purchase of equipment provided by a single lender
may be cross-collateralized to other financings of the purchase of assets
provided solely by such lender.

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Parent or any of its Restricted Subsidiaries, in
each case after the Closing Date, in an aggregate amount not to exceed the
greater of $100,000,000.00 and 3.25% of Consolidated Total Assets as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.1(a) or (b); provided that (w) such
Indebtedness exists at the time such acquisition is consummated and is not
created or incurred in connection therewith or in contemplation thereof, (x) no
Event of Default exists or would reasonably be expected to result therefrom,
(y) no Credit Party (other than such Person so acquired in such acquisition that
becomes a Credit Party or Restricted Subsidiary thereof) shall have any
liability or other obligation with respect to such Indebtedness and (z) if such
Indebtedness is secured, no Lien thereon shall extend to or cover any other
assets other than the assets acquired in such acquisition and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above and permitted by clause (m) of this Section 6.1;

(k) Interest Rate Agreements, Currency Agreements and Commodity Agreements
entered into for the purpose of hedging interest rate exposure, foreign currency
risk or commodity pricing risk associated with Parent’s and its Restricted
Subsidiaries’ operations and not for speculative purposes;

(l) Incremental Equivalent Debt; provided that (i) Incremental Equivalent Debt
may be the obligation of and guaranteed solely by the Credit Parties (and no
other Persons) and may be secured solely by the Collateral (and no other
collateral) and, to the extent secured on a pari passu basis or a junior basis
to the Obligations with respect to the Collateral, shall be subject to an
Applicable Intercreditor Agreement, (ii) any Incremental Equivalent Debt that is
secured on a pari passu basis with the Loans may participate in any mandatory
asset sale prepayments on a

 

97



--------------------------------------------------------------------------------

pro rata basis (or on a basis less than pro rata) with the Loans, but may not
participate on a basis that is more favorable than pro rata (it being understood
that Incremental Equivalent Debt may contain customary change of control offer
provisions), and (iii) all terms (other than with respect to margin, pricing,
maturity or fees) applicable to any Incremental Equivalent Debt (other than any
terms which are applicable only after the Latest Maturity Date or that are also
added to this Agreement for the benefit of the existing Lenders) shall be no
more favorable to the holders of such Incremental Equivalent Debt (taken as a
whole) than to the existing Lenders, unless otherwise reasonably acceptable to
Administrative Agent (and Administrative Agent is hereby authorized to enter
into any Amendment to this Agreement to give effect to any such more favorable
terms for the benefit of the existing Lenders without the consent of any other
party hereto other than Borrower);

(m) Indebtedness refinancing, refunding, replacing or extending any Indebtedness
permitted under clauses (a), (h), (j) and (l) of this Section 6.1 (in any case,
including any refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided no Event of Default exists and is continuing and:

(i) the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except (A) by
an amount equal to unpaid accrued interest and premiums (including tender
premiums) thereon plus underwriting discounts, other customary fees, commissions
and expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with such refinancing or replacement and (B) by
an amount equal to any existing commitments unutilized thereunder,

(ii) such Indebtedness has a final maturity on or later than the final maturity
of the Indebtedness being refinanced, refunded or replaced and a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of the Indebtedness being refinanced, refunded or replaced,

(iii) the terms of such Refinancing Indebtedness are not, taken as a whole (as
reasonably determined by Borrower), more favorable to the lenders providing such
Indebtedness than those applicable to the Indebtedness being refinanced,
refunded or replaced (other than any covenants or any other provisions
applicable only to periods after the Latest Maturity Date as of such date) or
shall be on then current market terms for such type of Indebtedness,

(iv) (A) (1) with respect to Indebtedness incurred pursuant to Section 6.1(a)(i)
and (ii) or Section 6.1(l), or any Refinancing Indebtedness in respect thereof,
such Indebtedness is not secured by any assets other than the Collateral (and
with respect to Section 6.1(a)(ii) or any Refinancing Indebtedness in respect
thereof, assets of Non-U.S. Subsidiaries securing Indebtedness of Non-U.S.
Subsidiaries under the ABL Documents, including any Refinancing Indebtedness in
respect thereof), (2) with respect to Indebtedness incurred pursuant to
Section 6.1 (h), such Indebtedness is secured only by the Liens set forth on
Schedule 6.2 hereof (and replacements, accessions or additions thereto and
improvements thereon) and (3) with respect to Indebtedness incurred

 

98



--------------------------------------------------------------------------------

pursuant to Section 6.1 (j), such Indebtedness is secured only by Liens
permitted under Section 6.2(n) and (4) with respect to Indebtedness incurred
pursuant to Section 6.1 (a)(iii), such Indebtedness is unsecured, (B) such
Indebtedness is incurred and guaranteed only by the obligor or obligors in
respect of the Indebtedness being refinanced, refunded or replaced other than
the addition of Non-U.S. Subsidiaries under the ABL Documents or any Refinancing
Indebtedness in respect thereof, (C) if the Indebtedness being refinanced,
refunded or replaced was originally contractually subordinated to the
Obligations in right of payment (or the Liens securing such Indebtedness were
originally contractually subordinated to the Liens on the Collateral securing
the Obligations, including solely with regard to the Fixed Asset Collateral as
defined in the ABL Intercreditor Agreement), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness shall be so subordinated to the Liens on the Collateral securing
the Obligations) on terms not materially less favorable (as reasonably
determined by Borrower), taken as a whole, to the Lenders than those applicable
to the Indebtedness (or Liens, as applicable) being refinanced, refunded or
replaced, taken as a whole, (D) if such Indebtedness in the form of Loans is
secured on a pari passu basis with the Obligations with respect to the
Collateral, the Lenders shall be afforded the same protections provided under
Section 2.21(a)(v), (E) any such Indebtedness secured on a pari passu basis or a
junior basis to the Obligations with respect to the Collateral, shall be subject
to an Applicable Intercreditor Agreement (and if secured on a junior basis to
the Obligations shall be secured on a pari passu or junior basis to the
obligations under the ABL Loan Agreement), (F) such Indebtedness shall be
incurred under (and pursuant to) documentation other than this Agreement and
(G) any Refinancing Indebtedness that is pari passu in right of payment and
security with the remaining Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments in respect of the Loans, in each case as agreed by
Borrower and the creditors providing such Refinancing Indebtedness, but may not
participate on a basis that is more favorable than pro rata;

(n) senior, senior subordinated or subordinated Indebtedness (the Indebtedness
incurred pursuant to this clause (n), the “Ratio Debt”) so long as (x) if such
Indebtedness is secured on a pari passu basis to the Loans or junior basis to
the Loans and the obligations under the ABL Loan Agreement, the Senior Secured
Net Leverage Ratio would not exceed 3.10:1.00, or (y) if such Indebtedness is
not secured, the Total Net Leverage Ratio would not exceed 4.70:1.00, in each
case calculated on a Pro Forma Basis as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable (or, prior to the first delivery of
financial statements thereunder, for the four-Fiscal Quarter period ended
September 30, 2015, as set forth in the Historical Financial Statements
therefor), prior to the date of the incurrence thereof; provided that no Event
of Default exists and is continuing and the aggregate principal amount at any
time outstanding of any such Indebtedness of Subsidiaries that are non-Credit
Parties under this clause (n) and under clause (p) below shall not exceed the
greater of $100,000,000.00 and 3.25% of Consolidated Total Assets as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.1(a) or (b), as applicable; provided
further that in the case of any Ratio Debt of the Credit Parties, (A) if such
Ratio Debt is borrowed or issued by any Credit Party, it shall not be guaranteed
by any Person that is not a Credit Party, (B)

 

99



--------------------------------------------------------------------------------

the final maturity date with respect to such Ratio Debt shall be no earlier than
(x) in the case of Indebtedness secured on a pari passu basis with the Loans,
the Latest Maturity Date at the time of incurrence thereof and (y) in the case
of Junior Indebtedness, the date that is 91 days after the Initial Term Loan
Maturity Date, (C) such Ratio Debt will have a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the
then-existing Term Facility with the longest weighted average life to maturity,
(D) such Ratio Debt may rank pari passu or junior in right of payment and/or
pari passu or junior with respect to security with the Obligations or may be
unsecured (and to the extent secured on a pari passu basis or a junior basis to
the Obligations with respect to the Collateral, shall be subject to an
Applicable Intercreditor Agreement (and if secured on a junior basis to the
Obligations shall be secured on a pari passu or junior basis to the obligations
under the ABL Loan Agreement), and to the extent subordinated in right of
payment, shall be subject to intercreditor arrangements reasonably satisfactory
to Administrative Agent) and (E) if secured on a pari passu basis with respect
to security with the Obligations in the form of Loans and, the Lenders shall be
provided the same protections set forth in Section 2.21(a)(v) of this Agreement;

(o) Indebtedness and any guarantees thereof (whether existing on the date hereof
or incurred hereafter) with respect to the HSBC Asian Production Facility in an
aggregate amount not to exceed $125,000,000.00;

(p) Indebtedness of Non-U.S. Subsidiaries in an aggregate amount together with
the amounts set forth in the first proviso of Section 6.1(n), not to exceed at
any time the greater of $100,000,000.00 and 3.25% of the Consolidated Total
Assets as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), as
applicable;

(q) Indebtedness incurred by a Restricted Subsidiary in connection with bankers’
acceptances, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, in each case incurred or undertaken
in the ordinary course of business on arm’s length commercial terms on a
recourse basis;

(r) Indebtedness arising from agreements of Parent, the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(s) other Indebtedness of Parent and its Subsidiaries in an aggregate amount not
to exceed at any time the greater of $100,000,000.00 and 3.25% of Consolidated
Total Assets as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
(b), as applicable, of which no more than the greater of $50,000,000.00 and
1.75% of Consolidated Total Assets shall at any time be Indebtedness of
Subsidiaries that are not Credit Parties; and

 

100



--------------------------------------------------------------------------------

(t) to the extent constituting Indebtedness, Restricted Junior Payments made in
accordance with Section 6.4, Investments made in accordance with Section 6.6 and
Asset Sales made in accordance with Section 6.7.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Parent or any of its Restricted Subsidiaries, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, except:

(a) Liens in favor of Collateral Agent for the benefit of the Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted that operate to suspend the collection of such contested
Taxes and for which adequate amounts have been recorded as a liability or
reserved against on the most recent Historical Financial Statements in
accordance with GAAP, and Liens for Taxes not yet due and payable and otherwise
in compliance with the requirements of Section 5.3;

(c) Liens of landlords (whether arising by Law or pursuant to contract), banks
(including rights of set-off), carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by ERISA
or a violation of Section 436 of the Internal Revenue Code or similar law with
respect to any Non-U.S. Plan), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of
thirty days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases (other than Capital Leases), government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

(e) easements, rights-of-way, restrictions, encumbrances, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Parent or any of its Restricted Subsidiaries;

(f) any (i) interest or title of a lessor or sublessor under any lease of real
estate permitted (or not prohibited) hereunder and (ii) Lien affecting the
interest of the landlord under any lease of Parent or any of its Restricted
Subsidiaries as lessee;

 

101



--------------------------------------------------------------------------------

(g) Liens solely on any cash earnest money deposits made by Parent or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements or similarly public filings relating solely to operating leases,
consignments or accounts entered into by Borrower or any of the Restricted
Subsidiaries entered into in the ordinary course of business or consistent with
industry practice;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning, building or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(k) licenses (including sublicenses and covenants not to sue) of patents,
copyrights, trademarks and other Intellectual Property rights granted by Parent
or any of its Restricted Subsidiaries either (i) existing as of the date hereof
or (ii) hereafter entered into in the ordinary course of business;

(l) Liens described in Schedule 6.2 or on a title report delivered on or prior
to the Closing Date;

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(i); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;

(n) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 6.1(k); provided that such Liens are subject to the ABL Intercreditor
Agreement;

(o) (i) Liens on assets of non-U.S. Subsidiaries securing Indebtedness of any
Non-U.S. Subsidiary incurred in reliance on Section 6.1(p) and (ii) Liens on
assets of non-Credit Parties (and the equity interests thereof) securing
Indebtedness of such non-Credit Party incurred pursuant to Section 6.1(n)(x) or
Section 6.1(p);

(p) Liens on Collateral securing Indebtedness incurred pursuant to Sections
6.1(l) and (m), to the extent permitted by Section 6.1(m)(iv)(A), and subject in
all cases to the Applicable Intercreditor Agreement;

(q) Liens on Collateral securing Ratio Debt incurred by a Credit Party pursuant
to Section 6.1(n)(x); provided that any such Indebtedness secured by Collateral
on a pari passu basis or a junior basis to the Obligations shall be subject to
an Applicable Intercreditor Agreement (and if secured on a junior basis to the
Obligations shall be secured on a junior or pari passu basis to the obligations
under the ABL Loan Agreement), and if any such Indebtedness is subordinated in
right of payment to the Obligations it shall be subject to intercreditor
arrangements reasonably satisfactory to Administrative Agent;

(r) other Liens on assets securing Indebtedness in an aggregate amount not to
exceed the greater of $50,000,000.00 and 1.75% of Consolidated Total Assets as
of the last day of the

 

102



--------------------------------------------------------------------------------

most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b) (which at the Borrower’s election
shall be subject to an intercreditor arrangement reasonably satisfactory to
Administrative Agent);

(s) to the extent constituting Liens, Restricted Junior Payments made in
accordance with Section 6.4, Investments made in accordance with Section 6.6 and
Asset Sales made in accordance with Section 6.7;

(t) Liens on the Collateral and the as defined in the ABL Intercreditor
Agreement pursuant to the ABL Loan Documents, subject to the ABL Intercreditor
Agreement, and Liens on the assets of Non-U.S. Subsidiaries to the extent
securing Indebtedness of Non-U.S. Subsidiaries under the ABL Documents or any
Refinancing Indebtedness in respect thereof,

(u) [Reserved];

(v) right of setoff, banker’s lien, netting agreements and other Liens arising
by operation of law or by the terms of documents of banks or other financial
institutions in relation to the maintenance of administration deposit accounts,
securities accounts, cash management agreements or in connection with the
issuance of letters of credit, bank guarantees or other similar instruments;

(w) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness; and

(x) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof and any modifications, replacements, renewals
or extensions thereof; provided that (A) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (C) the
Indebtedness secured thereby is permitted under Section 6.1.

6.3 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, Capital Leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, Capital Leases, licenses
or similar agreements, as the case may be), no Credit Party shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

 

103



--------------------------------------------------------------------------------

6.4 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a) (i) Parent and its Restricted Subsidiaries may make regularly scheduled
payments of principal, interest and fees due in respect of Junior Indebtedness,
in the case of subordinated debt, accordance with the terms of, and subject to
any subordination provisions contained in the indenture or other agreement
pursuant to which such Indebtedness was subordinated and (ii) in the case of any
such Indebtedness owed to any Credit Party, Restricted Subsidiaries of Parent
may make Restricted Junior Payments to Parent to allow it to make the payments
referred to in clause (i) hereof to such Credit Party, so long as Parent applies
the amount of any such Restricted Junior Payment for such purposes promptly upon
receipt thereof;

(b) Restricted Subsidiaries of Parent may make Restricted Junior Payments to
Parent (directly or through other Restricted Subsidiaries of Parent) (i) to the
extent necessary to permit Parent to pay legal, accounting and reporting
expenses, (ii) to the extent necessary to permit Parent to pay general
administrative costs and expenses, general corporate operating and overhead
costs and to pay reasonable directors fees and expenses, (iii) to the extent
necessary to permit Parent to pay franchise fees or similar taxes and fees
required to maintain its organizational existence, (iv) to the extent necessary
to pay fees and expenses related to debt or equity offerings of Parent and
(v) to the extent necessary to permit Parent or any relevant Parent Company to
discharge the consolidated U.S. federal, state or local income tax liabilities
of Parent, its Restricted Subsidiaries and any such Parent Company in respect
thereof but with respect to any taxable period not in excess of the U.S.
federal, state, or local income tax liabilities that would have been payable by
Borrower and its Subsidiaries if Borrower and such Subsidiaries had been a
stand-alone corporate tax group for all taxable periods ending after the Closing
Date, in each case described in clauses (i) through (v), solely to the extent
arising in connection with or as a consequence of the business, operations or
existence of the Restricted Subsidiaries of Parent, and so long as Parent
applies the amount of any such Restricted Junior Payment for such purposes
promptly upon receipt thereof;

(c) Parent and its Restricted Subsidiaries may make Restricted Junior Payments
consisting of the cashless exercise of options and warrants in respect of Equity
Interests of Parent or any of its Restricted Subsidiaries;

(d) Parent and its Restricted Subsidiaries may declare and pay dividends or make
other distributions or consummate irrevocable redemption to purchase or redeem,
or may purchase or redeem, the Equity Interests of Parent or any of its
Restricted Subsidiaries (including related profit interests) held by or for the
benefit of then present or former officers or employees of Parent or any of its
Restricted Subsidiaries upon such Person’s death, disability, retirement or
termination of employment or under the terms of any benefit plan or agreement
relating to such shares of stock or related rights; provided, that the aggregate
amount of such cash purchases or redemptions shall not exceed $10,000,000.00 in
any Fiscal Year (with unused amounts in any Fiscal Year being carried over to
succeeding two Fiscal Years);

 

104



--------------------------------------------------------------------------------

(e) any Restricted Subsidiary of Parent may declare and pay dividends or make
other distributions ratably to its equityholders and may declare and pay
dividends or make other distributions to each Credit Party that holds its Equity
Interests;

(f) Parent and its Restricted Subsidiaries may make additional Restricted Junior
Payments so long as at the time thereof and after giving effect thereto (A) no
Event of Default shall have occurred and be continuing, (B) the Total Net
Leverage Ratio shall not exceed 4.45:1.00 calculated on a Pro Forma Basis as of
the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
(or, prior to the first delivery of financial statements thereunder, for the
four-Fiscal Quarter period ended September 30, 2015, as set forth in the
Historical Financial Statements therefor), and (C) at the time of the making
thereof, the aggregate amount of each Restricted Junior Payment made in reliance
on this clause (f) shall not exceed the Available Basket Amount at such time;

(g) Parent may make additional Restricted Junior Payments so long as at the time
of the declaration thereof, (A) no Default or Event of Default exists or would
result therefrom and (B) the Total Net Leverage Ratio would not exceed 3.00:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b), as applicable (or, prior to the first delivery of
financial statements thereunder, for the four-Fiscal Quarter period ended
September 30, 2015, as set forth in the Historical Financial Statements
therefor);

(h) any further payments directly or indirectly to AZC Holding Company LLC on
account of earn-outs, “true-up” or purchase price adjustments pursuant to the
terms of the Stock Purchase Agreement; and

(i) Parent may apply the proceeds of substantially contemporaneous payments
received by Parent from its Restricted Subsidiaries to repay, in whole or in
part, intercompany Indebtedness owed to any Credit Party and (ii) Restricted
Subsidiaries of Parent may make Restricted Junior Payments to Parent to allow it
to make the payments referred to in clause (j) hereof, so long as Parent applies
the amount of any such Restricted Junior Payment for such purposes promptly upon
receipt thereof.

6.5 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary of a Credit Party to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by a
Credit Party or any other Restricted Subsidiary of a Credit Party, (b) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to a Credit Party or
any other Restricted Subsidiary of a Credit Party, (c) make loans or advances to
a Credit Party or any other Restricted Subsidiary of a Credit Party, or
(d) transfer, lease or license any of its property or assets to a Credit Party
or any other Restricted Subsidiary of a Credit Party, other than restrictions
(i) imposed by law or by any Loan

 

105



--------------------------------------------------------------------------------

Documents, (ii) in agreements evidencing Indebtedness permitted by
Section 6.1(i) that impose restrictions on the property so acquired,
(iii) contained in the documentation governing any Indebtedness incurred
pursuant to 6.1(a) or other indebtedness permitted to be incurred under this
Agreement to the extent such restriction does not materially adversely affect
the ability of Parent and its Restricted Subsidiaries to comply with their
obligations under this Agreement, (iv) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (v) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (vi) described on Schedule 6.5, (vii) that are or were created in
connection with the ABL Loan Documents or the Senior Unsecured Note Documents or
(viii) with respect to the HSBC Asian Production Facility as in effect on the
date hereof.

6.6 Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person (including any Joint Venture), or make an Acquisition, except:

(a) Investments in Cash and Cash Equivalents;

(b) Investments consisting of purchase and acquisitions of inventory, supplies,
material, services or similar assets, or the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business;

(c) (i) equity Investments owned as of the Closing Date in any Restricted
Subsidiary and (ii) equity Investments made after the Closing Date by (A) the
Borrower in its wholly owned Restricted Subsidiaries, (B) Parent in Borrower,
(C) Borrower or any Guarantor Subsidiary in Borrower or any Guarantor
Subsidiary, and (D) any Restricted Subsidiary that is not a Credit Party in any
Restricted Subsidiary that is not a Credit Party;

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent and its
Restricted Subsidiaries;

(e) intercompany loans to the extent permitted under Section 6.1(b); provided
that (A) all such intercompany loans shall be evidenced by Intercompany Notes
and otherwise comply with the requirements set forth in the proviso to
Section 6.1(b) and (B) no intercompany loan shall be made in reliance on this
clause (e) if it would result in the Non-Guarantor Specified Investments Amount
exceeding the Non-Guarantor Cap at such time;

(f) Consolidated Capital Expenditures (but without giving effect to clauses (a),
(b) and (c) of the definition of such term);

(g) (i) loans and advances to employees of Parent and its Restricted
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $15,000,000.00; and (ii) Investments made in the ordinary
course of business consisting of notes from employees and directors of Parent
and its Restricted Subsidiaries used as consideration for the contemporaneous
purchase of the Equity Interests of Parent in an aggregate amount not to exceed
at any time $15,000,000.00;

 

106



--------------------------------------------------------------------------------

(h) Permitted Acquisitions, provided that no Permitted Acquisition shall be made
in reliance on this clause (h) if after giving effect to such Permitted
Acquisition the Acquisition Consideration paid by the Credit Parties in respect
of such Permitted Acquisition (including by means of contributions or advances
made to Restricted Subsidiaries that are not Credit Parties to enable such
Restricted Subsidiaries to make Permitted Acquisitions) in respect of (i) the
acquisition, directly or indirectly, of any Person (including by merger,
amalgamation or otherwise) or of any Equity Interests in any Person or any other
Investment in any Person that, in either case, does not become a Guarantor or
(ii) the Acquisition of assets by any Person other than Borrower or a Guarantor,
would result in the Non-Guarantor Specified Investments Amount exceeding the
Non-Guarantor Cap at such time;

(i) Investments described in Schedule 6.6;

(j) Interest Rate Agreements, Currency Agreements and Commodity Agreements which
constitute Investments and are entered into for the purpose of hedging interest
rate exposure, foreign currency risk or commodity pricing risk associated with
Parent’s and its Restricted Subsidiaries’ operations and not for speculative
purposes;

(k) other Investments of the type described in clauses (i), (ii) and (iii) of
the definition of “Investment” (which may include Investments in Joint Ventures)
or Acquisitions; provided that, so long as at the time each such Investment or
Acquisition is purchased, made or otherwise acquired and after giving effect
thereto, (A) no Event of Default shall have occurred and be continuing, (B) the
aggregate amount of each Investment, or the aggregate amount of Acquisition
Consideration for each Acquisition, made in reliance on this clause (k) shall
not exceed the Available Basket Amount at such time, and (C) the Total Net
Leverage Ratio shall not exceed 4.45:1.00 calculated on a Pro Forma Basis as of
the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
(or, prior to the first delivery of financial statements thereunder, for the
four-Fiscal Quarter period ended September 30, 2015, as set forth in the
Historical Financial Statements therefor);

(l) acquisitions of Equity Interests in Joint Ventures or non-wholly-owned
Subsidiaries as a result of the exercise of “put” or similar rights by the Joint
Venture partners or the minority equityholders pursuant to buy/sell arrangements
between the parties thereto set forth in Joint Venture or other similar
agreements, provided that no Investment shall be made in reliance on this clause
(l) if it would result in the Non-Guarantor Specified Investments Amount
exceeding the Non Guarantor Cap at such time;

(m) Investment in securities or other assets not constituting Cash Equivalents
received in connection with an Asset Sale in accordance with Section 6.7(c);

(n) other Investments of the type described in clauses (i), (ii) and (iii) of
the definition of “Investment”, including Investments in, or acquisitions of
interests in, Joint Ventures; provided that no Investment shall be made in
reliance on this clause (n) if it would result in the Non-Guarantor Specified
Investments Amount exceeding the Non-Guarantor Cap at such time;

 

107



--------------------------------------------------------------------------------

(o) other Investments or Acquisitions so long as at the time of the declaration
thereof, (A) no Default or Event of Default exists or would result therefrom and
(B) the Total Net Leverage Ratio would not exceed 3.50:1.00 calculated on a Pro
Forma Basis as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
(b), as applicable (or, prior to the first delivery of financial statements
thereunder, for the four-Fiscal Quarter period ended September 30, 2015 as set
forth in the Historical Financial Statements therefor);

(p) Investments in the HSBC Asian Production Facility in an amount not to exceed
$25,000,000.00;

(q) Investments in Unrestricted Subsidiaries taken together with all other
Investments made in reliance on this clause (q) that are at the time
outstanding, without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale does not consist of cash or marketable
securities, not to exceed the greater of $75,000,000.00 or 2.50% of Consolidated
Total Assets as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
(b);

(r) Investments in a Similar Business taken together with all other Investments
made pursuant to this clause (r) that are at that time outstanding, not to
exceed the greater of (a) $150,000,000.00 and (b) 5.00% of Total Assets;

(s) other Investments or Acquisitions to the extent that payment for such
Investments or Acquisitions is made solely with Qualified Equity Interests of
Parent or cash contributions from the issuance of Qualified Equity Interests in
Parent not resulting in a Change of Control; provided that such Equity Interest
amounts used pursuant to this clause (s) do not increase the Available Basket
Amount; and

(t) Investments with respect to Supplier Financing Transactions permitted
pursuant to Section 6.7(q).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7 Fundamental Changes; Disposition of Assets. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether

 

108



--------------------------------------------------------------------------------

real, personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, except:

(a) (i) any Restricted Subsidiary of Parent (other than Borrower) may be merged
with or into Borrower or any Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Subsidiary Guarantor; provided,
Borrower, or such Guarantor, as applicable, shall be the continuing or surviving
Person, or the transferee of the relevant business, property or assets, as the
case may be and (ii) any Non-U.S. Subsidiary of Parent may be merged with or
into any wholly owned Non-U.S. Subsidiary of Parent, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
wholly owned Non-U.S. Subsidiary of Parent; provided, a wholly owned Non-U.S.
Subsidiary of Parent shall be the continuing, surviving or succeeding Person, or
the transferee of the relevant business, property or assets, as the case may be;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales; provided that (i) the consideration received for such assets
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise in connection with such Asset
Sales) under this clause (c) shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Parent (or similar governing body)), (ii) no less than 75% thereof shall be paid
in Cash or Cash Equivalents, (iii) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.11(a), and (iv) no Event of Default shall have
occurred and be continuing at the time of such Asset Sale; provided, further,
that the provisions of clause (ii) shall not apply to any individual transaction
or series of related transactions involving assets with a fair market value (as
determined in good faith by the Borrower) of less than $25,000,000; provided,
further, that for purposes of (ii), each of the following shall be deemed to be
Cash: (A) the amount of any liabilities (as shown on Holding’s or such
Restricted Subsidiary’s most recent balance sheet or in the notes thereto) that
are assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (B) any notes or other obligations or other
securities or assets received by Parent or such Restricted Subsidiary from the
transferee that are converted by Parent or such Restricted Subsidiary into cash
within 180 days after receipt thereof (to the extent of the Cash received) and
(C) any Designated Non-Cash Consideration received by Parent or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate fair market value
(as determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C), not to
exceed the greater of $75,000,000.00 or 2.50% of Consolidated Total Assets, as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
in the aggregate for all such designations during the term this Agreement (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value);

(d) disposals of used, obsolete, damaged, worn out or surplus equipment or
property, including any property that is no longer useful in the conduct of the
business or otherwise economically impracticable to maintain, whether now owned
or hereafter acquired, in the ordinary course of business (other than
Intellectual Property);

 

109



--------------------------------------------------------------------------------

(e) disposals of all or substantially all of the assets of any Restricted
Subsidiary to the Borrower or another Restricted Subsidiary, provided that if
the transferor is a Guarantor, the transferee must also be a Guarantor.

(f) to the extent constituting an Asset Sale and/or a “Fundamental Change”,
Indebtedness incurred in accordance with Section 6.1, Liens granted in
accordance with Section 6.2, Restricted Junior Payments made in accordance with
Section 6.4 and Investments made in accordance with Section 6.6;

(g) leases or licenses (including sublicenses and covenants not to sue) of
Intellectual Property, in the ordinary course of business;

(h) the settlement or write-off of accounts receivable or sale of overdue
accounts receivable (including any discount or forgiveness thereof) for
collection in the ordinary course of business;

(i) the disposition of Cash or Cash Equivalents in the ordinary course of
business;

(j) the termination of a lease due to the default of the landlord thereunder or
pursuant to any right of termination of the tenant under the lease;

(k) to the extent the Borrower or any of its Restricted Subsidiaries determines
in its reasonable business judgment is desirable in the conduct of its business,
dispositions of Intellectual Property, including discontinuing the use or
maintenance of, failing to pursue, or otherwise abandoning, allowing to lapse,
terminating or putting into the public domain, any Intellectual Property;

(l) dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of Borrower, are not material to the conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

(m) dispositions of Investments in joint ventures or any Restricted Subsidiaries
that are not wholly owned to the extent required by, or made pursuant to,
buy/sell arrangements between joint venture or similar parties set forth in the
relevant joint venture arrangements and/or similar binding arrangements;

(n) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

(o) the disposition of one or more plants located in the United Kingdom with a
fair market value of approximately $10,000,000;

(p) any disposition made in accordance with Section 6.16 of the Stock Purchase
Agreement; and

 

110



--------------------------------------------------------------------------------

(q) a sale or other disposition of Accounts in connection with a Supplier
Financing Transaction so long as at the time of such sale or other disposition,
no Default or Event of Default exists or would result therefrom after giving pro
forma effect to such sale or disposition.

Notwithstanding the foregoing, the following transactions shall be permitted:
(i) the liquidation or dissolution of any Restricted Subsidiary (other than
Borrower) if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower, is not materially
disadvantageous to the Lenders and Borrower or any Restricted Subsidiary
receives any assets of the relevant dissolved or liquidated Subsidiary and
(ii) any merger, dissolution, liquidation or consolidation, the purpose of which
is to effect (A) any Asset Sale otherwise permitted under this Section 6.7 or
(B) any Investment permitted under Section 6.6.

Notwithstanding the foregoing, neither Parent nor Borrower will sell, transfer,
lease or otherwise dispose of, or permit the sale, transfer, lease or other
disposition of (in one transaction or in a series of transactions, including by
merger of a Subsidiary), all or substantially all the assets (including Equity
Interests in Subsidiaries) of Parent and its Subsidiaries or Borrower and its
Restricted Subsidiaries considered on a consolidated basis, whether now owned or
hereafter acquired, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, any Person (other than Parent or
Borrower) may (a) merge into Parent in a transaction in which Parent is the
surviving corporation or (b) merge into Borrower in a transaction in which
Borrower is the surviving corporation.

6.8 Sales and Leasebacks. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into any arrangement,
whereby it shall sell or transfer any Property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property or other Property that it intends to use for substantially
the same purpose or purposes as the Property sold or transferred, except for any
such sale of any fixed or capital assets by any Loan Party or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 270 days
after such Loan Party or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset and the amount of all such sales
shall not exceed the greater of $75,000,000.00 or 2.50% of Consolidated Total
Assets as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or (b).

6.9 Transactions with Affiliates. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Parent on terms
that are less favorable to such Credit Party or Restricted Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such an Affiliate in a comparable arm’s length transaction, involving
payments or consideration in excess of $10,000,000, unless: (1) such transaction
is on terms that are not materially less favorable to the Credit Parties than
those that would have been obtained in a comparable transaction by the Credit
Parties with an unrelated Person on an arm’s-length basis and (2) the Borrower
delivers to the Administrative Agent with respect to any such transaction or
series of related affiliate transactions involving aggregate payments or
consideration in excess of

 

111



--------------------------------------------------------------------------------

$35,000,000, a resolution adopted by the majority of the board of directors of
the Parent approving such transaction and set forth in a certificate signed by
an Authorized Officer certifying that such transaction complies with clause
(1) above; provided, the foregoing restriction shall not apply to:

(a) any transaction between Borrower and any Guarantor Subsidiary, or between
Guarantor Subsidiaries, or between Subsidiaries that are not Guarantor
Subsidiaries;

(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Parent, any of its Restricted Subsidiaries;

(c) compensation, benefits, reimbursement, indemnification arrangements or
severance arrangements for officers and other employees of Parent, any of its
Restricted Subsidiaries, in each case entered into in the ordinary course of
business;

(d) the Restricted Junior Payments permitted pursuant to Section 6.4;

(e) Indebtedness permitted pursuant to Section 6.1(b) or 6.1(g);

(f) loans and advances permitted pursuant to Section 6.6(f);

(g) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are fair to Borrower and/or its
applicable Restricted Subsidiary in the good faith determination of the board of
directors (or similar governing body) of Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(h) any transaction in respect of which Borrower delivers to Administrative
Agent a letter addressed to the board of directors (or similar governing body)
of Borrower from an accounting, appraisal or investment banking firm of
nationally recognized standing stating that such transaction is on terms that
are no less favorable to Borrower or the applicable Restricted Subsidiary than
might be obtained at the time in a comparable arm’s length transaction from a
Person who is not an Affiliate;

(i) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(j) any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee and any Affiliate of the Borrower, as lessor, and any transaction(s)
pursuant to that lease, which lease is approved by the board of directors (or
similar governing body) or senior management of the Borrower in good faith;

(k) Intellectual Property licenses in the ordinary course of business or
consistent with industry practice;

 

112



--------------------------------------------------------------------------------

(l) payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);

(m) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by a
majority of the members of the board of directors (or similar governing body) or
a majority of the disinterested members of the board of directors (or similar
governing body) of Borrower in good faith; and

(n) transactions described in Schedule 6.9.

6.10 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in on the Closing Date, (b) businesses and
activities that are similar, complementary, ancillary, reasonably related or
incidental thereto and (c) such other lines of business as may be consented to
by the Requisite Lenders.

6.11 Permitted Activities of Parent. Parent shall not (a) incur, directly or
indirectly, any Indebtedness or any other material liabilities; provided that
Parent may (i) incur Indebtedness and obligations under this Agreement, the
other Credit Documents, the ABL Loan Documents, the Senior Unsecured Notes
Documents, any Incremental Equivalent Debt, any other debt permitted to be
incurred hereunder and any Refinancing Indebtedness in respect of which it is
permitted to be an obligor and guarantees of other Indebtedness permitted
hereunder, (ii) in the ordinary course of business, provide guarantees of
obligations of its Restricted Subsidiaries that do not constitute Indebtedness,
(iii) incur liabilities imposed by law, including liabilities in respect of
Taxes, and other liabilities incidental to its existence and permitted business
and activities, (iv) incur fees, costs and expenses relating to overhead and
general operating, including professional fees for legal, tax and accounting
issues and (v) incur Indebtedness of Parent representing deferred compensation
to employees, consultants or independent contractors and unsecured Indebtedness
consisting of promissory notes issued by any Credit Party to future, present or
former employees, directors, officers, managers, distributors or consultants of
the Borrower, Parent or any Subsidiaries; (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than the Liens created under the Collateral Documents to which it is
a party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) owning immaterial assets incidental to
its existence and permitted business and activities, (ii) holding 100.00% of the
Equity Interests of Borrower, (iii) engaging in activities to maintain legal
existence of Parent, including to incur fees, costs and expenses relating to
such maintenance, (iv) the entry into, and exercise of rights and performance of
obligations in respect of this Agreement and any other Credit Document, ABL Loan
Documents, the Senior Unsecured Notes Documents, any Incremental Equivalent Debt
and any Refinancing Indebtedness in respect of which it is permitted to be an
obligor, (v) holding and making investments in Cash and Cash Equivalents to the
extent and for the purposes permitted under this Section, (vi) making Restricted
Junior Payments to the extent permitted by this Agreement, (vii) participating
in activities incidental to the consummation of the Transactions, (viii) as may
be required by law, filing Tax reports and paying Taxes and other customary
obligations related thereto in the

 

113



--------------------------------------------------------------------------------

ordinary course (and contesting any Taxes), (ix) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Parent and the Borrower, (x) in the case of Parent, issuing its own
Equity Interests (including, for the avoidance of doubt, any public offering of
its common stock or any other issuance or registration of its Equity Interest
for sale or resale, the making of any dividend or distribution on account of, or
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of, any shares of any class of Equity Interests as
permitted by Section 6.4), (xi) repurchasing Indebtedness through open market
purchases and Dutch auctions; (xii) preparing reports to Governmental
Authorities and to its shareholders, (xiii) holding director and shareholder
meetings and preparing organizational records, (xiv) making Investments in
Borrower and its Subsidiaries in connection with intercompany cash management
arrangements, including receiving, holding and applying Cash and Cash
Equivalents in connection therewith, (xv) providing indemnification and
severance arrangements for its current or former officers, directors, members of
management, managers, employees and advisors or consultants and (xvi) other
activities incidental to the businesses or activities described in the foregoing
or (d) consolidate with or merge with or into, or convey, transfer, lease or
license all or substantially all its assets to, any Person.

6.12 Amendments or Waivers of Material Debt Agreements or Organizational
Documents and Junior Indebtedness. (a) No Credit Party shall permit any of its
Restricted Subsidiaries to agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents and
Junior Indebtedness after the Closing Date that would be materially adverse to
the interests of the Lenders without in each case obtaining the prior written
consent of Administrative Agent to such amendment, restatement, supplement or
other modification or waiver (which consent shall not be unreasonably withheld
or delayed); provided, however, that no amendment, modification or change of any
term or condition of any Junior Indebtedness, if, after giving effect to such
amendment, modification, waiver, change or consent, the obligors with respect to
such Junior Indebtedness would not have been permitted to incur, guarantee or
secure such Junior Indebtedness, pursuant to the terms hereof if such Junior
Indebtedness, as amended, modified, waived or otherwise changed, was instead
incurred, guaranteed or secured as Permitted Refinancing Debt in respect of such
Junior Indebtedness or if such amendment, modification, waiver or other change
is restricted by any Applicable Intercreditor Agreement or other applicable
intercreditor agreement or any other stand-alone subordination agreement in
respect thereof and, in each case connected to the Administrative Agent shall be
deemed to be materially adverse to the interests of the Lenders.

6.13 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year-end from December 31.

 

114



--------------------------------------------------------------------------------

6.14 Financial Covenant. The Borrower shall not permit the Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter (beginning on the last
day of the first full fiscal quarter ending after the Closing Date) to exceed
the ratio set forth below opposite the last day of such fiscal quarter:

 

Fiscal Quarter Ended:

   Senior Secured Net Leverage Ratio

March 31, 2016

   4.00:1.00

June 30, 2016

   4.00:1.00

September 30, 2016

   4.00:1.00

December 31, 2016

   4.00:1.00

March 31, 2017

   4.00:1.00

June 30, 2017

   3.75:1.00

September 30, 2017

   3.75:1.00

December 31, 2017

   3.75:1.00

March 31, 2018

   3.75:1.00

June 30, 2018

   3.50:1.00

September 30, 2018

   3.50:1.00

December 31, 2018

   3.50:1.00

March 31, 2019

   3.50:1.00

June 30, 2019

   3.25:1.00

September 30, 2019

   3.25:1.00

December 31, 2019

   3.25:1.00

March 31, 2020

   3.25:1.00

June 30, 2020

   3.25:1.00

September 30, 2020

   3.25:1.00

December 31, 2020

   3.25:1.00

March 31, 2021

   3.25:1.00

June 30, 2021

   3.25:1.00

September 30, 2021, and thereafter

   3.25:1.00

 

SECTION 7. GUARANTEE

7.1 Guarantee of the Obligations. Subject to the provisions of Section 7.2, the
Guarantors jointly and severally hereby irrevocably and unconditionally
guarantee to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full of all Obligations, when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or any equivalent provision in any applicable
jurisdiction) (each, a “Guaranteed Obligation”, and collectively, the
“Guaranteed Obligations”).

7.2 Borrower Indemnity; Contribution by Guarantors.

(a) In addition to all such rights of indemnity and subrogation as Parent or any
Guarantor Subsidiary may have under applicable law (but subject to Section 7.5),
Borrower

 

115



--------------------------------------------------------------------------------

agrees that (i) in the event a payment shall be made by Parent or any Guarantor
Subsidiary under its Guarantee, Borrower shall indemnify Parent or such
Guarantor Subsidiary, as the case may be, for the full amount of such payment
and Parent or such Guarantor Subsidiary, as the case may be, shall be subrogated
to the rights of the Person to whom such payment shall have been made to the
extent of such payment and (ii) in the event any Collateral provided by Parent
or any Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Guaranteed Obligations, Borrower shall indemnify
Parent or such Guarantor Subsidiary, as the case may be, in an amount equal to
the fair market value of the assets so sold.

(b) Subject to Section 7.13, all Guarantors desire to allocate among themselves
(collectively, the “Contributing Guarantors”), in a fair and equitable manner,
their obligations arising under this Guarantee. Accordingly, in the event any
payment or distribution is made on any date by a Guarantor (a “Funding
Guarantor”) under this Guarantee such that its Aggregate Payments exceeds its
Fair Share as of such date and such Funding Guarantor shall not have been fully
indemnified by Borrower as provided in Section 7.2(a), such Funding Guarantor
shall be entitled to a contribution from each of the other Contributing
Guarantors in an amount sufficient to cause each Contributing Guarantor’s
Aggregate Payments to equal its Fair Share as of such date (and for all purposes
of this Section 7.2(b), any sale or other dispositions of Collateral of a
Guarantor pursuant to an exercise of remedies under any Collateral Document
shall be deemed to be a payment by such Guarantor under its Guarantee in an
amount equal to the fair market value of such Collateral, less any amount of the
proceeds of such sale or other dispositions returned to such Guarantor). “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this
Guarantee in respect of the obligations guaranteed. “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guarantee that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law or would not be violative
of Section 7.13; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guarantee (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from Borrower under Section 7.2(a) or from the other
Contributing Guarantors as contributions under this Section 7.2(b). The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

116



--------------------------------------------------------------------------------

7.3 Payment by Guarantors. Subject to Sections 7.2 and 7.13, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)
or any equivalent provision in any applicable jurisdiction), the Guarantors will
upon demand pay, or cause to be paid, in Cash in the currency in which the
applicable Guaranteed Obligation is denominated, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code or
other similar legislation in any jurisdiction, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guarantee is a guarantee of payment when due and not of collectability
and is the primary obligation of each Guarantor and not merely a contract of
surety;

(b) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor, subject to
Section 7.13, whether or not any action is brought against Borrower or any of
such other guarantors and whether or not Borrower is joined in any such action
or actions;

(c) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid,
subject to Section 7.13. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations, in each case, subject to Section 7.13;

 

117



--------------------------------------------------------------------------------

(d) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents; and

(e) this Guarantee and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than as set forth in Section 7.13)),
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guarantee of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents or any agreement or instrument executed pursuant thereto, or of any
other guarantee or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document or any
agreement relating to such other guarantee or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
invalid or unenforceable in any respect; (iv) [reserved]; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
statute of frauds and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

118



--------------------------------------------------------------------------------

7.5 Waivers by Guarantors. Each Guarantor hereby waives, to the extent permitted
by applicable law, for the benefit of Beneficiaries: (a) any right to require
any Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and unappealable judgment; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) any rights to set-offs or recoupments and
(iii) promptness, diligence and any requirement (other than a UCC requirement)
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto; (f) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 7.4 and any right to consent to any thereof; in each case
other than notices required to be given to the Borrower or the Guarantor
hereunder or under the UCC, and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives to the extent permitted by applicable law, any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guarantee or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or

 

119



--------------------------------------------------------------------------------

hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
Collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such Collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”),
other than any Intercompany Note effectively pledged under any of the Collateral
Documents as security for any of the Obligations, is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.

7.8 Continuing Guarantee. This Guarantee is a continuing guarantee and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives, to the extent permitted by
applicable law, any right to revoke this Guarantee as to future transactions
giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time and any other Guaranteed Obligations may
be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation or at the time such
other Guaranteed Obligation is entered into, as the case may be. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis

 

120



--------------------------------------------------------------------------------

concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents and other Guaranteed Obligations, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives, to
the extent permitted by applicable law, and relinquishes any duty on the part of
any Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11 Bankruptcy, etc.

(a) The obligations of Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations shall be
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guarantee Upon Sale of Guarantor. If all of the Equity
Interests of any Subsidiary Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) to any entity other than Parent or a Subsidiary thereof in
accordance with the terms and conditions hereof, the Guarantee of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and its obligations and any Collateral under the Collateral
Documents shall be released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or other disposition.

 

121



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any principal of any Loan, whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise; or (ii) any interest on any Loan or any fee,
premium or any other amount due hereunder within five business days after the
date due; or

(b) Default under Other Indebtedness. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount, including any payment in settlement, payable in respect of
(A) the ABL Loan Documents, (B) the Senior Unsecured Notes Indenture or (C) one
or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $50,000,000 or more, in each case beyond the originally specified
grace period, if any, provided therefor; or (ii) breach or default by any Credit
Party or any of their respective Subsidiaries with respect to any other material
term of, or the occurrence of any other event or condition in respect of,
(1) one or more items of Indebtedness referred to in clause (i) above or (2) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness (other than, with respect to Indebtedness consisting of hedging
obligations, termination events or equivalent events pursuant to the terms of
such hedging obligations and not as a result of any default thereunder by the
Borrower, or any Subsidiary Guarantor or any Restricted Subsidiary), in each
case beyond the originally specified grace period, if any, provided therefor, if
the effect of such breach, default, event or condition is to cause, or to permit
the holder or holders of that Indebtedness (or a trustee on behalf of such
holder or holders) to cause, that Indebtedness to become or be declared due and
payable or to require the prepayment, purchase, redemption or defeasance
thereof, prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 5.1(e),
Section 5.2, Section 5.14 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any statement or certificate at any time given by or
on behalf of any Credit Party or any of its Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect as of the date made or deemed made; provided, however, that any
breach of a representation or warranty made on the Closing Date (other than any
Specified Representation) relating to Parent, the Borrower and each of Holding’s
Subsidiaries that would otherwise result in an Event of Default shall not
constitute an Event of Default hereunder unless and until such breach remains
unremedied on the date that is 30 days after the Closing Date; provided that
such breach is capable of remedy within such 30 day period and appropriate steps
are being taken to remedy such breach; or

 

122



--------------------------------------------------------------------------------

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after receipt by Borrower of notice from Administrative Agent or any
Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a valid decree or order for relief in respect
of Parent or any of its Material Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, winding up,
dissolution, insolvency or similar law now or hereafter in effect in any
applicable jurisdiction, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, foreign or state
law; (ii) an involuntary case shall be commenced against Parent or any of its
Material Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect in any
applicable jurisdiction; or a decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian, administrator or other officer in any applicable
jurisdiction having similar powers over Parent or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, administrator, liquidator, trustee or other custodian of Parent or any
of its Material Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty calendar days without having been dismissed, bonded or discharged; or
(iii) any analogous proceeding under any Debtor Relief Law shall be taken under
the laws of any jurisdiction in respect of Parent or any of its Material
Subsidiaries and continues undismissed or unstayed for 60 calendar days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent or any of its
Material Subsidiaries shall have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, winding up, dissolution, insolvency or similar law now or
hereafter in effect in any applicable jurisdiction, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, administrator,
liquidator, trustee or other custodian for all or a substantial part of its
property (other than in connection with any voluntary dissolution effected in
compliance with Section 6.7); or Parent or any of its Material Subsidiaries
shall make any assignment for the benefit of or a composition with creditors;
(ii) Parent or any of its Material Subsidiaries shall be unable or shall be
deemed for the purpose of applicable law to be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due, or stops or threatens or announces an action to stop or suspend payment of
any of its debts or a moratorium shall be declared in respect of any of its
debts; or the board of directors (or similar governing body) of Parent or any of
its Material Subsidiaries (or any committee thereof) shall convene a meeting or
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or (iii) any analogous
proceeding under any Debtor Relief Law shall be taken under the laws of any
jurisdiction in respect of Parent or any of its Material Subsidiaries; or

 

123



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$50,000,000 (in each case, net of insurance coverage therefor that has not been
denied by the insurer) shall be entered or filed against Parent or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty calendar days (or in any
event later than five business days prior to the date of any proposed sale
thereunder); or

(i) Employee Benefit Plans. (i) There shall occur one or more ERISA Events or
similar events in respect of any Non-U.S. Plans (or a resolution is passed on
proceedings commenced to terminate any Non-U.S. Plan) which individually or in
the aggregate results in or might reasonably be expected to result in liability
of Parent, any of its Subsidiaries or any of their respective ERISA Affiliates
that could be reasonably expected to have a Material Adverse Effect; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code or similar law with respect to any Non-U.S. Plan that could be
reasonably expected to have a Material Adverse Effect; or

(j) Change of Control. A Change of Control shall occur; or

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guarantee for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder in writing, (ii) this Agreement, the ABL Intercreditor Agreement, any
Applicable Intercreditor Agreement or any Collateral Document (with respect to a
material portion of the Collateral) shall cease to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents
with the priority required by the relevant Collateral Document (except to the
extent that any such perfection or priority is not required pursuant to the
Collateral Documents), in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) all (or, if
otherwise specified in writing by Administrative Agent, any part of (but ratably
as among the Classes of Loans and the Loans of each Class at the time
outstanding), provided that any principal or interest not so declared to be due
and payable may thereafter be declared to be due and payable) the unpaid
principal amount

 

124



--------------------------------------------------------------------------------

of and accrued interest on the Loans and (II) all (or, if otherwise specified in
writing by Administrative Agent, any part of, provided that any Obligations not
so declared to be due and payable may thereafter be declared to be due and
payable) other Obligations; (B) Administrative Agent may cause Collateral Agent,
to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and/or (C) Administrative Agent shall exercise, or direct
Collateral Agent to exercise, all or any of its or, as the case may be,
Collateral Agent’s rights, remedies, powers or discretions under any of the
Credit Documents.

 

SECTION 9. AGENTS

9.1 Appointment of Agents. Credit Suisse is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents by the
Lenders’ and by the Secured Parties’ acceptance of the benefits hereof, and each
Secured Party hereby authorizes Credit Suisse to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Parent or any of its Subsidiaries.
None of CS Securities, Nomura or DBSI, each in its capacity as Arrangers, shall
have any obligations, but each shall be entitled to all benefits of this
Section 9. Subject to Section 9.7, each Arranger and any Agent described in
clause (iv) of the definition thereof may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to Administrative
Agent and Borrower.

9.2 Powers and Duties. Each Lender irrevocably authorizes Administrative Agent,
the Arrangers and Collateral Agent (i) to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Credit Documents as are specifically delegated or granted to such Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto and (ii) to enter into any and all of the
Collateral Documents together with such other documents as shall be necessary to
give effect to the Collateral contemplated by the other Collateral Documents, on
its behalf. Administrative Agent is hereby authorized, to (a) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Credit Documents (including in any
proceeding described in Section 8.1(f) or (g) or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to Administrative Agent, and (b) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 8.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party).
Collateral Agent is hereby authorized to (w) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by the Credit
Documents and all other purposes stated therein, (x) manage, supervise and
otherwise deal with the Collateral, (y) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or

 

125



--------------------------------------------------------------------------------

purported to be created by the Credit Documents, and (z) except as may be
otherwise specified in any Credit Document, exercise all remedies given to the
Agents and the other Secured Parties with respect to the Collateral, whether
under the Credit Documents, applicable law or otherwise. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Credit Documents. Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent’s and Collateral Agent’s duties hereunder shall be entirely
administrative in nature, notwithstanding the use of the defined terms
“Administrative Agent” and “Collateral Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Credit
Document to refer to Administrative Agent or Collateral Agent, which terms are
used for title purposes only. Neither Administrative Agent, any Arranger, nor
Collateral Agent (i) are assuming any obligation under any Credit Document other
than as expressly set forth therein or (ii) shall have implied functions,
responsibilities, duties, obligations or other liabilities under any Credit
Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent, any Arranger or Collateral Agent based on the
roles, duties and legal relationships expressly disclaimed in this or the
immediately preceding sentence. No Agent shall have, by reason hereof or any of
the other Credit Documents, a fiduciary relationship in respect of any Lender or
any other Person; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein. Without limiting the generality
of the foregoing, no Agent shall, except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Parent, Borrower or any
of their Affiliates that is communicated to or obtained by the Person serving as
such Agent or any of its Affiliates in any capacity. Any action taken by
Administrative Agent, any Arranger or Collateral Agent in reliance upon the
instructions of Requisite Lenders (or, where so required by Section 10.5, such
greater proportion of the Lenders) and the exercise by Administrative Agent, any
Arranger or Collateral Agent of the powers set forth herein or in the other
Credit Documents, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or to any Lender in
connection with the Credit Documents and the transactions contemplated thereby,
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof or from any determination of the terms and conditions of any
Applicable Intercreditor Agreement.

 

126



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. No Agent nor any of its Agent/Arranger Affiliates
shall be liable to any other Agent, any Lender, Borrower or any other Credit
Party for any action taken or omitted by any Agent under or in connection with
any of the Credit Documents except to the extent caused by such Agent’s
(x) gross negligence, willful misconduct or bad faith or (y) material breach of
its express obligations under this Agreement, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction (and each
other Agent, Lender, Borrower and other Credit Party hereby waives and shall not
assert any right, claim or cause of action based thereon). Without limiting the
foregoing, each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder (including with respect to
enforcement and collection actions) unless and until such Agent shall have
received instructions in respect thereof from Requisite Lenders and, upon
receipt of such instructions from Requisite Lenders, such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Parent and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders. In no event shall any Agent be required to take any action
(or omit to take any action) that, in its opinion or the opinion of its counsel,
may expose any Agent to liability, or that is contrary to the terms of any
Credit Document or applicable law.

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any of the Affiliates of each Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent,
Arrangers or Collateral Agent, as applicable. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by any Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights

 

127



--------------------------------------------------------------------------------

and rights to indemnification) and shall have all of the rights and benefits of
a third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
applicable Agent and not to any Credit Party, Lender or any other Person, and no
Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Parent or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Parent
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders. Except for documents expressly required by any
Credit Document to be transmitted by Administrative Agent to the Lenders, no
Agent shall have any duty or responsibility to provide any Secured Party with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of such
Agent or any of its Agent/Arranger Affiliates.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Initial Term Loan on the Closing Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date.

 

128



--------------------------------------------------------------------------------

(c) Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Administrative Agent shall
have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default. Administrative Agent
will promptly notify each other Agent and Lender of its receipt of any such
notice.

9.6 Expense Reimbursement and Indemnity.

(a) Each Lender hereby severally agrees to reimburse each Agent and each of
their respective Agent/Arranger Affiliates (to the extent not reimbursed by any
Credit Party (and without limiting its obligation to do so)) promptly upon
demand for such Lender’s Pro Rata Share of any costs and expenses (including
reasonable fees, charges and disbursements of financial, legal and other
advisors and Taxes paid in the name of, or on behalf of, any Credit Party) that
may be incurred by Administrative Agent, Collateral Agent or any of their
respective Agent/Arranger Affiliates in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Credit Document.

(b) Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent and its respective Agent/Arranger Affiliates, to the extent
that such Agent or Agent/Arranger Affiliate shall not have been reimbursed by
any Credit Party (and without limiting its obligation to do so), for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including reasonable fees and disbursements
of legal, financial and other advisors) or disbursements of any kind or nature
whatsoever (including Taxes, interest and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) which may be imposed on, incurred by or asserted against such Agent or
Agent/Arranger Affiliates in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s, or its Agent/Arranger Affiliate’s, (x) gross negligence, willful
misconduct or bad faith or (y) material breach of its express obligations under
this Agreement, in each case, as determined by a final, non-appealable judgment
of a court of competent jurisdiction. If any indemnity furnished to any Agent or
any of its Agent/Arranger Affiliates for any purpose shall, in the opinion of
such Agent, be insufficient or become impaired, such Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or any of its
Agent/Arranger Affiliates against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; and provided further, this sentence shall not
be deemed to require any Lender to indemnify any Agent or any of its
Agent/Arranger Affiliates against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. For purposes of this Section 9.6,
“Pro Rata Share” shall be determined as of the time that the applicable
indemnity payment is sought (or, in the event at such time all the Commitments
shall have terminated and all the Loans shall have been repaid in full, as of
the time most recently prior thereto when any Loans or Commitments remained
outstanding).

 

129



--------------------------------------------------------------------------------

9.7 Successor Administrative Agent and Collateral Agent.

(a) Agent shall have the right to resign at any time by giving prior written
notice thereof to Lenders and Borrower. Administrative Agent shall have the
right to appoint a financial institution to act as Administrative Agent and/or
Collateral Agent hereunder, subject to the reasonable satisfaction of Borrower
(such satisfaction not required during the continuance of an Event of Default)
and Requisite Lenders, and Administrative Agent’s resignation shall become
effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by
Borrower and Requisite Lenders or (iii) such other date, if any, agreed to by
Requisite Lenders. Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent. If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders and other Secured Parties under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral (if any) held by it in its capacity as Administrative
Agent or Collateral Agent under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents in favor of Administrative Agent, all at Borrower’s sole cost and
expense without representation or warranty by Administrative Agent, whereupon
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation of Credit
Suisse or its successor as Administrative Agent pursuant to this Section shall
also constitute the resignation of Credit Suisse or its successor as Collateral
Agent. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. In addition to the
foregoing, Collateral Agent may resign at any time by giving prior written
notice thereof to Lenders and the Grantors. Administrative Agent shall have the
right to appoint a financial institution as Collateral Agent hereunder, subject
to the reasonable satisfaction of Borrower and Requisite Lenders and Collateral
Agent’s

 

130



--------------------------------------------------------------------------------

resignation shall become effective on the earliest of (i) 30 days after delivery
of the notice of resignation, (ii) the acceptance of such successor Collateral
Agent by Borrower and Requisite Lenders or (iii) such other date, if any, agreed
to by Requisite Lenders. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to Administrative Agent,
to appoint a successor Collateral Agent. Until a successor Collateral Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Collateral Agent on behalf of the Lenders and the other Secured
Parties under any of the Credit Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement and the
Collateral Documents, and the retiring Collateral Agent under this Agreement
shall promptly (i) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral (if any) held by it in its capacity as
Collateral Agent hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents in favor of
Collateral Agent, all at Borrower’s sole cost and expense without representation
or warranty by Collateral Agent, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was Collateral Agent hereunder.

9.8 Collateral Documents and Guarantee.

(a) Agents under Collateral Documents and Guarantee. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guarantee, the
Collateral and the Collateral Documents. Subject to Section 10.5, without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented or (ii) release any Guarantor from
the Guarantee pursuant to Section 7.12 or with respect to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented; provided, further, that no such release
shall occur if such asset secures, or such Guarantor is an obligor or a
guarantor in respect of, the ABL Loan Agreement, the Senior Unsecured Notes
Indenture, any Incremental Equivalent Debt, any Ratio Debt or any Refinancing
Indebtedness.

 

131



--------------------------------------------------------------------------------

(b) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guarantee, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms hereof and thereof, and (ii) in the
event of a foreclosure or similar enforcement action by Collateral Agent on any
of the Collateral pursuant to a public sale under the UCC or a public or private
sale other than pursuant to the UCC (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled upon instructions from
the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Collateral
Agent at such sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Credit Documents. It is
acknowledged that the Credit Parties will be automatically released from their
Guaranteed Obligations hereunder and from the security interests pledged by them
under the Collateral Documents upon consummation of transactions permitted
hereunder (including a merger, consolidation or liquidation or a permitted Asset
Sale) pursuant to which such Credit Party ceases to be a Credit Party hereunder
and that Liens on the Collateral will be automatically released upon sales,
dispositions or other transfers by Credit Parties of Collateral to entities
other than the Credit Parties (or their Restricted Subsidiaries) permitted
hereunder. In the event that any action is necessary or required to evidence any
such release, the Secured Parties irrevocably authorize the Administrative Agent
and Collateral Agent to take any such action, including,

(i) to release any such Lien on any Collateral (a) upon termination of all
Commitments and payment in full of all Guaranteed Obligations, (b) upon the
transfer of such Collateral upon any sales, dispositions or other transfers by
Credit Parties not prohibited hereunder or under any other Credit Document,
(c) upon the release of any Guarantor from its obligations under any Guaranty or
(d) if approved, authorized or ratified in writing in accordance with
Section 10.5;

(ii) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary or a Guarantor as a result of a transaction
permitted hereunder;

(iii) to subordinate any Lien on Collateral to the holder of any Lien on such
Collateral that is permitted by Section 6.2 to be senior to the Liens securing
the Obligations; and

 

132



--------------------------------------------------------------------------------

(iv) to deliver to the applicable Credit Party (or as directed by such Credit
Party) any certificates or instruments (as defined in the UCC) in the possession
of the Collateral Agent or the termination of any control agreement for which
its Lien is released or subordinated.

Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been paid in full, all Commitments have
terminated or expired, upon request and at the expense of Borrower,
(i) Administrative Agent shall take such actions as shall be required to release
its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document and (ii) to the extent required
in any jurisdiction, Lenders and other Secured Parties shall take such actions
as shall be required to release the security interest in any Collateral and
reasonably cooperate with Borrower in assigning the Notes and Mortgages (without
recourse) and shall execute all documents reasonably necessary to evidence the
discharge or such assignment of the Obligations. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

9.9 Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, if the Internal Revenue Service or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for, and shall make payable in respect thereof within 10 days after
demand thereof, any and all amounts paid, directly or indirectly, by
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due Administrative Agent under this Section 9.9. The agreements in this
Section 9.9 shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

9.10 Agency for Perfection. Collateral Agent hereby appoints, authorizes and
directs each Secured Party to act as collateral sub-agent for Collateral Agent
and the other Secured Parties for purposes of the perfection of all Liens with
respect to the Collateral, including any Deposit Account maintained by a Credit
Party with, and Cash and Cash Equivalents held by, such Secured Party, and may
further authorize and direct such Secured Party to take further

 

133



--------------------------------------------------------------------------------

actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Collateral Agent, and
each Secured Party hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.

 

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent
or Arrangers, shall be sent to such Person’s address as set forth on Appendix B
or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Except as otherwise set forth in Section 3.2(b) or paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by fax (except for any notices sent to Administrative Agent) or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of fax, or three Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided, no
notice to any Arranger or any Agent shall be effective until received by such
Arranger or such Agent; provided further, any such notice or other communication
shall at the request of Administrative Agent be provided to any sub-agent
appointed pursuant to Section 9.3(c) as designated by Administrative Agent from
time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent and the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

134



--------------------------------------------------------------------------------

(ii) Each of the Credit Parties, the Lenders and the Agents understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, including risks of interception, disclosure and abuse, except to
the extent caused by the (x) gross negligence, willful misconduct or bad faith
or (y) material breach of its express obligations under this Agreement by,
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents, Arrangers or any of their respective
officers, directors, employees, agents, advisors (insurance, financial, legal,
environmental or otherwise) or representatives (the “Agent/Arranger Affiliates”)
warrant the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by any Agent,
any Arranger or any Agent/Arranger Affiliates in connection with the Platform or
the Approved Electronic Communications. Administrative Agent shall have no
responsibility for maintaining or providing any equipment, software, services or
testing required in connection with any Platform or any Approved Electronic
Communications.

(iv) Each of the Credit Parties, the Lenders and the Agents agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Nonpublic
Information with respect to Parent, its Subsidiaries or their Securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

 

135



--------------------------------------------------------------------------------

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly: (a) all reasonable and documented
or invoiced costs and expenses actually incurred by Administrative Agent,
Collateral Agent and Arrangers in the negotiation, preparation, delivery,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable and documented or invoiced fees, expenses and disbursements
of one primary firm of counsel to Administrative Agent and Arrangers (as well as
one local counsel in each relevant material jurisdiction) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all actual costs and
reasonable and documented or invoiced expenses actually incurred in creating,
perfecting, recording, maintaining and preserving Liens in favor of Collateral
Agent, for the benefit of the Secured Parties, including filing, registration
and recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums, notarial and translation costs and reasonable and
documented or invoiced fees, expenses and disbursements of one primary firm of
counsel to Administrative Agent (as well as one local counsel in each relevant
jurisdiction) and of counsel to the Credit Parties providing any opinions that
any Agent or Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
actual costs and reasonable and documented or invoiced fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
actual costs and reasonable and documented or invoiced expenses (including the
reasonable and documented or invoiced fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (g) all other actual, reasonable and documented or invoiced
costs and expenses incurred by any Agent or Arrangers in connection with the
syndication of the Loans and Commitments and the negotiation, preparation,
delivery, execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) all costs and expenses, including reasonable and
documented or invoiced attorneys’ fees of one firm of counsel to Administrative
Agent (as well as (A) local counsel and, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) of counsel providing any
opinions that any Agent or Requisite Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents and
(B) solely in the case of an actual or perceived conflict of interest and to the
extent notice thereof is provided to Borrower, one additional counsel to all
affected Persons taken as a whole and, if necessary, one additional local
counsel in each relevant material jurisdiction to all affected Persons taken as
a whole), notarial and translation costs and costs of settlement, incurred by
any Agent, any Arranger and Lenders in preserving or enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under
the other Credit Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guarantee) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings. For the avoidance of doubt,
compliance with the foregoing requirements of this paragraph within 30 calendar
days shall be deemed to have been effected “promptly”.

 

136



--------------------------------------------------------------------------------

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to indemnify and hold harmless, each Agent, Arranger and Lender, their
respective Affiliates and the officers, partners, members, controlling person,
directors, trustees, advisors, employees, agents and sub-agents, other
representative and the successor and permitted assigns of each of each of the
foregoing (each, an “Indemnitee”) from and against any and all Indemnified
Liabilities and reimburse each Indemnitee within 30 days of written demand
(together with reasonable backup documentation) for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing regardless of whether such
Indemnitee is a party thereto and regardless of whether or not such Indemnified
Liabilities are the result of proceedings brought by the Borrower, Parent, its
equityholders, affiliates or creditors (but limited, in the case of legal fees
and expenses, to one counsel to such Indemnitees taken as a whole and, if
reasonably necessary, one local counsel in any relevant material jurisdiction
and, solely in the case of an actual or perceived conflict of interest, where
the indemnified person affected by such conflict informs the Borrower of such
conflict, one additional counsel and, if reasonably necessary, one local counsel
in any relevant material jurisdiction to the similarly affected Indemnitees
taken as a whole). THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN
PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR
IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE;
provided, no Credit Party shall have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from (i) the bad faith, gross negligence or willful misconduct
of such Indemnitee, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, (ii) a material breach by such
Indemnitee (or any of its Related Parties) of its express obligations under this
Agreement or any other Credit Document as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (iii) are related to any
disputes solely among Indemnitees and not arising out of, or in connection with,
any act or omission of Parent or any of its Affiliates (other than any claims
against any Indemnitee in its capacity or in fulfilling its role as an arranger
or agent or any similar role under the Facilities). To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each other party hereto and
its respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any

 

137



--------------------------------------------------------------------------------

Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that nothing contained in this Section 10.3(b) shall limit any Credit Party’s
indemnification obligations set forth in Section 10.3(a) to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such Indemnitee is otherwise entitled to
indemnification hereunder.

(c) Notwithstanding the foregoing, no Credit Party will be required to indemnify
the Indemnitees for any amount paid or payable by the Indemnitees in the
settlement of any action, proceeding or investigation without Borrower’s written
consent, which consent will not be unreasonably withheld or delayed, but if
settled with Borrower’s written consent or there is a final judgment for the
plaintiff in any proceeding, each Credit Party agrees to indemnify and hold
harmless such Indemnitees as set forth above. No Credit Party shall, without the
prior written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld or delayed), affect any settlement of any pending or
threatened proceeding against such Indemnitee in respect of which indemnity
could have been sought hereunder by such Indemnitee unless such settlement
(i) includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (i) does not include
any statement as to any admission of fault or culpability. Notwithstanding the
foregoing, each Indemnitee shall be obligated to refund or return any and all
amounts paid by the applicable Credit Party to such Indemnitee for any losses,
claims, damages, liabilities and expenses to the extent such Indemnitee is not
entitled to payment of such amounts in accordance with the terms hereof.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time, without notice to any Credit
Party or to any other Person (other than Administrative Agent), any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender,
or any of its Affiliates, to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender hereunder and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto and participations therein or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. The rights of each Lender and their respective
Affiliates under this Section 10.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), and except as provided in Section 2.20, 2.21 or
10.5(f), no amendment,

 

138



--------------------------------------------------------------------------------

modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement any Credit Document to cure any ambiguity, omission, defect or
inconsistency (as reasonably determined by Administrative Agent) or grant
additional guarantees or additional Liens or Collateral to Collateral Agent, so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender or the Lenders shall have received at least five Business
Days’ prior written notice thereof and Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment, modification or supplement.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment; provided, no waiver of
any condition precedent, Default, Event of Default or mandatory prepayment shall
constitute waiver, reduction or postponement of any scheduled repayment;

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7 or
any change in the definition, or in the components thereof, of the term “Total
Net Leverage Ratio”) or any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest, fees or premium;

(v) amend, modify, terminate or waive any provision of Section 2.10(b);

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c), Section 10.5(d) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
additional commitments or extensions of credit pursuant hereto may be included
in the determination of “Requisite Lenders” or “Pro Rata Share” on substantially
the same basis as the Initial Term Loan Commitments and the Initial Term Loans
are included on the Closing Date (A) with the consent of Requisite Lenders or
(B) with respect to any Class of commitments or extensions of credit created
thereby, pursuant to any Refinancing Amendment, Incremental Facility Amendment
or Extension Amendment;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guarantee except as expressly
provided in the Credit Documents and except (A) in connection with a “credit
bid” undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or

 

139



--------------------------------------------------------------------------------

otherwise of the Bankruptcy Code or other sale or disposition of assets in
connection with an enforcement action with respect to the Collateral permitted
pursuant to the Credit Documents (in which case only the consent of the
Requisite Lenders will be needed for such release) or (B) as otherwise expressly
permitted by this Agreement or any other Credit Document in connection with the
sale of any Collateral or Guarantor (other than Parent and the Borrower); or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any amendment described in clauses (vi), (vii), (viii) and (ix).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in
effect, or extend the date of expiration of any Commitment of any Lender, in
each case without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default, Event of
Default or mandatory prepayment shall constitute an increase in or extension of
the expiration of any Commitment of any Lender;

(ii) change any provisions of any Credit Document in a manner that by its terms
adversely affects the rights in respect of conditions to Credit Extensions,
Collateral or payments due to Lenders of any Class differently than Lenders of
any other Class, without the written consent of Lenders representing a Majority
in Interest of each affected Class; or

(iii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to the rights or obligations of any Agent, or Arrangers, in
each case without the consent of such Agent or Arranger, as applicable.

(d) Class Amendments; Payoff Amendments. Notwithstanding anything to the
contrary in Section 10.5, (i) any waiver, amendment or modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, that by its terms affects the rights or duties under
this Agreement of the Lenders of a particular Class (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by Parent, Borrower and the requisite number or percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.5 if such Class of Lenders were the only Class of Lenders
hereunder at the time; and (ii) no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Credit Document shall be
required of any Lender that receives payment in full of the principal of and
interest and premium (if any) accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Credit Documents at the time such amendment, waiver
or other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification.

 

140



--------------------------------------------------------------------------------

(e) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender, each future Lender and, if signed by a Credit Party, on such
Credit Party.

(f) Notwithstanding the foregoing, this Agreement may be amended:

(i) with the written consent of Borrower, Administrative Agent (such consent not
to be unreasonably withheld) and the Lenders providing the relevant Replacement
Term Loans to permit the refinancing or replacement of all or any portion of the
outstanding Loans of any Class (such loans, the “Replaced Term Loans”) with one
or more replacement term loans hereunder (“Replacement Term Loans”) pursuant to
a Refinancing Amendment; provided that:

(A) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans plus the
amount of accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith (it being agreed that any
Replacement Term Loans may constitute a portion of the same tranche as any
permitted Incremental Facility),

(B) such Replacement Term Loans have a final Maturity Date equal to or later
than the final Maturity Date of, and have a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, such Replaced
Term Loans at the time of such refinancing,

(C) the Replacement Term Loans shall be guaranteed solely by the Guarantors and
shall be secured on a pari passu basis with the other Obligations solely by the
Collateral,

(D) any Replacement Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the Loans, in each case as
agreed by Borrower and the Lenders providing the relevant Replacement Term
Loans, but may not participate on a basis that is more favorable than pro rata,

(E) such Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (D), optional prepayment and
redemption terms as may be agreed to by Borrower and the lenders providing such
Replacement Term Loans,

 

141



--------------------------------------------------------------------------------

(F) all terms (other than with respect to margin, pricing, maturity or fees)
applicable to such Replacement Term Loans (other than any terms which are
applicable only after the Maturity Date of the Initial Term Facility or that are
also added to this Agreement for the benefit of the existing Lenders) shall be
no more favorable to the Lenders providing such Replacement Term Loans (taken as
a whole) than to the existing Lenders, unless otherwise reasonably acceptable to
Administrative Agent (and Administrative Agent is hereby authorized to enter
into any Amendment to this Agreement to give effect to any such more favorable
terms for the benefit of the existing Lenders without the consent of any other
party hereto other than Borrower), and

(G) for the avoidance of doubt, the foregoing shall not affect Borrower’s rights
under Section 6.1(m) to incur Refinancing Indebtedness (or incur any loans or
establish commitments thereunder) that is not pari passu in right of payment or
security with the Obligations.

(ii) Each of the parties hereto hereby agrees that, upon the effectiveness of
any Refinancing Amendment, this Agreement shall be amended by Borrower,
Administrative Agent and the Lenders providing the relevant Replacement Term
Loans, to the extent (but only to the extent) necessary to reflect the existence
and terms of the Replacement Term Loans incurred pursuant thereto and the
Lenders hereby irrevocably authorize Administrative Agent to enter into such
Refinancing Amendment and any amendment to any of the other Credit Documents
with Credit Parties as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or Commitments increased or extended pursuant
to this Section 10.5(c) and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 10.5(c). It is understood that any
Lender approached to provide all or a portion of Replacement Term Loans may
elect or decline, in its sole discretion, to provide such Replacement Term
Loans.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the

 

142



--------------------------------------------------------------------------------

Register following receipt of a fully executed Assignment Agreement effecting
the assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register promptly following receipt by Administrative Agent
of the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrower and a copy of
such Assignment Agreement shall be maintained by Administrative Agent. The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitments or Loans owing to it or
other Obligations to any Person meeting the criteria of the definition of the
term “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and consented to by the Administrative Agent (such consent not to be
unreasonably delayed or withheld) and the Borrower (such consent not to be
(x) unreasonably withheld or delayed, (y) required with respect to any person
meeting the criteria of clause (i) of the term “Eligible Assignee” or
(z) required (1) at any time an Event of Default arising under Section 8.1(a),
(f) or (g) shall have occurred and then be continuing or (2) during the primary
syndication of the Loans); provided that each such assignment pursuant to this
Section 10.6(c) (treating contemporaneous assignments by or to Related Funds as
one assignment for such purposes) shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Loans of
the applicable Class of the assigning Lender) with respect to the assignment of
Loans. Borrower shall be deemed to have consented to any such assignment for
which its consent is required hereunder unless Borrower shall object thereto by
written notice to Administrative Agent within 10 Business Days after having
received notice of such proposed assignment.

(d) Mechanics. The parties to each assignment shall (A) execute and deliver to
the Administrative Agent an Assignment Agreement via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment Agreement, in each case, together with a processing and
recordation fee of $3,500 (other than as agreed by Administrative Agent and
except that no such processing and recordation fee shall be payable (x) in
connection with an assignment by or to any Arranger or any Affiliate thereof,
(y) in the case of an assignee which is already a Lender or is an affiliate or
Related Fund of a Lender or a Person under common management with a Lender or
(z) during the Primary Syndication Period), payable to Administrative Agent.
Assignments made pursuant to the foregoing provision shall be effective as of
the Assignment Effective Date. In connection with all assignments there shall be
delivered to Administrative Agent such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.17(d).

 

143



--------------------------------------------------------------------------------

(e) Representations and Warranties of Assignee/Assignor. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control). It is understood and agreed that Administrative Agent
and each assignor Lender shall be entitled to rely, and shall incur no liability
for relying, upon the representations and warranties of an assignee set forth in
this Section 10.6(e) and in the applicable Assignment Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than (A) Parent, any of its Subsidiaries or
any of its Affiliates, (B) any natural Person and (C) so long as a list of
Disqualified Lenders has been made available to Administrative Agent and (upon
request) all Lenders, any Disqualified Lender identified on such list at such
time) in all or any part of its Commitments, Loans or in any other Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to

 

144



--------------------------------------------------------------------------------

take any action hereunder except with respect to any amendment, modification or
waiver that would (A) extend the final scheduled maturity of any Commitment,
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guarantee (in
each case, except as expressly provided in the Credit Documents).

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless (A) the sale of the participation to such participant is
made with Borrower’s prior written consent (not to be unreasonably withheld or
delayed) or (B) such greater payment results from a Change in Law after the date
the participation was sold to the participant and (y) a participant that would
be a Non-U.S. Lender if it were a Lender shall not be entitled to the benefits
of Section 2.17 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.17(d) as though it were a Lender; provided further that, except
as specifically set forth in clauses (x) and (y) of this sentence, nothing
herein shall require any notice to Borrower or any other Person in connection
with the sale of any participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such participant agrees to be subject to Section 2.14 as
though it were a Lender.

(iv) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall be required to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any obligation under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that any such obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

145



--------------------------------------------------------------------------------

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender (including to secure obligations owed to
any Federal Reserve Bank pursuant to Regulation A of the Board of Governors and
any operating circular issued by such Federal Reserve Bank or to any central
bank in accordance with applicable law); provided, that no Lender, as between
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, that in no
event shall the applicable Federal Reserve Bank, central bank, pledgee or
trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.14, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger or Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, Arranger and
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Credit Documents. Any forbearance or failure to exercise,
and any delay in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

10.10 Marshalling; Payments Set Aside. None of any Agent, Arranger nor Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside

 

146



--------------------------------------------------------------------------------

and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.11 Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15 CONSENT TO JURISDICTION. (a) SUBJECT TO CLAUSES (A) AND (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS, WHETHER ARISING UNDER THE LAWS OF CONTRACT, TORT OR OTHERWISE,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON

 

147



--------------------------------------------------------------------------------

CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

(b) EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES APPOINTS BORROWER AS ITS AGENT (IN SUCH CAPACITY, THE “PROCESS
AGENT”) TO RECEIVE, ON ITS BEHALF, SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH PROCEEDING.
SERVICE MAY BE MADE ON THE PROCESS AGENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1
HEREOF.

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO

 

148



--------------------------------------------------------------------------------

ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

10.17 Confidentiality. Each Agent, and each Lender shall hold all information
regarding Parent and its Subsidiaries and their businesses and obtained by such
Agent or such Lender pursuant to the requirements hereof in accordance with such
Agent’s and such Lender’s customary procedures for handling confidential
information of such nature and in any case with at least the same degree of care
used in maintaining the confidentiality of its own confidential information, it
being understood and agreed by Borrower that, in any event, Administrative
Agent, Collateral Agent, any Agent and any Arranger may disclose such
information to the Lenders and each Agent, Arranger and Lender may make
(i) disclosures of such information to Affiliates of such Lender, Agent or
Arranger and to their respective Agent/Arranger Affiliates (and to other Persons
authorized by a Lender, Agent or Arranger to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 10.17), (ii) disclosures of such information reasonably
required by any pledgee under Section 10.6(h) or any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations therein
or by any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to Borrower and
its obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any information relating to the
Credit Parties received by it from any of the Agents or any Lender, (iv) to the
extent reasonably necessary, disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document, (v) disclosures required
under applicable law or required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make commercially reasonable efforts to notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, (vi) disclosures consented to by Borrower, (vii) to the extent
that such information is received by an Agent from a third party that is not, to
such Arranger’s knowledge, subject to confidentiality obligations (whether
legal, contractual, fiduciary or otherwise) owing to Parent or its Subsidiaries,
(viii) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, and (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or (B) is
in the possession of an Agent or Lender prior to its obtaining such Information
from Parent or any of its Subsidiaries. In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to Agents and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents
or in connection with tombstones or other advertising or marketing materials.
Notwithstanding anything to the

 

149



--------------------------------------------------------------------------------

contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all Persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the federal income tax treatment of the transactions contemplated by
this Agreement but does not include information relating to the identity of any
of the parties hereto or any of their respective Affiliates.

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.20 Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. With the
exception of those terms, which by the terms of the Commitment Letter remain in
full force and effect, all of the obligations of the Arrangers and their
Affiliates under the Commitment Letter shall terminate and be superseded by the
Credit Documents and the Arrangers and their Affiliates shall be released from
all liability in connection therewith,

 

150



--------------------------------------------------------------------------------

including any claim for injury or damages, whether consequential, special,
direct, indirect, punitive or otherwise. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including any commitment advices submitted by Lenders (but do not supersede any
other provisions of the Commitment Letter except as set forth above (or any
separate letter agreements with respect to fees payable to the Arrangers or
Administrative Agent) that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect).

10.21 PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.22 Electronic Execution of Loan Documents. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Documents shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with the financing transactions provided for herein or the process
leading thereto.

 

151



--------------------------------------------------------------------------------

10.24 Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars,
the Credit Parties will indemnify Administrative Agent and any Lender against
any loss incurred by them as a result of any variation as between (i) the rate
of exchange at which the Dollar amount is converted into the judgment currency
for the purpose of such judgment or order and (ii) the rate of exchange, as
quoted by Administrative Agent or by a known dealer in the judgment currency
that is designated by Administrative Agent, at which Administrative Agent or
such Lender is able to purchase Dollars with the amount of the judgment currency
actually received by Administrative Agent or such Lender. The foregoing
indemnity shall constitute a separate and independent obligation of the Credit
Parties and shall survive any termination of this Agreement and the other Credit
Documents, and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into Dollars.

10.25 Authorization of Filing of Financing Statements. Collateral Agent is
hereby authorized to file one or more financing statements (including fixture
filings), continuation statements, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by each Credit Party pursuant to the Collateral Documents to
which it is a party, without the signature of any Credit Party, and naming any
Credit Party or the Credit Parties as debtors and Collateral Agent as secured
party. Each Credit Party authorizes Collateral Agent to use the collateral
description “all assets,” “all personal property, whether now existing or
hereafter acquired,” “all of the debtor’s assets, whether now owned or hereafter
acquired” or words of similar effect in any such financing statements filed or
other filings for the purpose of perfecting, confirming, continuing, enforcing
or protecting the security interest granted hereunder by such Credit Party.

10.26 Actions in Concert. Notwithstanding anything herein or in the other Credit
Documents to the contrary, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights against any
Credit Party arising out of this Agreement or any other Credit Document without
first obtaining the prior written consent of Administrative Agent or Requisite
Lenders, it being the intent of the Lenders that any such action to protect or
enforce rights under this Agreement and the other Credit Documents shall be
taken in concert and at the direction or with the consent of Administrative
Agent or Requisite Lenders; provided, however, that each Lender may file and
prove a claim for its share amount of the principal and interest owing and
unpaid in respect of the Loans in a proceeding under any Debtor Relief Law.

10.27 Applicable Intercreditor Agreements. (a) Each of the Lenders and the other
Secured Parties acknowledges that obligations of Borrower and the Guarantors
under certain permitted Indebtedness, including Incremental Equivalent
Indebtedness, Ratio Debt, Refinancing Indebtedness, Indebtedness under the ABL
Loan Agreement and any other Indebtedness permitted under this Agreement (any
such Indebtedness, “Ranked Indebtedness”), may be secured by Liens on assets of
Borrower and the Guarantors that constitute Collateral. Each of

 

152



--------------------------------------------------------------------------------

the Lenders and the other Secured Parties hereby irrevocably authorizes and
directs Administrative Agent to execute and deliver, in each case on behalf of
such Secured Party and without any further consent, authorization or other
action by such Secured Party, (i) on the Closing Date, the ABL Intercreditor
Agreement, (ii) from time to time upon the request of Borrower, in connection
with the establishment, incurrence, amendment, refinancing or replacement of any
Ranked Indebtedness, any Applicable Intercreditor Agreement (it being understood
that Administrative Agent is hereby authorized and directed to determine the
terms and conditions of any such Applicable Intercreditor Agreement as
contemplated by the definition of the term “Applicable Intercreditor
Agreement”), and (iii) any documents relating thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under any Applicable
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Applicable
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Applicable Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against Administrative Agent as a result of any action taken by Administrative
Agent pursuant to this Section or in accordance with the terms of any Applicable
Intercreditor Agreement and (iv) authorizes and directs Administrative Agent to
carry out the provisions and intent of each such document.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs Administrative Agent to execute and deliver, in each case
on behalf of such Secured Party and without any further consent, authorization
or other action by such Secured Party, any amendments, supplements or other
modifications of any Applicable Intercreditor Agreement that Borrower may from
time to time request (i) to give effect to any establishment, incurrence,
amendment, extension, renewal, refinancing or replacement of any Ranked
Indebtedness, (ii) to confirm for any party that such Applicable Intercreditor
Agreement is effective and binding upon Administrative Agent on behalf of the
Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute an Applicable
Intercreditor Agreement if executed at such time as a new agreement.

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs Administrative Agent to execute and deliver, in each case
on behalf of such Secured Party and without any further consent, authorization
or other action by such Secured Party, any amendments, supplements or other
modifications of any Collateral Document to add or remove any legend that may be
required pursuant to any Applicable Intercreditor Agreement.

(e) Administrative Agent shall have the benefit of the provisions of Article 9
with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of any Applicable Intercreditor Agreement to the full
extent thereof.

[Remainder of page intentionally left blank]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: KRATON POLYMERS LLC By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President & Chief Financial
Officer GUARANTORS: KRATON PERFORMANCE POLYMERS, INC. ELASTOMERS HOLDINGS LLC
KRATON POLYMERS U.S. LLC KRATON POLYMERS CAPITAL CORPORATION

ARIZONA CHEMICAL HOLDINGS

           CORPORATION

AZ CHEM INTERMEDIATE INC.: AZ CHEM US HOLDINGS INC. AZ CHEM US INC. ARIZONA
CHEMICAL COMPANY, LLC By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President & Chief Financial
Officer

 

Signature Page to the Credit and Guarantee Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and a Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

 

Signature Page to the Credit and Guarantee Agreement



--------------------------------------------------------------------------------

NOMURA SECURITIES INTERNATIONAL, INC., as Syndication Agent By:  

/s/ Carl Mayer

Name:   Carl Mayer Title:   Managing Director

 

Signature Page to the Credit and Guarantee Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Syndication Agent By:  

/s/ Ralph Totoonchie

Name:   Ralph Totoonchie Title:   Director By:  

/s/ Alexandra Barth

Name:   Alexandra Barth Title:   Managing Director

 

Signature Page to the Credit and Guarantee Agreement



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender By:  

/s/ Carl Mayer

Name:   Carl Mayer Title:   Managing Director

 

Signature Page to the Credit and Guarantee Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTEE AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 1,012,500,000.00   

Nomura Corporate Funding Americas, LLC

   $ 337,500,000.00      

 

 

 

Total:

   $ 1,350,000,000.00      

 

 

 

 

Appendix A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTEE AGREEMENT

Notice Addresses

ADMINISTRATIVE AGENT

Credit Suisse AG

Attn: Loan Operations – Agency Manager

Eleven Madison Avenue., 6th Floor

New York, NY 10010

Tel: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

COLLATERAL AGENT

Credit Suisse AG

Attn: Loan Operations – Boutique Management

Eleven Madison Avenue, 6th Floor

New York, NY 10010

Tel: 212538-3525

Fax: 212-325-8315

E-mail: list.ops-collateral@credit-suisse.com

BORROWER AND GUARANTORS

Kraton Performance Polymers, Inc.

15710 JFK Blvd., Suite 300

Houston, TX, USA

77032

Attention: General Counsel

Facsimile: 281-504-4827

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Duane McLaughlin

Facsimile: 212-225-3999

Email: dmclaughlin@cgsh.com

 

Appendix B-1